Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 20, 2018

among

AEROJET ROCKETDYNE HOLDINGS, INC.,

as Borrower,

THE GUARANTORS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and an L/C Issuer,

SUNTRUST BANK,

as Syndication Agent,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE OTHER L/C ISSUERS AND LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”), dated as of September 20, 2018 (the “First Amendment Effective
Date”), is entered into among AEROJET ROCKETDYNE HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the Guarantors party hereto, the Lenders party
hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and an
L/C Issuer, and the other L/C Issuers party hereto. All capitalized terms used
herein and not otherwise defined herein shall have the meanings given to such
terms in the Existing Credit Agreement (as defined below) or the Amended Credit
Agreement (as defined below), as applicable.

RECITALS

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent,
Swingline Lender and an L/C Issuer, have entered into that certain Fourth
Amended and Restated Credit Agreement dated as of June 17, 2016 (as amended,
modified, extended, restated, replaced, or supplemented from time to time prior
to the First Amendment Effective Date, the “Existing Credit Agreement”); and

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth below, subject to the terms and conditions specified in
this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Existing Credit Agreement; Effect of this Agreement; No
Impairment.

(a) The Existing Credit Agreement is amended and restated in its entirety to
read in the form attached hereto as Annex A (the credit agreement attached
hereto as Annex A being referred to herein as the “Amended Credit Agreement”).

(b) Schedules 1.01(a), 1.01(b), 1.01(e), 5.10, 5.18, 5.19(b), 5.19(c), 5.22,
5.23, 7.01, 7.02 and 7.03 to the Existing Credit Agreement are amended to read
in the forms of Schedules 1.01(a), 1.01(b), 1.01(e), 5.10, 5.18, 5.19(b),
5.19(c), 5.22, 5.23, 7.01, 7.02 and 7.03 attached hereto, respectively.

(c) Exhibits A, B, G, H and I to the Existing Credit Agreement are amended to
read in the forms of Exhibits A, B, G, H and I attached hereto, respectively.

(d) The parties hereto agree that, on and as of the First Amendment Effective
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (i) the Existing Credit Agreement shall
automatically be amended and restated in its entirety to read in the form of the
Amended Credit Agreement, (ii) all Obligations under the Existing Credit
Agreement outstanding on and as of the First Amendment Effective Date shall in
all respects be continuing and shall be deemed to be Obligations outstanding
under the Amended Credit Agreement, (iii) the Guaranty provided pursuant to the
Existing Credit Agreement shall remain in full force and effect with respect to
the Secured Obligations and is hereby reaffirmed, and (iv) all Letters of Credit
outstanding under the Existing Credit Agreement on and as of the First Amendment
Effective Date shall be deemed to be Letters of Credit outstanding on and as of
the First Amendment Effective Date under the Amended Credit Agreement. Except as
expressly

 



--------------------------------------------------------------------------------

modified and amended in this Agreement, all of the terms, provisions and
conditions of the Loan Documents shall remain unchanged and in full force and
effect. The Loan Documents and any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of the Existing Credit
Agreement are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Amended Credit Agreement. The Amended
Credit Agreement is not a novation of the Existing Credit Agreement.

(e) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Secured Parties under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document in similar or different
circumstances.

2. Conditions Precedent. This Agreement shall become effective upon satisfaction
of the following conditions precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement,
properly executed by a Responsible Officer of each Loan Party, each Lender
(including each New Lender (as defined below)), the Swingline Lender, each L/C
Issuer and the Administrative Agent;

(b) receipt by the Administrative Agent of Notes properly executed by a
Responsible Officer of the Borrower in favor of each New Lender requesting
Notes;

(c) receipt by the Administrative Agent of the following, in form and substance
satisfactory to the Administrative Agent and its legal counsel: (i) copies of
the Organization Documents of each Loan Party certified to be true and complete
as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization or incorporation, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the First Amendment Effective Date; (ii) such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and (iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its jurisdiction of organization or incorporation (where such concepts are
applicable);

(d) receipt by the Administrative Agent of an opinion or opinions of counsel for
the Loan Parties, dated the First Amendment Effective Date and addressed to the
Administrative Agent and the Lenders (including the New Lenders), in form and
substance reasonably acceptable to the Administrative Agent (and which shall
include, for the avoidance of doubt, non-contravention opinions with respect to
the 2.25% Convertible Notes Documents);

 

2



--------------------------------------------------------------------------------

(e) there shall not have occurred since December 31, 2017 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;

(f) receipt by the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, of: (i)(A) searches of UCC filings in
the jurisdiction of incorporation or formation, as applicable, of each Loan
Party and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens, and
(B) tax lien and judgment searches; (ii) searches of ownership of Intellectual
Property in the appropriate governmental offices and duly executed notices of
grant of security interest in the form required by the Collateral Documents as
are necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Intellectual Property of the
Loan Parties; (iii) completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral; (iv) all
certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Collateral Documents, together with duly
executed in blank and undated stock powers attached thereto; and (v) to the
extent required to be delivered pursuant to the terms of the Collateral
Documents, all instruments, documents and chattel paper in the possession of any
of the Loan Parties, together with allonges or assignments as may be necessary
or appropriate to perfect the Administrative Agent’s security interest in the
Collateral;

(g) receipt by the Administrative Agent of copies of insurance policies,
declaration pages, certificates, and endorsements of insurance or insurance
binders evidencing liability, casualty, property, terrorism and business
interruption insurance meeting the requirements set forth in the Loan Documents;

(h) receipt by the Administrative Agent of a certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in Sections
2(e), 2(j), and 2(k) and Section 6(e)(iv) have been satisfied;

(i) receipt by the Administrative Agent of a Solvency Certificate signed by a
Responsible Officer of the Borrower as to the financial condition, solvency and
related matters of the Borrower and its Subsidiaries, after giving effect to the
Credit Extensions to be made on the First Amendment Effective Date and the other
transactions contemplated by this Agreement and the Amended Credit Agreement;

(j) there shall not be any action, suit, investigation or proceeding pending or,
to the knowledge of the Loan Parties, threatened in writing in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;

(k) all Board of Director, governmental, shareholder and material third party
consents and approvals necessary in connection with this Agreement and the other
Loan Documents shall have been obtained and shall be in full force and effect;

(l) the Borrower shall have (or concurrently with the Credit Extensions to be
made on the First Amendment Effective Date) (i) paid all accrued and unpaid
interest on the outstanding Loans under the Existing Credit Agreement through
the First Amendment Effective

 

3



--------------------------------------------------------------------------------

Date, (ii) prepaid any Loans under the Existing Credit Agreement to the extent
necessary to keep the outstanding Loans ratable with the revised Commitments
under the Amended Credit Agreement as of the First Amendment Effective Date, and
(iii) paid all accrued fees owing to the lenders under the Existing Credit
Agreement through the First Amendment Effective Date;

(m) (i) the Lenders (including the New Lenders) shall have completed a due
diligence investigation of the Loan Parties with respect to OFAC, Foreign
Corrupt Practices Act and “know your customer” due diligence in scope, and with
results, satisfactory to the Lenders, and (ii) the Loan Parties shall have
provided to the Administrative Agent and each Lender the documentation and
information that the Administrative Agent or such Lender requests in order to
comply with its obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and

(n) receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the First Amendment Effective Date.

For purposes of determining compliance with the conditions specified in this
Section, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.

3. Payment of Expenses. The Loan Parties agree to reimburse the Administrative
Agent for all reasonable fees, charges and disbursements of the Administrative
Agent in connection with the preparation, execution and delivery of this
Agreement, including all reasonable fees, charges and disbursements of counsel
to the Administrative Agent (paid directly to such counsel if requested by the
Administrative Agent).

4. New Lenders.

(a) By execution of this Agreement, each Person identified as a “Lender” on the
signature pages hereto that is not already a Lender under the Existing Credit
Agreement (each such Person, a “New Lender”) hereby (i) acknowledges, agrees and
confirms that, by its execution of this Agreement, such New Lender shall be
deemed to be a party to the Amended Credit Agreement as of the First Amendment
Effective Date and a “Lender” for all purposes of the Amended Credit Agreement
and shall have all of the obligations of a Lender thereunder, and (ii) agrees to
provide Commitments in the amounts set forth on Schedule 1.01(b) attached
hereto. Each New Lender hereby ratifies, as of the First Amendment Effective
Date, and agrees to be bound by, all of the terms, provisions and conditions
applicable to Lenders contained in the Amended Credit Agreement. Each New Lender
with a Revolving A Commitment acknowledges that it has a participation interest
in each Letter of Credit issued prior to the First Amendment Effective Date and
any drawings thereunder.

(b) Each New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Amended Credit Agreement, (B) it satisfies the requirements of
an Eligible Assignee, (C) from and after the First Amendment Effective Date, it
shall be bound by the provisions of the Amended Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder, (D) it is
sophisticated with respect to its decision to enter into this Agreement and to
become a Lender under the Amended Credit Agreement and either it, or the Person
exercising discretion in making

 

4



--------------------------------------------------------------------------------

its decision to enter into this Agreement and to become a Lender under the
Amended Credit Agreement, is experienced in transactions of this type, (E) it
has received a copy of the Amended Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Sections 6.01(a) and 6.01(b) of the Amended
Credit Agreement and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Agreement and to become a Lender under the Amended Credit Agreement, (F) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and
become a Lender under the Amended Credit Agreement, and (G) if it is a Foreign
Lender, it has delivered any documentation required to be delivered by such New
Lender pursuant to the terms of the Amended Credit Agreement, duly completed and
executed by such New Lender; and (ii) agrees that (A) it will, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (B) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

(c) Each Loan Party agrees that, as of the First Amendment Effective Date, each
New Lender shall (i) be a party to the Amended Credit Agreement, (ii) be a
“Lender” for all purposes of the Amended Credit Agreement and the other Loan
Documents, and (iii) have the rights and obligations of a Lender under the
Amended Credit Agreement and the other Loan Documents.

(d) The address of each New Lender for purposes of 11.02 of the Amended Credit
Agreement is as set forth in such New Lender’s Administrative Questionnaire
delivered by such New Lender to the Administrative Agent on or before the First
Amendment Effective Date, or such other address as shall be designated by such
New Lender in accordance with Section 11.02 of the Amended Credit Agreement.

5. Release. Upon satisfaction of the conditions precedent set forth in
Section 2, all Liens on the Specified Real Property granted to or created in
favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Collateral Documents (as defined in the Existing Credit
Agreement), shall automatically terminate and be released and discharged,
without any further action by any Person. The Lenders hereby authorize the
Administrative Agent to execute and deliver to the Borrower, at the sole expense
of the Borrower, all documents or instruments reasonably requested by the
Borrower to evidence or effectuate the release of Liens contemplated by this
Section 5 upon satisfaction of the conditions precedent set forth in Section 2.

6. Reallocation; Miscellaneous.

(a) On the First Amendment Effective Date, the loans and commitments made by the
Lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, and loans and commitments shall be made by the
Lenders so that, as of the First Amendment Effective Date, the respective
commitments of the Lenders shall be as set forth on Schedule 1.01(b) attached
hereto.

(b) The Loan Documents and the obligations of the Loan Parties thereunder are
hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement shall constitute a Loan Document.

 

5



--------------------------------------------------------------------------------

(c) Except with respect to the Mortgages to be released on the First Amendment
Effective Date, each Loan Party (i) agrees that the Collateral Documents
continue to be in full force and effect and are not impaired or adversely
affected in any manner whatsoever, (ii) confirms its grant of security interests
pursuant to the Collateral Documents to which it is a party as Collateral for
the Secured Obligations, and (iii) acknowledges that all Liens granted (or
purported to be granted) pursuant to the Collateral Documents remain and
continue in full force and effect in respect of, and to secure, the Secured
Obligations.

(d) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Loan Documents.

(e) Each Loan Party hereby represents and warrants as follows: (i) such Loan
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Loan Party and
constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); (iii) no
approval, consent, exemption, authorization or other action by, or notice to, or
filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, such Loan Party of this Agreement; and (iv) after giving
effect to this Agreement, (A) the representations and warranties of the Loan
Parties set forth in the Amended Credit Agreement and in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection therewith, are true and correct in all material respects (and in
all respects if any such representation and warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the First
Amendment Effective Date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, except that for purposes of
this Section 6(e)(iv)(A), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Amended Credit Agreement, and
(B) no Default or Event of Default has occurred and is continuing.

(f) Each Lender party hereto (including each New Lender) represents and warrants
that, after giving effect to this Agreement, the representations and warranties
of such Lender set forth in the Amended Credit Agreement are true and correct as
of the First Amendment Effective Date. Each Lender party hereto (including each
New Lender) hereby agrees to comply with the covenants applicable to such Lender
set forth in the Amended Credit Agreement.

(g) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(j) The terms of Sections 11.14 and 11.15 of the Amended Credit Agreement with
respect to submission to jurisdiction, waiver of venue and waiver of jury trial
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.

[remainder of page intentionally left blank]

 

 

7



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:     AEROJET ROCKETDYNE HOLDINGS, INC.,     a Delaware corporation    
By:  

/s/ F. Arthur Naranjo

    Name: F. Arthur Naranjo     Title:   Authorized Signatory GUARANTORS:    
AEROJET ROCKETDYNE, INC.,     an Ohio corporation     By:  

/s/ F. Arthur Naranjo

    Name: F. Arthur Naranjo     Title:   Assistant Treasurer     AEROJET
ROCKETDYNE OF DE, INC.,     a Delaware corporation     By:  

/s/ F. Arthur Naranjo

    Name: F. Arthur Naranjo     Title:   Authorized Signatory     ARDE, INC.,  
  a New Jersey corporation     By:  

/s/ F. Arthur Naranjo

    Name: F. Arthur Naranjo     Title: Authorized Signatory     ARDE-BARINCO,
INC.,     a New Jersey corporation     By:  

/s/ F. Arthur Naranjo

    Name: F. Arthur Naranjo     Title: Authorized Signatory

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Kyle D Harding

    Name: Kyle D Harding     Title:   AVP

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

LENDERS:

   

BANK OF AMERICA, N.A.,

as Lender, an L/C Issuer and Swingline Lender

    By:  

/s/ Aaron Marks

    Name: Aaron Marks     Title:   Senior Vice President

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:  

/s/ Lisa Garling

Name: Lisa Garling Title:   Director

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as Lender

By:  

/s/ Michael Kratofil

Name: Michael Kratofil Title:   Principal

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Marshall Trenkmann

Name: Marshall Trenkmann Title:   Executive Director

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as Lender

By:  

/s/ Maria F. Maia

Name: Maria F. Maia Title:   Director

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Jeff Benedix                        

Name: Jeff Benedix Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender and an L/C Issuer

By:  

/s/ Kevin Guetig

Name: Kevin Guetig Title:   Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK,

as Lender

By:  

/s/ Bruce Rudolph

Name:   Bruce Rudolph Title:   Director



--------------------------------------------------------------------------------

CITY NATIONAL BANK,

as Lender

By:  

/s/ Laura Dodd

Name:   Laura Dodd Title:   Vice President, Relationship Manager



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

as Lender

By:  

/s/ Peter Nguyen

Name: Peter Nguyen Title:   Vice President



--------------------------------------------------------------------------------

CITIZENS BANK, N.A,

as Lender

By:  

/s/ Darran Wee

Name: Darran Wee Title:   Senior Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ James A. Gelle

Name: James A. Gelle Title:   Senior Vice President



--------------------------------------------------------------------------------

ZB, NA, DBA CALIFORNIA BANK & TRUST,

as Lender

By:  

/s/ Henry Chun

Name: Henry Chun Title:   First Vice President



--------------------------------------------------------------------------------

CATHAY BANK,

as Lender

By:  

/s/ Nancy A. Moore

Name: Nancy A. Moore Title:   Senior Vice President



--------------------------------------------------------------------------------

MANUFACTURERS BANK,

as Lender

By:  

/s/ De Dao

Name: De Dao Title:   Vice President



--------------------------------------------------------------------------------

OPUS BANK,

as Lender

By:  

/s/ Justin Reed

Name: Justin Reed Title:   First Vice President, Credit Products Manager

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AEROJET ROCKETDYNE HOLDINGS, INC.



--------------------------------------------------------------------------------

**ANNEX A TO FIRST AMENDMENT**

Published CUSIP Number: 00778GAA2

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 17, 2016

among

AEROJET ROCKETDYNE HOLDINGS, INC.,

as Borrower,

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and an L/C Issuer,

SUNTRUST BANK,

as Syndication Agent,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

and

THE LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1           1.01
 

Defined Terms

     1           1.02  

Other Interpretive Provisions

     47           1.03  

Accounting Terms

     48           1.04  

Rounding

     50           1.05  

Times of Day

     51           1.06  

Letter of Credit Amounts

     51           1.07  

UCC Terms

     51           1.08  

Currency Equivalents; Rates

     51           1.09  

Additional Alternative Currencies

     52           1.10  

Change of Currency

     53           1.11  

Calculation of Certain Baskets

     53   ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS      54           2.01  

Loans

     54           2.02  

Borrowings, Conversions and Continuations of Loans

     55           2.03  

Letters of Credit

     61           2.04  

Swingline Loans

     71           2.05  

Prepayments

     74           2.06  

Termination or Reduction of Commitments

     77           2.07  

Repayment of Loans

     78           2.08  

Interest and Default Rate

     79           2.09  

Fees

     80           2.10  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     80           2.11  

Evidence of Debt

     81           2.12  

Payments Generally; Administrative Agent’s Clawback

     82           2.13  

Sharing of Payments by Lenders

     83           2.14  

Cash Collateral

     84           2.15  

Defaulting Lenders

     85   ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY      88  
        3.01  

Taxes

     88           3.02  

Illegality and Designated Lenders

     92           3.03  

Inability to Determine Rates

     93           3.04  

Increased Costs; Reserves on Eurocurrency Rate Loans

     94           3.05  

Compensation for Losses

     96           3.06  

Mitigation Obligations; Replacement of Lenders

     97           3.07  

Successor LIBOR

     97           3.08  

Survival

     98   ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      98  
        4.01  

[Reserved]

     98           4.02  

[Reserved]

     98           4.03  

Conditions to all Credit Extensions

     98  

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES      99           5.01  

Existence, Qualification and Power

     99           5.02  

Authorization; No Contravention

     99           5.03  

Governmental Authorization; Other Consents

     99           5.04  

Binding Effect

     100           5.05  

Financial Statements; No Material Adverse Effect

     100           5.06  

Litigation

     100           5.07  

No Default

     101           5.08  

Ownership of Property

     101           5.09  

Environmental Compliance

     101           5.10  

Insurance

     101           5.11  

Taxes

     102           5.12  

ERISA Compliance

     102           5.13  

Margin Regulations; Investment Company Act

     102           5.14  

Disclosure

     103           5.15  

Compliance with Laws

     103           5.16  

Solvency

     103           5.17  

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

     103           5.18  

Subsidiaries; Equity Interests

     104           5.19  

Collateral Representations

     104           5.20  

[Reserved]

     105           5.21  

Designation as Senior Indebtedness

     105           5.22  

Labor Matters

     105           5.23  

Material Contracts

     105           5.24  

EEA Financial Institution

     105   ARTICLE VI AFFIRMATIVE COVENANTS      105           6.01  

Financial Statements

     105           6.02  

Certificates; Other Information

     106           6.03  

Notices

     109           6.04  

Payment of Obligations

     110           6.05  

Preservation of Existence, Etc.

     110           6.06  

Maintenance of Properties

     110           6.07  

Maintenance of Insurance

     110           6.08  

Compliance with Laws

     110           6.09  

Books and Records

     111           6.10  

Inspection Rights

     111           6.11  

Use of Proceeds

     111           6.12  

Material Contracts

     111           6.13  

Covenant to Guarantee Obligations

     111           6.14  

Covenant to Give Security

     112           6.15  

Further Assurances

     112           6.16  

Federal Assignment of Claims Act

     112           6.17  

Anti-Corruption Laws

     113   ARTICLE VII NEGATIVE COVENANTS      113           7.01  

Liens

     113           7.02  

Indebtedness

     115           7.03  

Investments

     118           7.04  

Fundamental Changes

     119           7.05  

Dispositions

     120           7.06  

Restricted Payments

     120  

 

ii



--------------------------------------------------------------------------------

        7.07  

Change in Nature of Business

     121           7.08  

Transactions with Affiliates

     121           7.09  

Burdensome Agreements

     121           7.10  

Use of Proceeds

     122           7.11  

Financial Covenants

     122           7.12   Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Organization; Form of Entity and Accounting Changes;
Amendment to Material Contracts      122           7.13  

Sale and Leaseback Transactions

     122           7.14  

Prepayments, Etc. of Indebtedness

     123           7.15  

Amendment, Etc. of Indebtedness

     123           7.16  

Ownership of Subsidiaries

     124           7.17  

Sanctions

     124           7.18  

Anti-Corruption Laws

     124           7.19  

Accounts

     124           7.20  

Voluntary Pension Plan Contributions

     124           7.21  

Liquidity

     124   ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES      125           8.01  

Events of Default

     125           8.02  

Remedies upon Event of Default

     127           8.03  

Application of Funds

     128   ARTICLE IX ADMINISTRATIVE AGENT      129           9.01  

Appointment and Authority

     129           9.02  

Rights as a Lender

     129           9.03  

Exculpatory Provisions

     130           9.04  

Reliance by Administrative Agent

     131           9.05  

Delegation of Duties

     131           9.06  

Resignation of Administrative Agent

     131           9.07  

Non-Reliance on Administrative Agent and Other Lenders

     133           9.08  

No Other Duties, Etc

     133           9.09  

Administrative Agent May File Proofs of Claim; Credit Bidding

     133           9.10  

Collateral and Guaranty Matters

     135           9.11  

Secured Cash Management Agreements and Secured Hedge Agreements

     135           9.12  

Plan Assets

     136   ARTICLE X CONTINUING GUARANTY      138           10.01  

Guaranty

     138           10.02  

Rights of Lenders

     138           10.03  

Certain Waivers

     138           10.04  

Obligations Independent

     139           10.05  

Subrogation

     139           10.06  

Termination; Reinstatement

     139           10.07  

Stay of Acceleration

     139           10.08  

Condition of Borrower

     140           10.09  

Appointment of Borrower

     140           10.10  

Right of Contribution

     140           10.11  

Keepwell

     140  

 

iii



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS      141           11.01  

Amendments, Etc.

     141           11.02  

Notices; Effectiveness; Electronic Communications

     143           11.03  

No Waiver; Cumulative Remedies; Enforcement

     145           11.04  

Expenses; Indemnity; Damage Waiver

     146           11.05  

Payments Set Aside

     148           11.06  

Successors and Assigns

     148           11.07  

Treatment of Certain Information; Confidentiality

     153           11.08  

Right of Setoff

     154           11.09  

Interest Rate Limitation

     155           11.10  

Counterparts; Integration; Effectiveness

     155           11.11  

Survival of Representations and Warranties

     155           11.12  

Severability

     155           11.13  

Replacement of Lenders

     156           11.14  

Governing Law; Jurisdiction; Etc.

     156           11.15  

Waiver of Jury Trial

     157           11.16  

Subordination

     158           11.17  

No Advisory or Fiduciary Responsibility

     158           11.18  

Electronic Execution

     159           11.19  

USA PATRIOT Act Notice

     159           11.20  

ENTIRE AGREEMENT

     159           11.21  

Judgment Currency

     159           11.22  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     160           11.23  

Successor Administrative Agent

     160           11.24  

Amendment and Restatement

     160           11.25  

New Lenders

     161           11.26  

California Judicial Reference

     161  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)    Certain Addresses for Notices

Schedule 1.01(b)

  

Initial Commitments and Applicable Percentages as of the First Amendment
Effective Date

Schedule 1.01(c)    Existing Letters of Credit Schedule 1.01(d)    L/C
Commitments Schedule 1.01(e)    Unrestricted Subsidiaries Schedule 1.01(f)   
Litigation Schedule 5.10    Insurance Schedule 5.12    ERISA Schedule 5.18   
Subsidiaries Schedule 5.19(b)    Intellectual Property Schedule 5.19(c)    Owned
and Leased Property Schedule 5.22    Labor Matters Schedule 5.23    Material
Contracts Schedule 7.01    Liens Existing as of the First Amendment Effective
Date Schedule 7.02    Indebtedness Existing as of the First Amendment Effective
Date Schedule 7.03    Investments Existing as of the First Amendment Effective
Date EXHIBITS    Exhibit A    Form of Assignment and Assumption Exhibit B   
Form of Compliance Certificate Exhibit C    Form of Incremental Term Loan Lender
Joinder Agreement Exhibit D    Form of Incremental Term Note Exhibit E    Form
of Joinder Agreement Exhibit F    Form of Letter of Credit Report Exhibit G   
Form of Loan Notice Exhibit H    Form of Notice of Additional L/C Issuer Exhibit
I    Form of Notice of Loan Prepayment Exhibit J    Form of Revolving Note
Exhibit K    Form of Secured Party Designation Notice Exhibit L    Form of
Solvency Certificate Exhibit M    Form of Swingline Loan Notice Exhibit N   
Form of Term Note Exhibit O    Forms of U.S. Tax Compliance Certificates Exhibit
P    Form of Successor Agency Agreement

 

v



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of June 17,
2016, among AEROJET ROCKETDYNE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and an L/C
Issuer (each such term, defined herein).

PRELIMINARY STATEMENTS:

WHEREAS, the Loan Parties (defined herein), the lenders from time to time party
thereto, and Wells Fargo (as defined herein), as administrative agent, have
entered into that certain Third Amended and Restated Credit Agreement, dated as
of May 30, 2014 (as amended or modified from time to time, the “Existing Credit
Agreement”); and

WHEREAS, the Loan Parties wish to amend and restate the Existing Credit
Agreement to (a) provide for loans and other financial accommodations to the
Loan Parties in an aggregate principal amount of up to $1,000,000,000, (b)
appoint Bank of America, N.A., as Administrative Agent, Swingline Lender and an
L/C Issuer, and (c) make certain other amendments and modifications to the
Existing Credit Agreement, all as more fully set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2.25% Convertible Notes” means those certain 2.25% convertible senior notes of
the Borrower due 2023 issued pursuant to the 2.25% Convertible Notes Indenture.

“2.25% Convertible Notes Documents” means the 2.25% Convertible Notes, the 2.25%
Convertible Notes Indenture, and all other certificates, agreements, documents
and instruments executed and delivered, in each case, by or on behalf of the
Borrower, pursuant to the foregoing.

“2.25% Convertible Notes Indenture” means the indenture dated as of December 14,
2016, between the Borrower and The Bank of New York Mellon Trust Company, N.A.,
as trustee.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

1



--------------------------------------------------------------------------------

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by any Loan Party in exchange for, or as part
of, or in connection with, any Permitted Acquisition, whether paid in cash or by
exchange of Equity Interests (other than Qualified Capital Stock of the Borrower
(to the extent not constituting a Change of Control)) or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person.

“Additional Second Lien Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary secured by Liens on the Collateral junior to those created
under the Collateral Documents; provided, that, (a) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, (b) such Indebtedness has a maturity
date that is at least ninety-one (91) days after the Latest Maturity Date (and
the terms of such Indebtedness shall not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the date that is
ninety-one (91) days after the Latest Maturity Date (other than customary offers
to repurchase upon a change of control, asset sale or casualty event and
customary acceleration rights after an event of default)), (c) such Indebtedness
is subject to an intercreditor agreement in form and substance acceptable to the
Administrative Agent and the holder(s) of such Indebtedness (or any duly
authorized trustee or other representative for such holder(s)) shall have
executed such intercreditor agreement, (d) none of the security for such
Indebtedness shall consist of assets that are not Collateral and the security
agreements relating to such Indebtedness shall be in form and substance
substantially the same as the applicable Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (e)
none of the obligors or guarantors with respect to such Indebtedness shall be a
Person that is not a Loan Party, (f) the terms and conditions of such
Indebtedness (including, without limitation, financial covenants, affirmative
covenants, negative covenants, representations and warranties and defaults) are
customary for similar Indebtedness in light of then-prevailing market conditions
and in any event, when taken as a whole (other than interest rate and redemption
premiums), are no more restrictive to the Borrower and its Restricted
Subsidiaries than the terms and conditions set forth in the Loan Documents, and
(g) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
incurrence of such Indebtedness (after giving effect to any Permitted
Acquisition consummated in connection with the incurrence of such Indebtedness
and assuming for such purposes that such Indebtedness is fully drawn), (i) the
Consolidated Net Leverage Ratio is at least 0.25 to 1.0 less than the ratio
required to be maintained at such time by Section 7.11(a), and (ii) the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b).

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided,
that, Additional Secured Obligations of a Guarantor shall exclude any Excluded
Swap Obligations with respect to such Guarantor.

 

2



--------------------------------------------------------------------------------

“Additional Unsecured Indebtedness” means unsecured senior Indebtedness or
unsecured subordinated Indebtedness, in each case, of the Borrower or any
Restricted Subsidiary; provided, that, (a) no Default or Event of Default shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom, (b) such Indebtedness has a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date (and the terms of such
Indebtedness shall not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one (91) days after
the Latest Maturity Date (other than customary offers to repurchase upon a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default)), (c) if such Indebtedness is subordinated,
such Indebtedness shall be subordinated to the Secured Obligations on terms and
conditions reasonably acceptable to the Administrative Agent, (d) none of the
obligors or guarantors with respect to such Indebtedness shall be a person that
is not a Loan Party, (e) the terms and conditions of such Indebtedness
(including, without limitation, financial covenants, affirmative covenants,
negative covenants, representations and warranties and defaults) are customary
for similar Indebtedness in light of then-prevailing market conditions and in
any event, when taken as a whole (other than interest rate and redemption
premiums), are no more restrictive to the Borrower and its Restricted
Subsidiaries than the terms and conditions set forth in the Loan Documents, and
(f) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to the
incurrence of such Indebtedness (after giving effect to any Permitted
Acquisition consummated in connection with the incurrence of such Indebtedness
and assuming for such purposes that such Indebtedness is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.01(a) with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Aerojet Rocketdyne” means Aerojet Rocketdyne, Inc., an Ohio corporation.

“Aerojet Rocketdyne Savings Plan” means the Aerojet Rocketdyne Retirement
Savings Plan, a defined contribution plan, as amended from time to time, which
plan includes the Aerojet Rocketdyne Stock Fund (a unitized stock fund that
invests primarily in the Equity Interests of the Borrower, but also has small
investments in cash and Cash Equivalents) that issues units to plan
participants.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 11.21.

 

3



--------------------------------------------------------------------------------

“All-In-Yield” means, with respect to any term loan facility (including the Term
Facility and any Incremental Term Facility), the weighted average yield to
maturity with respect to such term loan facility which shall take into account
interest rate margins and any interest rate floors or similar devices, and shall
be deemed to include any original issue discount and any fees (other than
facility arrangement, structuring, underwriting or other closing fees and
expenses not paid for the account of, or distributed to, all Lenders providing
such term loan facility) paid or payable in connection with such term loan
facility, in each case, as reasonably determined by the Administrative Agent in
a manner consistent with customary financial practice based on an assumed
four-year life to maturity or, if less, the actual remaining life to maturity of
such term loan facility, commencing from the borrowing date of such term loan
facility and assuming that the interest rate (including the Applicable Rate) for
such term loan facility in effect on such borrowing date (after giving effect to
the Indebtedness incurred in connection with such term loan facility) shall be
the interest rate for the entire Weighted Average Life to Maturity of such term
loan facility.

“Alternative Currency” means each of Euros and Sterling, together with each
other currency (other than Dollars) that is approved in accordance with
Section 1.09; provided, that, for each Alternative Currency, such requested
currency is an Eligible Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to $150,000,000.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the outstanding principal amount of
such Term Lender’s Term Loan at such time, (b) in respect of the Revolving A
Facility, with respect to any Revolving A Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving A Facility represented
by such Revolving A Lender’s Revolving A Commitment at such time, subject to
adjustment as provided in Section 2.15, (c) in respect of the Revolving B
Facility, with respect to any Revolving B Lender at any time, the percentage
(carried out to the ninth decimal place) of the Revolving B Facility represented
by such Revolving B Lender’s Revolving B Commitment at any such time, subject to
adjustment as provided in Section 2.15 and (d) in respect of an Incremental Term
Facility, with respect to any Incremental Term Lender at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by the outstanding principal amount of such Incremental
Term Lender’s Incremental Term Loan with respect to such Incremental Term
Facility at such time. If the Commitments of all of the Lenders to make Loans
and the obligations of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the applicable Facility
shall be determined based on the Applicable Percentage of such Lender in respect
of such Facility most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 1.01(b), in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.02(g), as applicable.

“Applicable Rate” means (a) with respect to the Incremental Term Loans made
pursuant to any Incremental Term Loan Lender Joinder Agreement, the
percentage(s) per annum set forth in such Incremental Term Loan Lender Joinder
Agreement, and (b) with respect to Revolving Loans, Term Loans, Swingline Loans,
Letter of Credit Fees and the fees payable pursuant to Section 2.09(a), the
following percentages per annum, based upon the Consolidated Net Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

4



--------------------------------------------------------------------------------

Pricing Tier

  

Consolidated Net
Leverage Ratio

  

Commitment Fees

  

Letter of

Credit Fee

  

Eurocurrency

Rate Loans

  

Base Rate

Loans

I    ³ 2.75 to 1.0    0.45%    2.50%    2.50%    1.50% II   

< 2.75 to 1.0 but

³ 2.25 to 1.0

   0.40%    2.25%    2.25%    1.25% III   

< 2.25 to 1.0 but

³ 1.75 to 1.0

   0.35%    2.00%    2.00%    1.00% IV    < 1.75 to 1.0    0.30%    1.75%   
1.75%    0.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.02(b), whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate. The Applicable Rate in effect from the
First Amendment Effective Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) for the fiscal quarter ending March 31, 2019 shall be determined
based upon Pricing Tier III. Notwithstanding anything to the contrary contained
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.10(b).

“Applicable Revolving A Percentage” means with respect to any Revolving A Lender
at any time, such Revolving A Lender’s Applicable Percentage in respect of the
Revolving A Facility at such time.

“Applicable Revolving B Percentage” means with respect to any Revolving B Lender
at any time, such Revolving B Lender’s Applicable Percentage in respect of the
Revolving B Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03 (or any Existing Letters of Credit are at such time
outstanding), the Revolving A Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.04(a), the Revolving A Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

5



--------------------------------------------------------------------------------

“Arrangers” means MLPFS (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the First Amendment
Effective Date) and SunTrust Robinson Humphrey, Inc., in their respective
capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized
Lease, (c) in respect of any Securitization Transaction of any Person, the
outstanding principal amount of such financing, after taking into account
reserve accounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in respect of any Sale
and Leaseback Transaction of any Person, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) with respect to the Revolving A Facility, the
period from and including the Closing Date to the earliest of (i) the Revolving
Facility Maturity Date, (ii) the date of termination of the Revolving A
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Revolving A Commitments of all Revolving A Lenders and of the obligation of the
L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02 and (b) with
respect to the Revolving B Facility, the period from and including the Closing
Date to the earliest of (i) the Revolving Facility Maturity Date, (ii) the date
of termination of the Revolving B Commitments pursuant to Section 2.06 and
(iii) the date of termination of the Revolving B Commitments of all Revolving B
Lenders pursuant to Section 8.02.

“Available Amount” means, as of any date of determination, an amount equal to
(a) the sum of, without duplication, (i) $25,000,000, plus (ii) an amount, not
less than zero in the aggregate, equal to fifty percent (50%) of the cumulative
Consolidated Net Income of the Borrower for the period (taken as one accounting
period) commencing from the first day of the first full fiscal quarter following
the Closing Date to the end of the fiscal quarter most recently ended prior to
such date of determination in respect of which a Compliance Certificate has been
delivered as required hereunder, plus (iii) one hundred percent (100%) of the
net cash proceeds received by the Borrower prior to such date of determination
from issuances after the Closing Date of Qualified Capital Stock of the Borrower
(solely to the extent such net cash proceeds are Not Otherwise Applied), plus
(iv) the amount of any Investment made following the Closing Date in reliance on
the Available Amount to the extent that such amount is returned in cash prior to
such date of determination from the return of or return on principal of such
Investment (other than a sale to a Loan Party or Restricted Subsidiary), or from
a dividend or interest received with respect to such

 

6



--------------------------------------------------------------------------------

Investment, plus (v) the amount by which Indebtedness of the Borrower or its
Restricted Subsidiaries is reduced on the Borrower’s Consolidated balance sheet
prior to such date of determination upon the conversion or exchange of such
Indebtedness for Qualified Capital Stock of the Borrower (less the amount of any
cash or the Fair Market Value of other property distributed by the Borrower or
any Restricted Subsidiary upon such conversion or exchange, other than in
connection with a restructuring), plus (vi) in the event that the Borrower
re-designates any Unrestricted Subsidiary (other than any Subsidiary that was an
Excluded Subsidiary on the Closing Date, any Excluded Subsidiary or any other
Unrestricted Subsidiary to which any Subsidiary that was an Excluded Subsidiary
on the Closing Date or any other Excluded Subsidiary transfers all or any
significant portion of its assets after the Closing Date) as a Restricted
Subsidiary after the Closing Date but prior to such date of determination, the
Fair Market Value (as determined in good faith by the Borrower (such
determination to be subject to the approval of the Administrative Agent (not to
be unreasonably withheld or delayed))) of the Borrower’s Investment in such
Unrestricted Subsidiary at the time of such re-designation so long as such
Investment was originally made using the Available Amount, minus (b) the sum of
(i) the cumulative aggregate amount of all Investments made in reliance on the
Available Amount pursuant to Section 7.03(m), plus (ii) the cumulative aggregate
amount of all Restricted Payments made in reliance on the Available Amount
pursuant to Section 7.06(g) plus (iii) the cumulative aggregate amount of all
Junior Debt Payments made in reliance on the Available Amount pursuant to
Section 7.14(b).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan, a Term Loan or an Incremental Term Loan
that bears interest based on the Base Rate. All Base Rate Loans shall be
denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

7



--------------------------------------------------------------------------------

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Boeing License Agreement” means that certain Assignment and License of
Intellectual Property, dated as of August 2, 2005, among The Boeing Company,
Boeing Management Company and Aerojet Rocketdyne of DE, Inc. (formerly known as
Ruby Acquisition Enterprises Co.).

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swingline Borrowing, a Term Borrowing
or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; (b) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day that is also a
TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or
Swingline Lender (as applicable) or the Lenders, as collateral for L/C
Obligations, the Obligations in respect of Swingline Loans, or obligations of
the Revolving A Lenders to fund participations in respect of either thereof (as
the context may require), (a) cash or deposit account balances, (b) backstop
letters of credit entered into on terms, from issuers and in amounts
satisfactory to the Administrative Agent and the applicable L/C Issuer, and/or
(c) if the Administrative Agent and the applicable L/C Issuer or Swingline
Lender shall agree, in their sole discretion, other credit support, in each
case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

8



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided, that, the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition (“Government Obligations”), (b) Dollar denominated (or
Alternative Currency fully hedged to the Dollar) time deposits, certificates of
deposit, eurodollar time deposits and eurodollar certificates of deposit of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (ii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank being an “Approved
Bank”), in each case with maturities of not more than three hundred sixty-four
(364) days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within twelve (12) months of the date
of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations of the types described
in clauses (a) and (b) above, (e) obligations of any state of the United States
or any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited Government Obligations maturing as to principal and interest at times
and in amounts sufficient to provide such payment, (f) auction preferred stock
rated in the highest short-term credit rating category by S&P or Moody’s, and
(g) Investments in money market and tax-exempt mutual funds that (i) comply with
SEC Regulation 2a-7 under the Investment Company Act of 1940, and (ii) invest
substantially all their assets in securities of the types described in clauses
(a) through (f) above.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) in
the case of any Cash Management Agreement in effect on or prior to the First
Amendment Effective Date, is, as of the First Amendment Effective Date, a Lender
or an Affiliate of a Lender and a party to a Cash Management Agreement with a
Loan Party; provided, however, that for any of the foregoing to be included as a
“Secured Cash Management Agreement” on any date of determination by the
Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

9



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Equity Interests representing forty-five percent
(45%) or more of the aggregate ordinary voting power in the election of the
Board of Directors of the Borrower represented by the issued and outstanding
Equity Interests of the Borrower on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right).

“Closing Date” means June 17, 2016.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents. Notwithstanding anything in the Loan
Documents to the contrary, the term “Collateral” shall not include any Excluded
Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Qualifying Control Agreements, each Joinder Agreement, each of
the security agreements, pledge agreements or other similar agreements delivered
to the Administrative Agent pursuant to Section 6.14, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Commitment or an Incremental
Term Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDAP” means, for any period, for the Borrower and its
Restricted Subsidiaries on a Consolidated basis, an amount equal to Consolidated
Net Income for such period (a) plus the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Charges for such period, (ii) tax expense (including, without
limitation, any federal, state, local and foreign income (or equivalent) taxes)
of the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in

 

10



--------------------------------------------------------------------------------

any future period, (A) the Borrower may determine not to add back such non-cash
charge in the current period and (B) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDAP to such extent) of
the Borrower and its Restricted Subsidiaries for such period, and (iv) the
amount of net cost savings and synergies projected by the Borrower, as
determined by the chief financial officer of the Borrower, to be realized as a
result of specified actions taken or reasonably expected to be taken within
twelve (12) months after the date of determination to take such action, in the
reasonable judgment of the chief financial officer of the Borrower (calculated
on a Pro Forma Basis as though such cost savings or synergies had been realized
on the first day of such period and as if such cost savings and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) such
cost savings or synergies are reasonably identifiable and factually supportable
and (B) the aggregate amount added back pursuant to this clause (a)(iv) for any
period shall not exceed twenty percent (20%) of Consolidated EBITDAP (calculated
without giving effect to the add backs permitted pursuant to this clause
(a)(iv)) for such period, and (b) minus the following, without duplication, to
the extent included in calculating such Consolidated Net Income: (i) all
non-cash income or gains for such period, and (ii) federal, state, local and
foreign income tax credits of the Borrower and its Restricted Subsidiaries
during such period. Notwithstanding anything to the contrary set forth in this
definition, subject to Section 1.03(d), “Consolidated EBITDAP” for (w) the
fiscal quarter ended September 30, 2017 shall be equal to $14,200,000, (x) the
fiscal quarter ended December 31, 2017 shall be equal to $61,200,000, (y) the
fiscal quarter ended March 31, 2018 shall be equal to $47,700,000, and (z) the
fiscal quarter ended June 30, 2018 shall be equal to $82,000,000.

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) the total of (i) the amount of all Consolidated
Funded Indebtedness that is secured by a first priority security interest on any
asset or property of the Borrower or any Restricted Subsidiary as of such date
minus (ii) Designated Cash as of such date of determination in an aggregate
amount not to exceed $265,000,000 to (b) Consolidated EBITDAP for the
Measurement Period most recently ended on or prior to such date.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Restricted Subsidiaries on a Consolidated basis determined in accordance
with GAAP.

“Consolidated Interest Charges” means, for any period, the sum of, without
duplication, all interest expense (including the interest component under
Capitalized Leases, but excluding (i) amortization of debt discount and premium
and any interest obligations paid in Qualified Capital Stock of the Borrower,
and (ii) interest payable to any Loan Party or any Restricted Subsidiary in
connection with any TAB Indebtedness permitted pursuant to Section 7.02(r)) for
such period of the Borrower and its Restricted Subsidiaries on a Consolidated
basis; provided, that, interest expense with respect to any Indebtedness to the
extent the proceeds of such Indebtedness are held in a blocked account with the
Administrative Agent or a separate account with an escrow agent shall not be
included as Consolidated Interest Charges. The parties hereto acknowledge and
agree that Letter of Credit Fees and any fronting fees and other fees, costs and
charges described in Section 2.03(i) shall be included as “Consolidated Interest
Charges” to the extent required for purposes of computing any financial
covenants hereunder, but shall not be considered to be interest on borrowings.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDAP for the Measurement Period most recently
ended on or prior to such date to (b) Consolidated Interest Charges (net of
interest income) for the Measurement Period most recently ended on or prior to
such date.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries on a Consolidated basis for such period
as determined in accordance with GAAP and before any reduction in respect of
preferred stock dividends; provided, that, Consolidated Net Income shall exclude
(a) any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with (i) any Disposition outside the
ordinary course of business, or (ii) the Disposition of any Equity Interest or
the extinguishment of any Indebtedness; (b) any restructuring charges or
reserves (which shall include retention, severance, systems establishment cost,
excess pension charges, contract termination costs, including future lease
commitments, costs related to start up, closure, relocation or consolidation of
facilities, costs to relocate employees, consulting fees, one time information
technology costs, one time branding costs and losses on the sale of assets and
from closures) in an aggregate amount for all cash charges not to exceed
$20,000,000 in any Measurement Period; (c) any extraordinary gain (or loss) or
non-recurring or unusual items, together with any related provision for taxes on
such gain (or loss), or item including (i) Acquisition-related pension or
employee benefit expenses, and (ii) fees and expenses related to the issuance of
Equity Interests or Indebtedness, Permitted Acquisitions or Investments
permitted pursuant to Section 7.03; provided, that, any cash payment made in
connection with a non-cash charge (other than any non-cash charge under clause
(b) hereof) excluded from Consolidated Net Income in a prior period shall be
deducted from the calculation of Consolidated Net Income in the period such
payment is actually made; (d) any net income or loss attributable to
discontinued operations (including, without limitation, operations disposed of
during such period); (e) any gain (or loss), together with any related provision
for taxes on such gain (or loss), attributable to the early repurchase,
extinguishment or conversion of Indebtedness, hedging obligations or other
derivative instruments (including any premiums paid) and the write-off of any
issuance costs incurred by such Person in connection with the refinancing or
repayment of any Indebtedness; (f) any after-tax effect of income (or loss) from
the early extinguishment or conversion of Indebtedness or obligations under Swap
Contracts or other derivative instruments; (g) any non-cash charge, expense or
other impact or adjustment attributable to application of the purchase method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase accounting adjustments); (h) any non-cash
asset impairment charge, including with respect to goodwill or other intangible
assets and equity method investments and any write-ups, write-downs or
write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable); (i) any non-cash
compensation expense realized for grants of performance shares, stock options or
other rights to officers, directors and employees; provided, that, such shares,
options or other rights can be redeemed at the option of the holder only for
Equity Interests of any Loan Party (other than Disqualified Capital Stock); (j)
any non-cash gains or losses, together with any related provision for taxes on
such gains or losses, related to retirement benefit plans and any non-cash
employee-related benefit expenses; (k) any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations denominated in a currency other than the functional currency of such
Person; (l) the non-cash portion of “straight-line” rent expense; (m) non-cash
charges for deferred tax asset allowances; (n) the amount of any minority
interest expense consisting of Subsidiary income attributable to minority equity
interest of third parties in any non-wholly owned Subsidiary; (o) charges
related to legal matters involving the Borrower and its Subsidiaries with
respect to the Specified Legal Claims in an amount not to exceed $30,000,000 in
the aggregate after the Closing Date; (p) earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses or otherwise) and
adjustments thereof and purchase price adjustments; (q) the cumulative effect of
a change in accounting principles; and (r) interest income arising from TAB
Indebtedness permitted pursuant to Section 7.02(r). In addition, to the extent
not already included in the Consolidated Net Income of the Borrower and its
Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Acquisition, Investment or any Disposition of
assets permitted under this Agreement.

 

12



--------------------------------------------------------------------------------

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total of (i) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries as of such date minus (ii) Designated Cash as of
such date of determination, in an aggregate amount not to exceed $265,000,000 to
(b) Consolidated EBITDAP for the Measurement Period most recently ended on or
prior to such date.

“Consolidated Total Assets” means the book value, determined on a Consolidated
basis in accordance with GAAP, of all assets of the Borrower and its Restricted
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Bond Indebtedness” means Indebtedness (including, for the avoidance
of doubt, the 2.25% Convertible Notes) having a feature which entitles the
holder thereof to convert or exchange all or a portion of such Indebtedness into
or by reference to Equity Interests of the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Loan Party or any Restricted
Subsidiary of any Indebtedness other than Indebtedness permitted under
Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a

 

13



--------------------------------------------------------------------------------

public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Cash” means, as of any date of determination, the sum of
(a) unrestricted cash and Cash Equivalents of the Loan Parties subject to
Qualifying Control Agreements or otherwise maintained with the Administrative
Agent or any Lender, plus (b) Earmarked Cash, in each case, as of such date of
determination; provided, that, “Designated Cash” as of any date of determination
shall only include that portion of cash and Cash Equivalents subject to a
Qualifying Control Agreement or otherwise maintained with the Administrative
Agent or any Lender and that portion of Earmarked Cash that, when taken
together, exceed $35,000,000 in the aggregate. It is understood and agreed that,
for purposes of any calculation of the Consolidated Net Leverage Ratio or the
Consolidated First Lien Net Leverage Ratio in connection with determining the
permissibility of any incurrence of Indebtedness, the identifiable proceeds of
such Indebtedness shall not qualify as “Designated Cash” for the purposes of
such calculation.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject or target of any Sanction.

 

14



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Restricted Subsidiary (or the granting of any option or other right to do any of
the foregoing), including (x) any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, (y) any issuance by any Restricted Subsidiary of
its Equity Interests, and (z) any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division, but excluding (a) Specified Sales
(provided, that, in each case, at least seventy-five percent (75%) of the
aggregate consideration received in connection with such disposition is received
in cash or Cash Equivalents), (b) sales, transfers, or other dispositions of any
assets that are obsolete, worn out or no longer useful by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business, (c) any sales,
transfers, licenses, leases or other dispositions of property by a Loan Party to
any other Loan Party (provided, that prior to or simultaneously with any such
sale, lease or transfer, all actions required by the Administrative Agent shall
be taken to ensure the continued perfection and priority of the Administrative
Agent’s Liens on such property or assets), (d) any disposition of property or
assets giving rise to a Recovery Event (so long as at least seventy-five percent
(75%) of the aggregate consideration received in connection with such Recovery
Event is received in cash or Cash Equivalents), (e) the sale or discount, in
each case without recourse and in the ordinary course of business, of accounts
receivable or other long-term receivables (i) which are overdue, or (ii) which
the Borrower or any Restricted Subsidiary may reasonably deem are difficult or
uneconomical to collect but only in connection with the compromise or collection
thereof consistent with customary industry practice and not as part of any bulk
sale or financing of receivables (provided, that, in each case, at least
seventy-five percent (75%) of the aggregate consideration received in connection
with such disposition is received in cash or Cash Equivalents), (f) the license
of Intellectual Property (provided, that, (i) such license shall be assignable
to the Administrative Agent without the consent of the licensee, (ii) no such
license shall (A) transfer ownership of such Intellectual Property to any other
Person, or (B) require the Borrower or any of its Restricted Subsidiaries to pay
any fees for any such use, and (iii) at least seventy-five percent (75%) of the
aggregate consideration received in connection with such license is received in
cash or Cash Equivalents), (g) the contribution of assets that are not material
to the business of the Loan Parties (which may include the sale of such assets
and the corresponding contribution of the cash proceeds resulting from such
sale) or the contribution of real property of the Loan Parties to any Plan to
meet the minimum funding requirements of such Plan, (h) any disposition by a
Loan Party of TAB Property in connection with the issuance of TAB Indebtedness
permitted pursuant to Section 7.02(r), to the extent required by the terms of
the TAB Documents entered into in connection with such TAB Indebtedness, so long
as (i) such Loan Party shall retain a fee or leasehold interest in such TAB
Property (and, in the case of a leasehold interest, such Loan Party shall have
the right to reacquire such TAB Property for nominal consideration), and
(ii) the use of such TAB Property by the Borrower and its Restricted
Subsidiaries shall not be materially limited or restricted thereby, and (i) the
issuance or other disposition by the Borrower of the Borrower’s Equity
Interests.

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the ninety-first (91st) day after the Latest Maturity Date, (b) requires the
payment of any cash dividends, (c) is convertible into or exchangeable (unless
at the sole option of the issuer thereof) for (i) debt securities or (ii) any
Equity Interests referred to in clause (a) or (b) above, in each case at any
time prior to the ninety-first (91st) day after the Latest Maturity Date, or
(d) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, that, any Equity Interests that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests are convertible, exchangeable or exercisable) the right to
require the issuer thereof

 

15



--------------------------------------------------------------------------------

to redeem or repurchase such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the ninety-first (91st) day after
the Latest Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof may not redeem or repurchase
any such Equity Interests pursuant to such provisions prior to the Facility
Termination Date.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earmarked Cash” means cash and Cash Equivalents of the Loan Parties held in a
blocked account with the Administrative Agent or a separate account with an
escrow agent, in each case, that are earmarked for the permanent reduction of
Indebtedness of the Loan Parties.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Restricted Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition. For purposes of determining the amount of any Earn
Out Obligations, the amount of Earn Out Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.

“Easton Development Company” means Easton Development Company, LLC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assets” means fixed or capital assets that are used or useful in the
same or a related line of business as the Borrower and its Restricted
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

16



--------------------------------------------------------------------------------

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Revolving B Lenders in such market and as to
which a Dollar Equivalent may be readily calculated. If, after the designation
by the Revolving B Lenders or the L/C Issuers, as applicable, of any currency as
an Alternative Currency, any change in currency controls or exchange regulations
or any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the Administrative Agent (in the case of any
Revolving B Loans to be denominated in an Alternative Currency) or an L/C Issuer
(in the case of any Letter of Credit to be denominated in an Alternative
Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent no longer
being readily calculable with respect to such currency, (c) the provision for
such currency becoming impracticable for the Revolving B Lenders or such L/C
Issuer, as applicable, or (d) such currency no longer being one in which the
Required Revolving B Lenders or such L/C Issuer, as applicable, are willing to
make such Credit Extensions (each of clause (a), (b), (c) and (d), a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Revolving B Lenders and the Borrower, and such country’s currency shall no
longer be an Alternative Currency until such time as the Disqualifying Event(s)
no longer exist. Within ten (10) Business Days after receipt of such notice from
the Administrative Agent, the Borrower shall repay all Revolving B Loans in such
currency to which any Disqualifying Event applies or convert such Revolving B
Loans into the Dollar Equivalent of Revolving B Loans in Dollars, subject to the
other terms contained herein.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits or governmental requirements or restrictions relating to pollution and
the protection of the environment or the release of any Hazardous Materials into
the environment.

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower, any other Loan Party or any of their respective Restricted
Subsidiaries resulting from or based upon (a) violation of any Environmental Law
or any Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Liens” means Liens in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or any limitations or restrictions
relating to Environmental Laws placed upon any real property owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries by any
Governmental Authority or court due to an Environmental Liability, or
(b) damages relating to, or costs incurred by such Governmental Authority in
response to, a release or threatened release into the environment of any
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, but not limited to, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination; provided, that, Equity Interests shall not include Convertible
Bond Indebtedness.

 

17



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate or (h) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” means the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBO Rate”) at or about 11:00 a.m. (London time), on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period; and

(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Revolving B
Lenders pursuant to Section 1.09; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m. (London
time), two (2) Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for deposits in Dollars with a term of
one (1) month commencing that day;

 

18



--------------------------------------------------------------------------------

provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Deposit and Securities Accounts” means (a) employee benefits accounts,
(b) deposit accounts maintained for the purpose of holding cash on which
Permitted Liens have been granted, (c) deposit and securities accounts held by
any Foreign Subsidiary, (d) deposit and securities accounts not located in the
United States or any political subdivision thereof, (e) escrow accounts (to the
extent maintained by the Borrower and its Subsidiaries for the purpose of
establishing or maintaining escrow amounts for third parties), and
(f) withholding and trust accounts that prohibit the applicable Loan Party from
entering into a Qualifying Control Agreement with respect to such account.

“Excluded Property” means, with respect to any Loan Party, (a) (i) any owned
real property, and (ii) any leased real property, (b) unless requested by the
Administrative Agent or the Required Lenders, any personal property (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) the
Equity Interests of any Subsidiary to the extent not required to be pledged to
secure the Secured Obligations pursuant to Section 6.14(a), (d) any property
which, subject to the terms of Section 7.02(c), is subject to a Lien of the type
described in Section 7.01(c) pursuant to documents that prohibit such Loan Party
from granting any other Liens in such property, (e) any personal property as to
which the Administrative Agent and the Borrower agree in writing that the costs
or other consequences of obtaining a security interest or perfection thereof are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (f) any “intent-to-use” application for registration of a Trademark
(as defined in the Security Agreement) of such Loan Party filed in the United
States Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. §1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law, and (g) any general intangible, investment property or other right
of any Loan Party arising under any contract, instrument, license or other
document if (but only to the extent that) the grant of a security interest
therein would constitute a violation of a valid and enforceable restriction in
respect of such general intangible, investment property or other right in favor
of a third party or under any law, regulation, permit, order or decree of any
Governmental Authority, unless and until all required consents shall have been
obtained; provided, that, (i) any such restriction described in this clause
(g) on the security interests granted under the Collateral Documents shall only
apply to the extent that any such restriction could not be rendered ineffective
pursuant to the UCC or any other applicable Law or principles of equity and
(ii) in the event of the termination or elimination of any such restriction, a
security interest in such assets shall be automatically and simultaneously
granted under the Collateral Documents and such assets shall be included as
Collateral.

 

19



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) Easton Development Company, and (b) any other
direct or indirect Subsidiary of the Borrower designated by the Borrower as an
“Excluded Subsidiary” by notice to the Administrative Agent which is formed for
the sole purpose of holding, managing, developing or monetizing any of the real
property assets of such Subsidiary and any other activity reasonably related
thereto; provided, that, (i) concurrently with the designation by the Borrower
of a Subsidiary as an Excluded Subsidiary pursuant to the foregoing clause (b),
the Borrower shall designate such Subsidiary as an Unrestricted Subsidiary
pursuant to the terms of this Agreement (and if such Subsidiary cannot be
designated as an Unrestricted Subsidiary at such time, the Borrower shall not be
permitted to designate such Subsidiary as an Excluded Subsidiary at such time),
(ii) each Excluded Subsidiary shall at all times be an Unrestricted Subsidiary
(it being understood and agreed that upon the re-designation by the Borrower of
an Unrestricted Subsidiary that is an Excluded Subsidiary as a Restricted
Subsidiary, such Subsidiary shall cease to be an Excluded Subsidiary at the time
of such re-designation), and (iii) a Subsidiary shall cease to be an Excluded
Subsidiary to the extent that it conducts any material activities or business
other than the foregoing.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those certain letters of credit described by
issuer, date of issuance, letter of credit number, undrawn amount, name of
beneficiary and date of expiry as set forth on Schedule 1.01(c).

“Facility” means the Term Facility, the Revolving A Facility, the Revolving B
Facility or any Incremental Term Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the applicable L/C Issuer shall have been made).

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length free market transaction, for cash,
between a willing seller and a willing buyer, neither of which is under pressure
or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that, (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately prior Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) except for purposes of the
definition of “Base Rate,” if the Federal Funds Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Fee Letter” means the fee letter agreement, dated August 13, 2018, among the
Borrower, the Administrative Agent and MLPFS.

“First Amendment Effective Date” means September 20, 2018.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.

 

21



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving A Lender, (a) with respect to each L/C Issuer, such Defaulting
Lender’s Applicable Revolving A Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving A Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Revolving A Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving A Lenders or
Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money (including the Obligations), (b) all obligations of such Person
evidenced by bonds (other than TAB Indebtedness permitted pursuant to
Section 7.02(r)), debentures, notes or similar instruments, or upon which
interest payments are customarily made, (c) the maximum amount of Earn Out
Obligations to the extent such Earn Out Obligations appear as liabilities on a
balance sheet of such Person, (d) all Attributable Indebtedness, (e) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (f) all Indebtedness of others of the types described in
clauses (a) through (e) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (f) hereof of another Person, and (h) all
Indebtedness of the types described in clauses (a) through (g) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable; provided, that, Funded Indebtedness shall not include (i) Indebtedness
permitted under Sections 7.02(j) and (m), (ii) any Indebtedness of the Loan
Parties to the extent backed by Earmarked Cash, or (iii) other Indebtedness to
the extent the proceeds of such Indebtedness are held in a blocked account with
the Administrative Agent or a separate account with an escrow agent, in each
case, for purposes of funding a Permitted Acquisition.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

22



--------------------------------------------------------------------------------

“GDX Automotive SAS Judgments” means any legal judgments rendered under French
law against GDX Automotive SAS.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13, (c)
with respect to Additional Secured Obligations owing by any Loan Party and any
Swap Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, the Borrower, and (d) the
successor and permitted assigns of the foregoing; provided, however, in no event
shall an Excluded Subsidiary be a Guarantor.

“Guaranty” means, collectively, (a) the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, and (b) each other guaranty delivered
pursuant to Section 6.13.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes, defined or regulated pursuant to any
Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract permitted under Article VI
and VII, is a Lender or an Affiliate of a Lender or (b) in the case of any Swap
Contract permitted under Article VI and VII in effect on or prior to the First
Amendment Effective Date, is, as of the First Amendment Effective Date, a Lender
or an Affiliate of

 

23



--------------------------------------------------------------------------------

a Lender and a party to a Swap Contract permitted under Article VI and VII with
a Loan Party; provided, that, in the case of a Secured Hedge Agreement with a
Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement; provided, further, that
for any of the foregoing to be included as a “Secured Hedge Agreement” on any
date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Secured Party Designation Notice to the
Administrative Agent prior to such date of determination.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Honor Date” has the meaning set forth in Section 2.03(c).

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Incremental Facility” has the meaning set forth in Section 2.02(g).

“Incremental Increase Amount” means, as of any date of determination, the
greater of (a) the total of (i) $250,000,000 minus (ii) the aggregate amount of
any Incremental Facilities incurred in reliance on clause (a)(i) prior to such
date pursuant to Section 2.02(g) and (b) any amount, such that after giving
effect to such Incremental Facility (assuming for such purposes that such
Incremental Facility is fully drawn) on a Pro Forma Basis, the Consolidated
First Lien Net Leverage Ratio as of such date does not exceed 3.25 to 1.0.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and under the same Incremental Term
Facility and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Incremental Term Lenders with respect to such
Incremental Term Facility pursuant to Section 2.01(c).

“Incremental Term Commitment” means, as to each Incremental Term Lender with
respect to an Incremental Term Facility, its obligation to make Incremental Term
Loans with respect to such Incremental Term Facility pursuant to an Incremental
Term Loan Lender Joinder Agreement; provided, that, at any time after the
funding of an Incremental Term Facility, any determination of “Required Lenders”
shall include the Outstanding Amount of all Incremental Term Loans with respect
to such Incremental Term Facility.

“Incremental Term Facility” means, at any time, with respect to any Incremental
Term Loan Lender Joinder Agreement, the aggregate principal amount of all
Incremental Term Loans made by Incremental Term Lenders pursuant to such
Incremental Term Loan Lender Joinder Agreement that are outstanding at such
time.

“Incremental Term Lender” means each of the Persons identified as an
“Incremental Term Lender” in an Incremental Term Loan Lender Joinder Agreement
(so long as such Persons are Lenders at the time of execution of such
Incremental Term Loan Lender Joinder Agreement or other Persons selected at such
time by the Borrower and acceptable to the Administrative Agent (so long as such
Persons would be permitted at such time by Section 11.06(b)(v) to become
assignees hereunder)), together with their respective successors and assigns.

 

24



--------------------------------------------------------------------------------

“Incremental Term Loan” means an advance made by an Incremental Term Lender
under an Incremental Term Facility.

“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit C, or such other form as shall be
reasonably approved by the Administrative Agent, executed and delivered in
accordance with the provisions of Section 2.02(g)(ii).

“Incremental Term Loan Maturity Date” with respect to any Incremental Term
Facility, has the meaning set forth in the applicable Incremental Term Loan
Lender Joinder Agreement for such Incremental Term Facility.

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit D.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money (including the Obligations), (b) all obligations of such Person
evidenced by bonds (including TAB Indebtedness), debentures, notes or similar
instruments, or upon which interest payments are customarily made, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations (including, without
limitation, the maximum amount of Earn Out Obligations) of such Person incurred,
issued or assumed as the deferred purchase price of property or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet of such Person, (e) all Attributable
Indebtedness, (f) the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed), (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Disqualified Capital Stock in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends, (h) payment obligations of such Person under non-compete
agreements, (i) the Swap Termination Value of any Swap Contract, (j) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements, (k) all Indebtedness of others of the types described in
clauses (a) through (j) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (l) all Guarantees with respect to Indebtedness of the types
specified in clauses (a) through (k) hereof of another Person, and (m) all
Indebtedness of the types described in clauses (a) through (l) hereof of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer (to the extent that such Person is liable therefore)
calculated based on the percentage of such Indebtedness for which such Person is
liable.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

 

25



--------------------------------------------------------------------------------

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” has the meaning specified in Section 7.02.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates, and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving A Facility for
purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months thereafter (in each case, subject to
availability for the interest rate applicable to the relevant currency), as
selected by the Borrower in its Loan Notice, or such other period that is twelve
(12) or fewer months requested by the Borrower and consented to by all of the
Lenders with respect to the Facility under which such Eurocurrency Rate Loan is
to be made; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately prior Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2018, including balance sheets and statements of income and operations,
shareholders’ equity and cash flows.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guarantees Indebtedness of such other
Person), or (c) an Acquisition. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

26



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E, executed and delivered in accordance with the provisions of
Section 6.13.

“Junior Debt Payment” has the meaning set forth in Section 7.14.

“Latest Maturity Date” means, at any date of determination, the latest of the
Revolving Facility Maturity Date, the Term Facility Maturity Date, and the
latest Incremental Term Loan Maturity Date.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving A Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving A Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving A Borrowing. All L/C Borrowings shall be denominated
in Dollars.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit pursuant to Section 2.03 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such L/C Issuer’s
name on Schedule 1.01(d), as such amount may be adjusted from time to time in
accordance with this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of such Letters of Credit hereunder,
(b) Wells Fargo in its capacity as issuer of the Existing Letters of Credit, or
any successor issuer of such Existing Letters of Credit, (c) such other Lenders
selected by the Borrower pursuant to Section 2.03(l) from time to time to issue
Letters of Credit (provided, that, no Lender shall be required to become an L/C
Issuer pursuant to this clause (c) without such Lender’s consent), or any
successor issuer thereof, or (d) any Lender selected by the Borrower (with the
prior consent of the Administrative Agent) to replace a Lender who is a
Defaulting Lender at the time of such Lender’s appointment as an L/C Issuer
(provided, that, no Lender shall be required to become an L/C Issuer pursuant to
this clause (d) without such Lender’s consent), or any successor issuer thereof.

 

27



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“LCA Test Date” has the meaning specified in Section 1.03(e).

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement (including each Incremental Term Lender) or any other Loan Document,
and their successors and assigns and, unless the context requires otherwise,
includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is ten (10) days prior to
the Revolving Facility Maturity Date (or, if such day is not a Business Day, the
immediately prior Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$100,000,000 and (b) the Revolving A Facility. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving A Facility.

“Leverage Increase Period” has the meaning specified in Section 7.11(a).

“LIBO Rate” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars, Euro, and Sterling, in each case as long
as there is a published LIBO Rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable Bloomberg screen
page or other applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be reasonably designated by the Administrative Agent from time
to time).

 

28



--------------------------------------------------------------------------------

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent reasonably determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent reasonably
determines in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Condition Acquisition” means a Permitted Acquisition that is not
conditioned on the availability of, or on obtaining, third party financing.

“Liquidity” means, as of any date of determination, the total of
(a) availability under the Revolving A Facility as of such date, plus
(b) availability under the Revolving B Facility as of such date, plus
(c) unrestricted cash and Cash Equivalents of the Loan Parties subject to
Qualifying Control Agreements or otherwise maintained with the Administrative
Agent or any Lender as of such date.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Incremental Term Loan or a
Swingline Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letter, each Issuer Document, each Incremental
Term Loan Lender Joinder Agreement, each Joinder Agreement, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.14, any intercreditor agreement entered into by the Administrative
Agent in connection with Additional Second Lien Indebtedness, any subordination
agreement entered into by the Administrative Agent in connection with any
Indebtedness permitted hereunder, the Successor Agency Agreement, and all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Secured Hedge Agreement and any Secured Cash
Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
G or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

29



--------------------------------------------------------------------------------

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party, or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means, with respect to the Borrower and its Restricted
Subsidiaries, (a) any contract, agreement, permit or license, written or oral,
of the Borrower or any of its Restricted Subsidiaries representing at least ten
percent (10%) of the Consolidated revenues of the Borrower and its Restricted
Subsidiaries for the most recently completed fiscal year of the Borrower for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a), or (b) any other contract, agreement, permit or license,
written or oral, of the Borrower or any of its Restricted Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew in accordance
with the terms thereof by any party thereto, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Restricted Subsidiary of the
Borrower (a) that provides a Guarantee of any other Indebtedness of the Borrower
or any of its Restricted Subsidiaries, or (b) the Consolidated Total Assets of
which were more than ten percent (10%) of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries as of the end of the most recently
completed fiscal year of the Borrower for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a); provided, that, in the
event that the aggregate of the Consolidated Total Assets of all Domestic
Restricted Subsidiaries of the Borrower that do not constitute Material Domestic
Subsidiaries exceeds ten percent (10%) of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries as of the end of the most recently
completed fiscal year of the Borrower for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a), the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within ten
(10) days of request therefor by the Administrative Agent) shall, to the extent
necessary, designate sufficient Domestic Restricted Subsidiaries of the Borrower
to be deemed to be “Material Domestic Subsidiaries” to eliminate such excess,
and such designated Domestic Restricted Subsidiaries of the Borrower shall
thereafter constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means any Foreign Restricted Subsidiary of the
Borrower the Consolidated Total Assets of which were more than ten percent (10%)
of the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries
as of the end of the most recently completed fiscal year of the Borrower for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a); provided, that, in the event that the aggregate of the
Consolidated Total Assets of all Foreign Restricted Subsidiaries of the Borrower
that do not constitute Material Foreign Subsidiaries exceeds ten percent (10%)
of the Consolidated Total Assets of the Borrower and its Restricted Subsidiaries
as of the end of the most recently completed fiscal year of the Borrower for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a), the Borrower (or the Administrative Agent, in the event the
Borrower has failed to do so within ten (10) days of request therefor by the
Administrative Agent) shall, to the extent necessary, designate sufficient
Foreign Restricted Subsidiaries of the Borrower to be deemed to be “Material
Foreign Subsidiaries” to eliminate such excess, and such designated Foreign
Restricted Subsidiaries of the Borrower shall thereafter constitute Material
Foreign Subsidiaries.

 

30



--------------------------------------------------------------------------------

“Maturity Date” means the Revolving Facility Maturity Date, the Term Facility
Maturity Date or an Incremental Term Loan Maturity Date, as the context may
require.

“Measurement Period” means, at any date of determination, the four (4) fiscal
quarters of the Borrower most recently completed on or prior to such date of
determination.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Revolving A Lender
constitutes a Defaulting Lender, an amount equal to one hundred five percent
(105%) of the Fronting Exposure of an L/C Issuer with respect to Letters of
Credit issued and outstanding at such time, (b) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to one
hundred two percent (102%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the
applicable L/C Issuer in their sole discretion.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary in respect of any
Disposition, Debt Issuance, or Recovery Event, net of (a) direct costs whether
paid or accrued (including, without limitation, legal, accounting and investment
banking fees, and sales commissions associated therewith), (b) with respect to
any Disposition, amounts held in escrow to be applied as part of the purchase
price of any Disposition, (c) taxes paid or payable as a result thereof,
(d) with respect to any Disposition or Recovery Event, payment of the
outstanding principal amount of, premium (if any) and interest on any
Indebtedness secured by a Lien on the assets subject to such Disposition or
Recovery Event, and (e) with respect to any Disposition or Recovery Event,
amounts payable directly or indirectly to Governmental Authorities for such
Disposition or Recovery Event to the extent required by such Governmental
Authorities or Contractual Obligations. The term “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents proceeds from the sale
or other disposition of any non-cash consideration (but only as and when such
cash is actually received) received by any Loan Party or any Restricted
Subsidiary in any Disposition, Debt Issuance, or Recovery Event and any cash or
Cash Equivalents released from escrow as part of the purchase price in
connection with any Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

31



--------------------------------------------------------------------------------

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(v).

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Available Amount that is proposed to be applied to a
particular use or transaction, that such amount has not previously been (and is
not simultaneously being) applied to anything other than such particular use or
transaction.

“Note” means a Term Note, a Revolving Note or an Incremental Term Note, as the
context may require.

“Notice of Additional L/C Issuer” means a certificate substantially in the form
of Exhibit H or any other form reasonably approved by the Administrative Agent.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that, Obligations of a Guarantor shall exclude any
Excluded Swap Obligations with respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable constitutive documents with
respect to any non-U.S. jurisdiction), (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction), and (d) with respect to all entities, any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization (or equivalent or comparable documents with
respect to any non-U.S. jurisdiction).

 

32



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans,
Incremental Term Loans and Swingline Loans on any date, the Dollar Equivalent
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of the Term Loans, Revolving
Loans, Incremental Term Loans and Swingline Loans, as the case may be, occurring
on such date, and (b) with respect to any L/C Obligations on any date, the
Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, an overnight rate determined by the Administrative Agent or an L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PATRIOT Act” has the meaning specified in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

33



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by a Loan Party (the Person,
assets or division, line of business or other business unit of the Person to be
acquired in such Acquisition shall be referred to herein as the “Target”);
provided, that, (a) the Target of such Acquisition operates a Permitted Business
or the assets acquired pursuant to such Acquisition are used or useful in a
Permitted Business, (b) no Event of Default shall exist or would result from
giving effect to such Acquisition, (c) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Acquisition, (i) the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (ii) the
Consolidated Net Leverage Ratio is at least 0.25 to 1.0 less than the ratio
required to be maintained at such time by Section 7.11(a), (d) such Acquisition
shall not be a “hostile” Acquisition and shall have been approved by the Board
of Directors and/or the shareholders (or equivalent) of the applicable Loan
Party and the Target, and (e) the Administrative Agent shall have received (i) a
description of the material terms of such Acquisition, and (ii) if the
Acquisition Consideration for such Acquisition exceeds $50,000,000, (A) if
available, quarterly and audited financial statements of the Target for its most
recently ended fiscal year and any fiscal quarters ended within the fiscal year
to date, and (B) consolidated projected income statements of the Borrower and
its Subsidiaries (on a Pro Forma Basis after giving effect to such Acquisition),
all in form and substance reasonably satisfactory to the Administrative Agent;
provided, that, for any Acquisition for which the Acquisition Consideration is
less than $20,000,000, the Loan Parties shall only be required to comply with
clauses (a), (b), (c) and (d) above.

“Permitted Business” means any business that is, directly or indirectly through
a Restricted Subsidiary, the same as, or reasonably related, ancillary or
complementary to, the business of the Borrower and its Restricted Subsidiaries
on the Closing Date.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Real Property Encumbrances” means (a) as to any particular real
property at any time, such easements, encroachments, covenants, restrictions,
rights of way, minor defects, irregularities or encumbrances on title which do
not, in the reasonable opinion of the Administrative Agent, materially impair
such real property for the purpose for which it is held by the applicable Loan
Party or owner, as the case may be, thereof, (b) municipal and zoning laws,
regulations, codes and ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the Loan Party
or owner, as the case may be, of such real property, (c) general real estate
taxes and assessments not yet delinquent, (d) leases and subleases of real
property entered into in the ordinary course of business so long as such leases
and subleases do not interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries or materially impair the use (for its
intended purpose) or value of the real property subject thereto, and (e) such
other items to which the Administrative Agent may consent in its sole
discretion.

“Permitted Real Estate Exchanges” means the transfer of any owned real property
of a Loan Party (other than any Specified Real Property) to another Person in
exchange for real property having an equivalent Fair Market Value.

“Permitted Real Estate Sales” means the sale of any Specified Real Property;
provided, that, (a) no Default or Event of Default shall be existing or would
result from such sale, and (b) such sale is for Fair Market Value.

 

34



--------------------------------------------------------------------------------

“Permitted Real Estate Transfers” means the contribution, sale or other transfer
of any owned real property of a Loan Party (other than any Specified Real
Property) to an Excluded Subsidiary; provided, that, (a) no Default or Event of
Default shall be existing or would result from such contribution, sale, or other
transfer, and (b) in the event of a sale, such sale is for Fair Market Value.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided, that, (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the outstanding principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended on the date of such modification, refinancing,
refund, renewal or extension (or, with respect to the 2.25% Convertible Notes,
the Closing Date), except by an amount equal to (i) unpaid accrued interest and
premiums thereon (including tender premiums) plus reasonable fees and expenses
(including upfront fees and original issue discount) incurred in connection with
such modification, refinancing, refunding, renewal or extension, plus (ii) any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has (i) a final maturity date equal to or later
than the final maturity date of the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (ii) a Weighted Average Life to Maturity
equal to or longer than the Weighted Average Life to Maturity of the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) immediately before and after giving effect thereto, (i) no Default or Event
of Default shall have occurred and be continuing, and (ii) the Loan Parties
shall be in compliance on a Pro Forma Basis with the financial covenants set
forth in Section 7.11 as of the most recent fiscal quarter end for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (b), (d) the direct and contingent obligors of such
Indebtedness shall not be changed, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension, (e) if the
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Secured Obligations or secured by Liens
on the Collateral junior to those created under the Collateral Documents, such
modification, refinancing, refunding, renewal or extension is subordinated to
the Secured Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being so modified,
refinanced, refunded, renewed or extended (it being understood that (x) any
Indebtedness secured by Liens on the Collateral junior to those created under
the Collateral Documents may be modified, refinanced, refunded, renewed or
extended with unsecured Indebtedness, and (y) the 2.25% Convertible Notes may be
modified, refinanced, refunded, renewed or extended with unsecured
Indebtedness), (f) if the Indebtedness being modified, refinanced, refunded,
renewed or extended is unsecured, such modification, refinancing, refunding,
renewal or extension shall be unsecured, and (g) the terms (excluding pricing,
fees, rate floors, discounts, premiums and optional prepayments or redemption
terms) of such Indebtedness shall not be changed in any manner that is
materially adverse, taken as a whole, to the Borrower or any Restricted
Subsidiary, as applicable, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension (it being understood
that (x) any Indebtedness secured by Liens on the Collateral junior to those
created under the Collateral Documents may be modified, refinanced, refunded,
renewed or extended with unsecured Indebtedness, and (y) the 2.25% Convertible
Notes may be modified, refinanced, refunded, renewed or extended with unsecured
Indebtedness), except for terms applicable only to periods after the Latest
Maturity Date.

“Permitted Transfer” means (a) any Permitted Real Estate Exchange, (b) any
Permitted Real Estate Sale, (c) any Permitted Real Estate Transfer, (d) the
grant of certain rights pertaining to “Aggregates” to (i) Granite Construction
Company pursuant to the Agreement Granting Right to Mine Aggregates dated
November 18, 2004 or (ii) to any other person pursuant to an agreement
pertaining to such rights entered into by any Loan Party or any Restricted
Subsidiary subsequent to the Closing Date, (e) the termination of any Swap
Contract, (f) the sale of any Equity Interests in any Excluded Subsidiary
provided that such sale is for Fair Market Value, or (g) any other Disposition;
provided, that, in the case

 

35



--------------------------------------------------------------------------------

of this clause (g), (i) the assets are sold for Fair Market Value, (ii) at least
seventy-five percent (75%) of the aggregate consideration for such Disposition
is received in cash or Cash Equivalents, (iii) no Event of Default exists or
would result from such Disposition, (iv) upon giving Pro Forma Effect to such
Disposition, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (b), and (v) the aggregate Net Cash Proceeds of such
Disposition, when taken together with the Net Cash Proceeds received from all
other Dispositions made in reliance on this clause (g) (to the extent not
reinvested in Eligible Assets during the applicable twelve (12) month period)
during any twelve (12) month period, shall not exceed ten percent (10%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower prior to such
Disposition for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Fourth Amended and Restated Pledge Agreement, dated
as of the Closing Date, executed in favor of the Administrative Agent by each of
the Loan Parties.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, any disposition resulting in a Recovery Event, or sale, transfer or
other disposition that results in a Person ceasing to be a Subsidiary or any
designation of a Subsidiary as an Unrestricted Subsidiary, income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or property disposed of or the Subsidiary so designated shall be excluded
and (ii) with respect to any Acquisition, Investment, or a designation of a
Subsidiary as a Restricted Subsidiary, income statement and cash flow statement
items (whether positive or negative) attributable to the Person or property
acquired or the Subsidiary so designated shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information satisfactory to the Administrative Agent,
(b) any retirement of Indebtedness and (c) any incurrence or assumption of
Indebtedness by the Borrower or any Restricted Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided, that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of Consolidated EBITDAP.

 

36



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the Consolidated
Net Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) after giving Pro Forma
Effect to the applicable Specified Transaction.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
Acquisition Consideration of at least $50,000,000 or (b) a series of related
Permitted Acquisitions in any twelve (12) month period, with aggregate
Acquisition Consideration for all such Permitted Acquisitions of at least
$50,000,000.

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein.

“Rate Determination Date” means, with respect to any Interest Period, two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent; provided,
that, to the extent such market practice is not administratively feasible for
the Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means the receipt by any Loan Party or any Restricted
Subsidiary of any cash insurance proceeds or condemnation or expropriation award
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of their respective property or assets other
than obsolete property or assets no longer used or useful in the business of the
Borrower and its Restricted Subsidiaries.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

37



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing (other than
a Swingline Borrowing), conversion or continuation of Term Loans, Incremental
Term Loans or Revolving Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Borrowing, a Swingline Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders at such time. The Total Credit Exposure of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time; provided, that, the
amount of any participation in any Swingline Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or an L/C Issuer, as the case may be, in making such
determination.

“Required Revolving A Lenders” means, at any time, Revolving A Lenders having
Revolving A Exposures representing more than fifty percent (50%) of the
Revolving A Exposures of all Revolving A Lenders. The Revolving A Exposure of
any Defaulting Lender shall be disregarded in determining Required Revolving A
Lenders at any time; provided, that, the amount of Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is an L/C
Issuer in making such determination.

“Required Revolving B Lenders” means, at any time, Revolving B Lenders having
Revolving B Exposures representing more than fifty percent (50%) of the
Revolving B Exposures of all Revolving B Lenders. The Revolving B Exposure of
any Defaulting Lender shall be disregarded in determining Required Revolving B
Lenders at any time.

“Rescission Offer” means a rescission offer or offers to be launched by the
Borrower under which the Borrower will offer (using cash and/or Qualified
Capital Stock) to (a) rescind and repurchase the units (consisting, in part, of
Equity Interests of the Borrower), including any unrealized losses with respect
to such units, sold to or issued to Persons in the Aerojet Rocketdyne Stock Fund
of the Aerojet Rocketdyne Savings Plan who may have been deemed to have
purchased such units that were “sold” in violation of Section 5 of the
Securities Act, or any similar state laws (the “Rescission Offer Affected
Persons”), (b) make payments to Rescission Offer Affected Persons who sold such
units at a loss or who have unrealized losses with respect to such units and
(c) pay interest to Rescission Offer Affected Persons as compensation for such
losses or unrealized losses; provided, that, the Rescission Offer shall not
include the rescission of units purchased by participants after the effective
date of the Borrower’s registration statement on Form S-8 dated June 30, 2008.

“Resignation Effective Date” has the meaning set forth in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller
or authorized signatory of a Loan Party, and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary of
a Loan Party, and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Loan Party so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party

 

38



--------------------------------------------------------------------------------

and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such Loan Party. To the extent reasonably requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Restricted Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
of its Restricted Subsidiaries, now or hereafter outstanding, (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Restricted Subsidiaries, now or hereafter outstanding, and
(d) any payment made in cash to holders of Convertible Bond Indebtedness in
excess of the original principal (or notional) amount thereof and interest
thereon (and, to the extent not permissible to be satisfied with shares of
common stock, customary redemption, mandatory conversion or similar premiums, if
any).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. Each Guarantor shall be a Restricted Subsidiary.

“Revaluation Date” means, (a) with respect to any Revolving B Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving B Lenders shall require; and (b) with respect to any Letter
of Credit, each of the following: (i) each date of issuance, amendment and/or
extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(iv) such additional dates as the Administrative Agent or an L/C Issuer shall
determine or the Required Revolving B Lenders shall require.

“Revolving A Borrowing” means a borrowing consisting of simultaneous Revolving A
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving A Lenders pursuant to
Section 2.01(b)(i).

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Borrower pursuant to Section 2.01(b)(i), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule
1.01(b) under the caption “Revolving A Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Revolving A
Commitments of all of the Revolving A Lenders on the First Amendment Effective
Date shall be $490,000,000.

“Revolving A Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving A Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving A Facility” means, at any time, the aggregate amount of the Revolving
A Lenders’ Revolving A Commitments at such time.

 

39



--------------------------------------------------------------------------------

“Revolving A Lender” means, at any time, (a) so long as any Revolving A
Commitment is in effect, any Lender that has a Revolving A Commitment at such
time or (b) if the Revolving a Commitments have terminated or expired, any
Lender that has a Revolving A Loan or a participation in L/C Obligations or
Swingline Loans at such time.

“Revolving A Loan” has the meaning specified in Section 2.01(b)(i).

“Revolving B Borrowing” means a borrowing consisting of simultaneous Revolving B
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving B Lenders pursuant to
Section 2.01(b)(ii).

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrower pursuant to Section 2.01(b)(ii), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Revolving B Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Revolving B Commitments of all of the
Revolving B Lenders on the First Amendment Effective Date shall be $160,000,000.

“Revolving B Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving B Loans.

“Revolving B Facility” means, at any time, the aggregate amount of the Revolving
B Lenders’ Revolving B Commitments at such time.

“Revolving B Lender” means, at any time, (a) so long as any Revolving B
Commitment is in effect, any Lender that has a Revolving B Commitment at such
time or (b) if the Revolving B Commitments have terminated or expired, any
Lender that has a Revolving B Loan at such time.

“Revolving B Loan” has the meaning specified in Section 2.01(b)(ii).

“Revolving Borrowing” means a Revolving A Borrowing and/or a Revolving B
Borrowing, as applicable.

“Revolving Commitment” means a Revolving A Commitment and/or a Revolving B
Commitment, as applicable.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of such Lender’s (a) outstanding Revolving A
Loans, plus (b) participation in L/C Obligations, plus (c) participation in
Swingline Loans, plus (d) outstanding Revolving B Loans.

“Revolving Facility Maturity Date” means September 20, 2023; provided, that, if
such date is not a Business Day, the Revolving Facility Maturity Date shall be
the immediately prior Business Day.

“Revolving Lender” means a Revolving A Lender and/or a Revolving B Lender, as
applicable.

“Revolving Loan” means a Revolving A Loan and/or a Revolving B Loan, as
applicable.

 

40



--------------------------------------------------------------------------------

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit J.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby the Borrower or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred; provided, that, a transaction of the type described
in clause (h) of the definition of Disposition shall not constitute a Sale and
Leaseback Transaction.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced by the United States Government (including, without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract permitted under Article VI and VII between any Loan
Party and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each Indemnitee and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit K.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

41



--------------------------------------------------------------------------------

“Security Agreement” means the Fourth Amended and Restated Security Agreement,
dated as of the Closing Date, executed in favor of the Administrative Agent by
each of the Loan Parties.

“Snappon Judgments” means any legal judgments rendered under French law against
Snappon SA, a French subsidiary of the Borrower.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit L.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on their debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond the ability of such Person to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
the property of such Person would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means, at any time, any Alternative Currency other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Event of Default” means any Event of Default pursuant to
Section 8.01(a), Section 8.01(f) or Section 8.01(g).

“Specified Legal Claims” means claims arising from (a) environmental and
litigation matters discussed in the Borrower’s Annual Reports on Form 10-K or
Quarterly Reports on Form 10-Q, and (b) additional matters disclosed on Schedule
1.01(f).

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Real Property” means each of the following owned real properties: (a)
7499 Pine Stake Road, Culpeper, Virginia 22701, (b) 11441 Willows NE, Redmond,
Washington 98052, and (c) 8900 De Soto Avenue, Los Angeles, California 91304.

“Specified Sales” means the sale, transfer, lease or other disposition of
(a) inventory and materials in the ordinary course of business, and (b) cash
into Cash Equivalents or Cash Equivalents into cash.

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any disposition resulting in a Recovery Event, any Investment that
results in a Person becoming a Restricted Subsidiary, any designation of a
Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, in each
case, whether by merger, consolidation or otherwise, or any incurrence or
repayment of Indebtedness or (b) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

42



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided, that, the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; provided, further, that
such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinating Loan Party” has the meaning specified in Section 11.16.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Successor Agency Agreement” means that certain Agency Resignation, Appointment
and Assumption Agreement substantially in the form of Exhibit P.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

43



--------------------------------------------------------------------------------

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Lender” means Bank of America, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit M or such
other form as reasonably approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $10,000,000, and
(b) the Revolving A Facility. The Swingline Sublimit is part of, and not in
addition to, the Revolving A Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TAB Documents” means, in connection with an issuance of TAB Indebtedness, any
TAB Indenture, any TAB Lease Agreement, and any other certificate, agreement,
document or instrument, in each case, executed and delivered by any Loan Party
in connection with such issuance of TAB Indebtedness.

“TAB Indebtedness” means all Indebtedness and other obligations arising in
connection with the issuance of tax abatement bonds by a TAB Issuer to mitigate
Taxes otherwise payable in connection with the ownership of a TAB Property.

“TAB Indenture” means an indenture or other agreement governing TAB Indebtedness
entered into by any Loan Party in connection with the issuance of such TAB
Indebtedness.

“TAB Issuer” means a Governmental Authority located in the United States that
issues TAB Indebtedness.

“TAB Lease Agreement” means a lease agreement entered into by and between a Loan
Party and a TAB Issuer (or any affiliate thereof) in connection with the
issuance by such TAB Issuer of TAB Indebtedness.

“TAB Property” means a real property owned by a Loan Party.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

44



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Tax Benefit” has the meaning specified in Section 3.01(f).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments of all of the Term Lenders on the First Amendment
Effective Date shall be $350,000,000.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

“Term Facility Maturity Date” means September 20, 2023; provided, that, if such
date is not a Business Day, the Term Facility Maturity Date shall be the
immediately prior Business Day.

“Term Lender” means, at any time, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit N.

“Threshold Amount” means $25,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure, Outstanding Amount of the Term Loans, and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, Swingline Loans and L/C Obligations.

“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

45



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower that has been designated as an Unrestricted Subsidiary by the
Borrower (in a written notice by the Borrower to the Administrative Agent);
provided, that, no Subsidiary that owns any Equity Interests of the Borrower or
any Restricted Subsidiary may be designated an Unrestricted Subsidiary;
provided, further, that, (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) the Borrower shall have delivered to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to such designation, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (iii) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under any Additional
Second Lien Indebtedness, any Additional Unsecured Indebtedness, any other
Indebtedness with an outstanding principal amount in excess of the Threshold
Amount and any Permitted Refinancing of any of the foregoing. The designation of
any Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the applicable Loan Party or Subsidiary therein. Any Unrestricted
Subsidiary may be redesignated as a Restricted Subsidiary in a written notice by
the Borrower to the Administrative Agent; provided, that, (i) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(ii) no Excluded Subsidiary may be redesignated as a Restricted Subsidiary
(unless, as of the date of such redesignation, such Subsidiary ceases to be an
Excluded Subsidiary) and (iii) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such redesignation, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of such designation of any Indebtedness or Liens of such
Subsidiary existing at such time. Once an Unrestricted Subsidiary has been
re-designated as a Restricted Subsidiary, such Subsidiary may not be designated
as an Unrestricted Subsidiary again. As of the First Amendment Effective Date,
Schedule 1.01(e) contains a list of each Unrestricted Subsidiary.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

46



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

47



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. The Borrower shall provide a written summary of any
material change in accounting policies or financial reporting practices by any
Loan Party or any Restricted Subsidiary with each Compliance Certificate
delivered pursuant to Section 6.02(b). If at any time any change in GAAP
(including the adoption of IFRS but excluding, for any reporting period ending
after December 31, 2016, the recognition by the Borrower of revenue in
accordance with FASB Accounting Standards Update 2014-09 (Revenue From Contracts
With Customers (Topic 606)) pursuant to amendments that have been issued as of
the Closing Date but are not effective as of the Closing Date) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Net Leverage Ratio (including for
purposes of determining the Applicable Rate), the Consolidated First Lien Net
Leverage Ratio and the Consolidated Interest Coverage Ratio shall be made on a
Pro Forma Basis with respect to all Specified Transactions occurring during the
applicable Measurement Period to which such

 

48



--------------------------------------------------------------------------------

calculation relates, and/or subsequent to the end of such Measurement Period but
not later than the date of such calculation; provided, that, notwithstanding the
foregoing, when calculating the Consolidated Net Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (i) compliance
with Section 7.11, and/or (ii) the Applicable Rate, any Specified Transaction
and any related adjustment contemplated in the definition of Pro Forma Basis
that occurred subsequent to the end of the applicable Measurement Period shall
not be given Pro Forma Effect. For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 7.11, (x) in the case of any such
compliance required after delivery of financial statements for the fiscal
quarter ending June 30, 2016, such Pro Forma Compliance shall be determined by
reference to the maximum Consolidated Net Leverage Ratio and/or minimum
Consolidated Interest Coverage Ratio, as applicable, permitted for the fiscal
quarter most recently then ended for which financial statements have been
delivered (or were required to have been delivered) in accordance with
Section 6.01(a) or (b), or (y) in the case of any such compliance required prior
to the delivery referred to in clause (x) above, such Pro Forma Compliance shall
be determined by reference to the maximum Consolidated Net Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter ending June 30, 2016. The parties hereto acknowledge and agree
that for purposes of all calculations hereunder, the principal amount of
Convertible Bond Indebtedness shall be the outstanding principal (or notional)
amount thereof, valued at par.

(e) Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require (i) compliance
with any basket, financial ratio or test (including any Consolidated Net
Leverage Ratio test, any Consolidated First Lien Net Leverage Ratio test or any
Consolidated Interest Coverage Ratio test), (ii) the absence of a Default or an
Event of Default, or (iii) a determination as to whether the representations and
warranties contained in this Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect), in each case in connection
with the consummation of a Limited Condition Acquisition, the determination of
whether the relevant condition is satisfied may be made, at the election of the
Borrower, (A) on the date of the execution of the definitive agreement with
respect to such Limited Condition Acquisition (such date, the “LCA Test Date”),
or (B) on the date on which such Limited Condition Acquisition is consummated,
in either case, after giving effect to the relevant Limited Condition
Acquisition and any related incurrence of Indebtedness, on a Pro Forma Basis;
provided, that, notwithstanding the foregoing, in connection with any Limited
Condition Acquisition: (1) the condition set forth in clause (b) of the proviso
to the definition of “Permitted Acquisition” shall be satisfied if (x) no Event
of Default shall have occurred and be continuing as of the applicable LCA Test
Date, and (y) no Specified Event of Default shall have occurred and be
continuing at the time of consummation of such Limited Condition Acquisition;
(2) if the proceeds of an Incremental Term Facility are being used to finance
such Limited Condition Acquisition, then (x) the conditions set forth in
Section 2.02(g)(ii)(E)(x) and Section 4.03(a) shall be required to be satisfied
at the time of closing of the Limited Condition Acquisition and funding of such
Incremental Term Facility but, if the lenders providing such Incremental Term
Facility so agree, the representations and warranties which must be accurate at
the time of closing of the Limited Condition Acquisition and funding of such
Incremental Term Facility may be limited to customary “specified
representations” and such other representations and warranties as may be
required by the lenders providing such Incremental Term Facility, and (y) the
conditions set forth in Section 2.02(g)(ii)(B), Section 2.02(g)(ii)(E)(y) and
Section 4.03(b) shall, if and to the extent the lenders providing such
Incremental Term Facility so agree, be satisfied if (I) no Default or

 

49



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing as of the applicable LCA
Test Date, and (II) no Specified Event of Default shall have occurred and be
continuing at the time of the funding of such Incremental Term Facility in
connection with the consummation of such Limited Condition Acquisition; and
(3) such Limited Condition Acquisition and the related Indebtedness to be
incurred in connection therewith and the use of proceeds thereof shall be deemed
incurred and/or applied at the LCA Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition) and outstanding thereafter for purposes of determining Pro Forma
Compliance (other than for purposes of determining Pro Forma Compliance in
connection with the making of any Restricted Payment or the making of any Junior
Debt Payment) with any financial ratio or test (including any Consolidated Net
Leverage Ratio test, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Interest Coverage Ratio test, or any calculation of the financial
covenants set forth in Section 7.11) (it being understood and agreed that for
purposes of determining Pro Forma Compliance in connection with the making of
any Restricted Payment or the making of any Junior Debt Payment, the Borrower
shall demonstrate compliance with the applicable test both after giving effect
to the applicable Limited Condition Acquisition and assuming that such
transaction had not occurred); provided, further, that, in connection with the
incurrence of an Incremental Term Facility being used to finance a Limited
Condition Acquisition, (x) if, following the applicable LCA Test Date with
respect to such Limited Condition Acquisition, the Borrower has delivered
financial statements pursuant to Section 6.01(a) or Section 6.01(b) for a period
ending subsequent to such LCA Test Date (such financial statements being
referred to herein as the “Subsequent Financial Statements”), the Borrower may,
if and to the extent the lenders providing such Incremental Term Facility so
agree, recalculate the Incremental Increase Amount by reference to the
Subsequent Financial Statements for purposes of determining the amount of such
Incremental Term Facility that may be incurred to finance such Limited Condition
Acquisition, (y) the date of any recalculation pursuant to the immediately
preceding clause (x) shall be deemed to be the LCA Test Date for purposes of
clause (3) in the immediately preceding proviso, and (z) the amount of the
Indebtedness to be incurred in connection with such Limited Condition
Acquisition shall be determined after giving effect to the recalculation of the
Incremental Increase Amount and any increase in the amount of the Incremental
Term Facility being used to finance such Limited Condition Acquisition, in each
case pursuant to the immediately preceding clause (x) for purposes of clause
(3) in the immediately preceding proviso. For the avoidance of doubt, if any of
such ratios or amounts for which compliance was determined or tested as of the
LCA Test Date are thereafter exceeded or otherwise failed to have been complied
with as a result of fluctuations in such ratio or amount (including due to
fluctuations in Consolidated EBITDAP), at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios or amounts will not be
deemed to have been exceeded or failed to be complied with as a result of such
fluctuations solely for purposes of determining whether the relevant Limited
Condition Acquisition is permitted to be consummated or taken. Except as set
forth in clause (2) in the proviso to the first sentence in this Section 1.03(e)
in connection with the use of the proceeds of an Incremental Term Facility to
finance a Limited Condition Acquisition (and, in the case of such clause (2),
only if and to the extent the lenders providing such Incremental Term Facility
so agree as provided in such clause (2)), it is understood and agreed that this
Section 1.03(e) shall not limit the conditions set forth in Section 4.03 with
respect to any proposed Credit Extension, in connection with a Limited Condition
Acquisition or otherwise.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

50



--------------------------------------------------------------------------------

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

1.08 Currency Equivalents; Rates.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

 

51



--------------------------------------------------------------------------------

1.09 Additional Alternative Currencies.

(a) The Borrower may from time to time request that Revolving B Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency”; provided, that, (i) such
requested currency is an Eligible Currency and (ii) such requested currency
shall only be treated as a “LIBOR Quoted Currency” to the extent that there is a
published LIBOR rate for such currency. In the case of any such request with
respect to the making of Revolving B Loans, such request shall be subject to the
approval of the Administrative Agent and each Revolving B Lender; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and each
L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, each
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Revolving B Loans, the Administrative Agent shall promptly notify
each Revolving B Lender thereof; and in the case of any such request pertaining
to Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Revolving B Lender (in the case of any such request
pertaining to Revolving B Loans) or each L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Revolving B Loans
or the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving B Lender or an L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
subsection shall be deemed to be a refusal by such Revolving B Lender or such
L/C Issuer, as the case may be, to permit Revolving B Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all of the Revolving B Lenders consent to making Revolving B Loans in
such requested currency and the Administrative Agent and the Revolving B Lenders
reasonably determine that an appropriate interest rate is available to be used
for such requested currency, the Administrative Agent shall so notify the
Borrower and (i) the Administrative Agent and the Revolving B Lenders may amend
the definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the
extent necessary to add the applicable Eurocurrency Rate for such currency and
(ii) to the extent the definition of Eurocurrency Rate reflects the appropriate
interest rate for such currency or has been amended to reflect the appropriate
rate for such currency, such currency shall thereupon be deemed for all purposes
to be an Alternative Currency for purposes of any Revolving B Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent and each L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and (A) the Administrative
Agent and the L/C Issuers may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency, for purposes of any Letter of Credit issuances. If the Administrative
Agent shall fail to obtain consent to any request for an additional currency
under this Section 1.09, the Administrative Agent shall promptly so notify the
Borrower. Any specified currency of an Existing Letter of Credit that is neither
Dollars nor one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.

 

52



--------------------------------------------------------------------------------

1.10 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided, that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.11 Calculation of Certain Baskets.

With respect to the incurrence of Liens in reliance on the basket set forth in
Section 7.01(v)(ii) or the consummation of an Investment in reliance on the
basket set forth in clause (ii) of the proviso to Section 7.03(l), a
determination as to whether the incurrence of such Liens (in the case of the
basket set forth in Section 7.01(v)(ii)) or the consummation of such Investment
(in the case of the basket set forth in clause (ii) of the proviso to
Section 7.03(l)), as applicable, is permitted by this Agreement shall be made at
the time of the incurrence of such Liens (in the case of the basket set forth in
Section 7.01(v)(ii)) or at the time of the consummation of such Investment (in
the case of the basket set forth in clause (ii) of the proviso to
Section 7.03(l)), as applicable, and, for the avoidance of doubt, if any of such
basket is exceeded following the incurrence of such Liens or the consummation of
such Investment, in each case, solely as a result of fluctuation in the amount
of Consolidated Total Assets of the Borrower and its Restricted Subsidiaries
after the date of the incurrence of such Liens or the date of the consummation
of such Investment, such basket shall not be deemed to have been exceeded solely
as a result of fluctuation in the amount of Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries after such date.

 

53



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowings. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a term loan to the Borrower in Dollars on
the First Amendment Effective Date in an aggregate amount not to exceed such
Lender’s Term Commitment. Each Term Lender shall make its Term Loan to the
Borrower by (i) continuing its term loan outstanding under this Agreement
immediately prior to the First Amendment Effective Date, and/or (ii) advancing
additional amounts constituting its Term Loan on the First Amendment Effective
Date. Each Term Borrowing shall consist of Term Loans made simultaneously by the
Term Lenders in accordance with their respective Term Commitments. Term
Borrowings repaid or prepaid may not be reborrowed. Term Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(b) Revolving Borrowings.

(i) Subject to the terms and conditions set forth herein, each Revolving A
Lender severally agrees to make loans (each such loan, a “Revolving A Loan”) to
the Borrower in Dollars, from time to time, on any Business Day during the
Availability Period for the Revolving A Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving A
Commitment; provided, however, that after giving effect to any Revolving A
Borrowing, (i) the Total Revolving A Outstandings shall not exceed the Revolving
A Facility and (ii) the Revolving A Exposure of any Lender shall not exceed such
Revolving A Lender’s Revolving A Commitment. Within the limits of each Revolving
A Lender’s Revolving A Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving A Loans, prepay under Section 2.05,
and reborrow under this Section 2.01(b)(i). Revolving A Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(ii) Subject to the terms and conditions set forth herein, each Revolving B
Lender severally agrees to make loans (each such loan, a “Revolving B Loan”) to
the Borrower in Dollars or one or more Alternative Currencies, from time to
time, on any Business Day during the Availability Period for the Revolving B
Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving B Commitment; provided, however, that after
giving effect to any Revolving B Borrowing, (i) the Total Revolving B
Outstandings shall not exceed the Revolving B Facility, (ii) the Revolving B
Exposure of any Lender shall not exceed such Revolving B Lender’s Revolving B
Commitment and (iii) the aggregate Outstanding Amount of all Revolving B Loans
denominated in Alternative Currencies, plus the aggregate Outstanding Amount of
all L/C Obligations denominated in Alternative Currencies, shall not exceed the
Alternative Currency Sublimit. Within the limits of each Revolving B Lender’s
Revolving B Commitment, and subject to the other terms and conditions hereof,
the Borrower may borrow Revolving B Loans, prepay under Section 2.05, and
reborrow under this Section 2.01(b)(ii). Revolving B Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(c) Incremental Term Loans. Subject to Section 2.02(g), on the effective date of
any Incremental Term Loan Lender Joinder Agreement, each Incremental Term Lender
party to such Incremental Term Loan Lender Joinder Agreement severally agrees to
make a term loan in one advance to the Borrower in the amount of its respective
Incremental Term Commitment with respect to such Incremental Term Facility as
set forth in such Incremental Term Loan Lender Joinder Agreement; provided,
however, that after giving effect to any such advance, the Outstanding Amount of
such Incremental Term Loans shall not exceed the aggregate amount of

 

54



--------------------------------------------------------------------------------

the Incremental Term Commitments set forth in the applicable Incremental Term
Loan Lender Joinder Agreement of the applicable Incremental Term Lenders. Each
Incremental Term Borrowing shall consist of Incremental Term Loans made
simultaneously by the Incremental Term Lenders in accordance with their
respective Applicable Percentage of the applicable Incremental Term Facility.
Incremental Term Borrowings prepaid or repaid may not be reborrowed. Incremental
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (i) telephone or (ii) a Loan Notice; provided, that, any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (B) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one (1), two (2), three (3) or six (6) months in duration as provided
in the definition of “Interest Period”, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) four (4) Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (2) five (5) Business Days
(or six (6) Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (x) three (3) Business Days before the requested date
of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (y) four (4) Business Days (or five (5) Business Days
in the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $2,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof (or, in connection with any conversion or
continuation of Term Loans or Incremental Term Loans, if less, the entire
principal amount thereof then outstanding). Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of the Dollar Equivalent of $1,000,000 or a whole multiple
of the Dollar Equivalent of $100,000 in excess thereof (or, in connection with
any conversion or continuation of Term Loans or Incremental Term Loans, if less,
the entire principal amount thereof then outstanding). Each Loan Notice and each
telephonic notice shall specify (I) the applicable Facility and whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Loans, as the case may be, under such Facility,
(II) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (III) the principal amount of Loans
to be borrowed, converted or continued, (IV) the Type of Loans to be borrowed or
to

 

55



--------------------------------------------------------------------------------

which existing Loans are to be converted, (V) if applicable, the duration of the
Interest Period with respect thereto, and (VI) the currency of the Loans to be
borrowed. If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, that, in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one (1) month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month. Notwithstanding
anything to the contrary herein, a Swingline Loan may not be converted to a
Eurocurrency Rate Loan. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be repaid in the original
currency of such Loan and reborrowed in the other currency.

(b) Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
and currency of its Applicable Percentage under such Facility of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Appropriate Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 4.03, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Loan Notice with respect to a Revolving A Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving A Borrowing, first, shall be applied to the payment in full of any
such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.

(c) Eurocurrency Rate Loans. Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
without the consent of the Required Lenders, and the Required Lenders may demand
that any or all of the outstanding Eurocurrency Rate Loans denominated in
Dollars be converted immediately to Base Rate Loans and any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

56



--------------------------------------------------------------------------------

(d) Notice of Interest Rates. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect in respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect in respect of the Revolving
A Facility and the Revolving B Facility. With respect to each Incremental Term
Facility, after giving effect to all Incremental Term Borrowings, all
conversions of Incremental Term Loans from one Type to the other, and all
continuations of Incremental Term Loans as the same Type, there shall not be
more than five (5) Interest Periods in effect in respect of such Incremental
Term Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

(g) Increase in Revolving A Facility; Incremental Term Loans. The Borrower may
at any time after the First Amendment Effective Date until the date that is six
(6) months prior to the Revolving Facility Maturity Date or the Term Facility
Maturity Date, as applicable, upon prior written notice by the Borrower to the
Administrative Agent, increase the Revolving A Facility (but not the Letter of
Credit Sublimit or the Swingline Sublimit) and/or establish one or more
Incremental Term Facilities (each such increase and/or establishment of an
Incremental Term Facility, an “Incremental Facility” and collectively, the
“Incremental Facilities”), by a maximum aggregate amount for all such
Incremental Facilities incurred after the First Amendment Effective Date not to
exceed the Incremental Increase Amount, as follows:

(i) Increase in Revolving A Facility. The Borrower may at any time after the
First Amendment Effective Date until the date that is six (6) months prior to
the Revolving Facility Maturity Date, upon prior written notice by the Borrower
to the Administrative Agent, increase the Revolving A Facility (but not the
Letter of Credit Sublimit or the Swingline Sublimit) with additional Revolving A
Commitments from any Revolving A Lender or new Revolving A Commitments from one
or more other Persons selected by the Borrower and acceptable to the
Administrative Agent, the Swingline Lender and each L/C Issuer (so long as such
Persons would be permitted at such time by Section 11.06(b)(v) to become
assignees hereunder); provided, that:

(A) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $5,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(C) no existing Lender shall be under any obligation to increase its Revolving A
Commitment and any such decision whether to increase its Revolving A Commitment
shall be in such Lender’s sole and absolute discretion;

 

57



--------------------------------------------------------------------------------

(D) (1) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent and/or (2) any existing
Lender electing to increase its applicable Revolving A Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent;

(E) as a condition precedent to such increase, the Borrower shall have delivered
to the Administrative Agent a certificate of the Borrower dated as of the date
of such increase and signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to such increase, (x) the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) on and as of the date of such increase, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 2.02(g)(i)(E), the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01, and (y) no Default or Event of
Default exists;

(F) a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent (x) a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to any such increase in the Revolving A Facility
(and assuming for such calculation that such increase is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b) and (y) a certificate of such Responsible
Officer setting forth a calculation of the Incremental Increase Amount as of
such date (and assuming for such calculation that such increase is fully drawn);

(G) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase in the Revolving A Facility; and

(H) Schedule 1.01(b) shall be deemed revised to include any increase in the
Revolving A Facility pursuant to this Section 2.02(g)(i) and to include thereon
any Person that becomes a Lender pursuant to this Section 2.02(g)(i).

The Borrower shall prepay any Revolving A Loans owing by it and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving A
Loans ratable with any revised Revolving A Commitments arising from any
non-ratable increase in the Revolving A Commitments under this Section.

 

58



--------------------------------------------------------------------------------

(ii) Institution of Incremental Term Facilities. The Borrower may at any time
from the First Amendment Effective Date until the date that is six (6) months
prior to the Term Facility Maturity Date, upon prior written notice to the
Administrative Agent, institute an Incremental Term Facility from one or more
Incremental Term Lenders; provided, that:

(A) any such Incremental Term Facility shall be in a minimum aggregate principal
amount of $10,000,000 and integral multiples of $5,000,000 in excess thereof;

(B) no Default or Event of Default shall exist and be continuing at the time of
any such institution (but subject to Section 1.03(e) with respect to any
Incremental Term Facility requested with respect to any Limited Condition
Acquisition);

(C) no existing Lender shall be under any obligation to become an Incremental
Term Lender and any such decision whether to become an Incremental Term Lender
shall be in such Lender’s sole and absolute discretion;

(D) the Borrower (in consultation and coordination with the Administrative
Agent) shall obtain commitments for the amount of such Incremental Term Facility
from existing Lenders or other Persons acceptable to the Administrative Agent,
which Lenders shall join in this Agreement as Incremental Term Lenders by
executing an Incremental Term Loan Lender Joinder Agreement;

(E) as a condition precedent to such institution, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower dated as of
the date of such institution and signed by a Responsible Officer of the Borrower
certifying that, before and after giving effect to such institution, (x) the
representations and warranties contained in this Agreement and the other Loan
Documents are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) on and as of the date of such institution,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 2.02(g)(ii)(E), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 (but subject to
Section 1.03(e) with respect to any Incremental Term Facility requested with
respect to any Limited Condition Acquisition), and (y) no Default or Event of
Default exists (but subject to Section 1.03(e) with respect to any Incremental
Term Facility requested with respect to any Limited Condition Acquisition);

 

59



--------------------------------------------------------------------------------

(F) a Responsible Officer of the Borrower shall have delivered to the
Administrative Agent (x) a Pro Forma Compliance Certificate demonstrating that,
upon giving Pro Forma Effect to any such Incremental Term Facility (and assuming
for such purposes that such Incremental Term Facility is fully drawn), the Loan
Parties would be in compliance with the financial covenants set forth in
Sections 7.11(a) and (b) as of the most recent fiscal quarter for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or Section 6.01(b) and (y) a certificate of such Responsible
Officer setting forth a calculation of the Incremental Increase Amount as of
such date (and assuming for such calculation that such Incremental Term Facility
is fully drawn);

(G) Schedule 1.01(b) shall be deemed revised to include such Incremental Term
Facility pursuant to this Section 2.02(g)(ii) and to include thereon any Person
that becomes an Incremental Term Lender pursuant to this Section 2.02(g)(ii);

(H) the Incremental Term Loan Maturity Date for such Incremental Term Facility
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement
relating to such Incremental Term Facility; provided, that, such date shall not
be earlier than the Term Facility Maturity Date;

(I) the scheduled principal amortization payments under such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, the
Weighted Average Life to Maturity of the Incremental Term Loans made under such
Incremental Term Facility shall not be shorter than the then-remaining Weighted
Average Life to Maturity of the Term Loans;

(J) the Applicable Rate of the Incremental Term Loans for such Incremental Term
Facility shall be as set forth in the Incremental Term Loan Lender Joinder
Agreement relating to such Incremental Term Facility; provided, that, (i) with
respect to any tranche of new term loan facility that is a “term loan A”
tranche, if the All-In-Yield on such Incremental Term Loans made under such
Incremental Term Facility exceeds the All-In-Yield on the Term Loans or any
other existing Incremental Term Loans by more than fifty basis points (0.50%)
per annum, then the Applicable Rate or fees payable with respect to the Term
Loans and/or such other existing Incremental Term Loans, as applicable, shall on
the effective date of such Incremental Term Facility be increased to the extent
necessary to cause the All-In-Yield on the Term Loans and/or such other existing
Incremental Term Loans, as applicable, to be fifty basis points (0.50%) less
than the All-In-Yield on such Incremental Term Loans made under such Incremental
Term Facility (such increase to be allocated as reasonably determined by the
Administrative Agent), and (ii) with respect to any tranche of new term loan
facility that is a “term loan B” tranche (each, an “Incremental Term Loan B
Facility”), if the All-In-Yield on such Incremental Term Loans made under such
Incremental Term Loan B Facility exceeds the All-In-Yield on any existing
Incremental Term Loans made under any other existing Incremental Term Loan B
Facility by more than fifty basis points (0.50%) per annum, then the Applicable
Rate or fees payable with respect to such other existing Incremental Term Loans
under any other existing Incremental Term Loan B Facility shall on the effective
date of such Incremental Term Loan B Facility be increased to the extent
necessary to cause the All-In-Yield on the existing Incremental Term Loans under
any other

 

60



--------------------------------------------------------------------------------

existing Incremental Term Loan B Facility to be fifty basis points (0.50%) less
than the All-In-Yield on such Incremental Term Loans made under such Incremental
Term Loan B Facility (such increase to be allocated as reasonably determined by
the Administrative Agent);

(K) to the extent any of the terms of the Incremental Term Loans under such
Incremental Term Facility (other than as set forth in Sections 2.02(g)(ii)(H),
(I) and (J) above) are not substantially consistent with the terms of the Term
Facility, such terms shall be reasonably satisfactory to the Administrative
Agent; and

(L) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such Incremental Term Facility.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving A Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or any Restricted Subsidiary, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; and (B) the Revolving A
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided, that, after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving A Outstandings shall
not exceed the Revolving A Facility, (x) the Revolving A Exposure of any
Revolving A Lender shall not exceed such Lender’s Revolving A Commitment,
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit, and (z) the aggregate Outstanding Amount of all Revolving B
Loans denominated in Alternative Currencies, plus the aggregate Outstanding
Amount of all L/C Obligations denominated in Alternative Currencies, shall not
exceed the Alternative Currency Sublimit; provided, further, that, after giving
effect to all L/C Credit Extensions, the aggregate Outstanding Amount of all L/C
Obligations of any L/C Issuer shall not exceed such L/C Issuer’s L/C Commitment.
Each request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto and deemed L/C Obligations,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

 

61



--------------------------------------------------------------------------------

(A) subject to Section 2.03(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving A Lenders have approved such
expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $500,000;

(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) any Revolving A Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Revolving A Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

 

62



--------------------------------------------------------------------------------

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving A Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(vii) No Existing Letter of Credit shall be amended or extended without the
consent of Wells Fargo.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by such L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by an L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least five (5) Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day), (B) the amount and currency
thereof (and in the absence of specification of currency, shall be deemed a
request for a Letter of Credit denominated in Dollars), (C) the expiry date
thereof, (D) the name and address of the beneficiary thereof, (E) the documents
to be presented by such beneficiary in case of any drawing thereunder, (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, (G) the purpose and nature of the requested Letter of
Credit, and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (1) the Letter of Credit to be amended, (2) the proposed date of
amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment, and (4) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

 

63



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, an L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless such L/C Issuer has received written notice
from any Revolving A Lender, the Administrative Agent or any Loan Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving A
Lender’s Applicable Revolving A Percentage times the amount of such Letter of
Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided, that, any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve
(12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by such L/C Issuer, the Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving A Lenders shall
be deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving A Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving A Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.03 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.

 

64



--------------------------------------------------------------------------------

(v) If the Borrower so requests in any applicable Letter of Credit Application,
an L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by such L/C Issuer, the Borrower shall
not be required to make a specific request to such L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving A Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits such L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving A Lenders have elected not to permit such reinstatement or (B) from
the Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (an “Honor Date”),
the Borrower shall reimburse the applicable L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (1) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (2) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Alternative Currency in the full amount of the drawing. If the Borrower
fails to so reimburse the applicable L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving A Lender of the Honor Date, the
amount of the

 

65



--------------------------------------------------------------------------------

unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving A Lender’s Applicable Revolving A Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Revolving A Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving A Commitments and the
conditions set forth in Section 4.03 (other than the delivery of a Loan Notice).
Any notice given by the applicable L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that, the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving A Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving A Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving A Lender’s payment
to the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section.

(iv) Until each Revolving A Lender funds its Revolving A Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving A Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving A Lender’s obligation to make Revolving A Loans or L/C
Advances to reimburse an L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Restricted Subsidiary or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving A Lender’s
obligation to make Revolving A Loans pursuant to this Section

 

66



--------------------------------------------------------------------------------

2.03(c) is subject to the conditions set forth in Section 4.03 (other than
delivery of a Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, such L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Revolving A
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of such L/C Issuer submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving A Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving A Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving A
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving A Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

67



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement or by such Letter of Credit,
the transactions contemplated hereby or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or

(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary in the
relevant currency markets generally.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

68



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving A Lenders or the Required Revolving A
Lenders, as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct, or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. Each L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving A Lender in accordance, subject to
Section 2.15, with its Applicable Revolving A Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each

 

69



--------------------------------------------------------------------------------

Letter of Credit, equal to the Applicable Rate times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit. Letter of
Credit Fees shall be (i) due and payable on the first Business Day following
each fiscal quarter end, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to (i) Bank of America, as an L/C Issuer for its
own account, a fronting fee with respect to each Letter of Credit issued by Bank
of America, at the rate per annum specified in the Fee Letter, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears, and due and payable on or prior to the
date that is ten (10) Business Days following each fiscal quarter end,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) each other L/C Issuer, a fronting fee with respect to each Letter of Credit
issued by such L/C Issuer at a rate separately agreed between such L/C Issuer
and the Borrower. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

 

70



--------------------------------------------------------------------------------

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(l) Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer upon
receipt by the Administrative Agent of a fully executed Notice of Additional L/C
Issuer which shall be signed by the Borrower, the Administrative Agent and each
L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment in such Notice
of Additional L/C Issuer and upon the receipt by the Administrative Agent of the
fully executed Notice of Additional L/C Issuer, the defined term L/C Commitment
shall be deemed amended to incorporate the L/C Commitment of such new L/C
Issuer.

(m) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section, may in its sole discretion make loans to the Borrower (each
such loan, a “Swingline Loan”). Each such Swingline Loan may be made, subject to
the terms and conditions set forth herein, to the Borrower, in Dollars, from
time to time on any Business Day during the Availability Period for the
Revolving A Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Sublimit, notwithstanding the fact that
such Swingline Loans, when aggregated with the Applicable Revolving A Percentage
of the Outstanding Amount of Revolving A Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving A
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving A Outstandings shall not exceed the Revolving A
Facility at such time, and (B) the Revolving A Exposure of any Revolving A
Lender at such time shall not exceed such Lender’s Revolving A Commitment,
(ii) the Borrower shall not use the proceeds of any Swingline Loan to refinance
any outstanding Swingline Loan, and (iii) the Swingline Lender shall not be
under any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section, prepay under Section 2.05, and reborrow
under this Section. Each Swingline Loan shall bear interest only at a rate based
on the Base Rate plus the Applicable Rate. Immediately upon the making of a
Swingline Loan, each Revolving A Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving A Lender’s Applicable Revolving A Percentage times the amount of
such Swingline Loan.

 

71



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by: (i) telephone or (ii) a Swingline Loan Notice;
provided, that, any telephonic notice must be confirmed immediately by delivery
to the Swingline Lender and the Administrative Agent of a Swingline Loan Notice.
Each such Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, and (B) the requested date of the Borrowing (which shall be a Business
Day). Promptly after receipt by the Swingline Lender of any Swingline Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving A
Lender) prior to 2:00 p.m. on the date of the proposed Swingline Borrowing
(1) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (2) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swingline Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swingline Loan Notice, make the amount of its Swingline
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swingline Lender in immediately available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving A Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving A Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving A Facility
and the conditions set forth in Section 4.03. The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving A Lender shall make an
amount equal to its Applicable Revolving A Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in Same Day Funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving A Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving A Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Loans submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Revolving A
Lenders fund its risk participation in the relevant Swingline Loan and each
Revolving A Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

72



--------------------------------------------------------------------------------

(iii) If any Revolving A Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving A Loan
included in the relevant Revolving A Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving A Lender’s obligation to make Revolving A Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving A Lender’s obligation to make Revolving A Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.03 (other
than delivery of a Loan Notice). No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving A Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving A Lender its Applicable Revolving A Percentage thereof in the same
funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving A Lender shall pay to the Swingline Lender its
Applicable Revolving A Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

73



--------------------------------------------------------------------------------

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving A Lender funds its Base Rate Loan or risk participation
pursuant to this Section to refinance such Revolving A Lender’s Applicable
Revolving A Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving A Percentage shall be solely for the account of the
Swingline Lender.

(f) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay the Term Loans, Revolving Loans and/or
any Incremental Term Loans in whole or in part without premium or penalty
subject to Section 3.05; provided, that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four (4)
Business Days (or five (5) Business Days in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (3) on the
date of prepayment of Base Rate Loans, (B) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date, the currency and amount of
such prepayment, the Type(s) of Loans to be prepaid, and whether the Loans to be
prepaid are the Term Loans, the Revolving A Loans, Revolving B Loans, and/or the
Incremental Term Loans and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of Term Loans and Incremental Term Loans pursuant
to this Section 2.05(a) shall be applied to the Term Loans and any Incremental
Term Loans on a pro rata basis, and shall be applied to the principal repayment
installments thereof in the direct order of maturity. Subject to Section 2.15,
such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided, that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline

 

74



--------------------------------------------------------------------------------

Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

(b) Mandatory.

(i) Revolving Outstandings.

(A) If for any reason the Total Revolving A Outstandings at any time exceed the
Revolving A Facility at such time, the Borrower shall immediately prepay
Revolving A Loans, Swingline Loans and L/C Borrowings (together with all accrued
but unpaid interest thereon) and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i)(A) unless, after the prepayment of the Revolving A Loans and
Swingline Loans, the Total Revolving A Outstandings exceed the Revolving A
Facility at such time.

(B) If for any reason the Total Revolving B Outstandings at any time exceed the
Revolving B Facility at such time, the Borrower shall immediately prepay
Revolving B Loans (together with all accrued but unpaid interest thereon).

(ii) Dispositions. The Borrower shall promptly prepay the Loans as hereinafter
provided in an aggregate amount equal to one hundred percent (100%) of the Net
Cash Proceeds received by any Loan Party or any Restricted Subsidiary from all
Dispositions; provided, that, such Net Cash Proceeds shall not be required to be
so applied (A) until the aggregate amount of Net Cash Proceeds derived from all
such Dispositions in any fiscal year is equal to or greater than $50,000,000 and
(B) if, at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or promptly after the date of such Disposition), so long
as no Default or Event of Default shall have occurred and be continuing at the
time of such Disposition or at the time of such reinvestment, such Loan Party or
such Restricted Subsidiary reinvests all or any portion of such Net Cash
Proceeds in Eligible Assets within three hundred sixty five (365) days of the
date of such Disposition (or to the extent it commits within such three hundred
sixty five (365) day period to make such reinvestment, within one hundred eighty
(180) days after such three hundred sixty five (365) day period); provided,
further, that, for purposes of the foregoing clause (B), if such Net Cash
Proceeds shall have not been so reinvested by the end of such period(s), such
Net Cash Proceeds shall be promptly applied to prepay the Loans. Any prepayment
pursuant to this clause (ii) shall be applied as set forth in clause (v) below.

(iii) Debt Issuance. Promptly upon the receipt by any Loan Party or any
Restricted Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrower shall prepay the Loans as hereinafter provided in an aggregate amount
equal to one hundred percent (100%) of such Net Cash Proceeds. Any prepayment
pursuant to this clause (iii) shall be applied as set forth in clause (v) below.

 

75



--------------------------------------------------------------------------------

(iv) Recovery Events. The Borrower shall promptly prepay the Loans as
hereinafter provided in an aggregate amount equal to one hundred percent (100%)
of the Net Cash Proceeds received by any Loan Party or any Restricted Subsidiary
from all Recovery Events; provided, that, such Net Cash Proceeds shall not be
required to be so applied (A) until the aggregate amount of Net Cash Proceeds
derived from all such Recovery Events in any fiscal year is equal to or greater
than $25,000,000 and (B) if, at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or promptly after the date of such
Recovery Event), so long as no Default or Event of Default shall have occurred
and be continuing at the time of such Recovery Event or at the time of such
reinvestment, such Loan Party or such Restricted Subsidiary reinvests all or any
portion of such Net Cash Proceeds in Eligible Assets within three hundred sixty
five (365) days of the date of such Recovery Event (or to the extent it commits
within such three hundred sixty five (365) day period to make such reinvestment,
within one hundred eighty (180) days after such three hundred sixty five
(365) day period); provided, further, that, for purposes of the foregoing clause
(B), if such Net Cash Proceeds shall have not been so reinvested by the end of
such period(s), such Net Cash Proceeds shall be promptly applied to prepay the
Loans. Any prepayment pursuant to this clause (iv) shall be applied as set forth
in clause (v) below.

(v) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of Sections 2.05(b)(ii) through (iv) shall be applied, first, to the
Term Loans and any Incremental Term Loans on a pro rata basis and to the
principal repayment installments thereof in the inverse order of maturity,
second, to outstanding Swingline Loans, and third, to outstanding Revolving A
Loans and outstanding Revolving B Loans on a pro rata basis (without a
corresponding permanent reduction of the Revolving A Facility or the Revolving B
Facility). Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

(vi) Alternative Currencies. If the Administrative Agent notifies the Borrower
at any time that (A) the Outstanding Amount of all Revolving B Loans denominated
in Alternative Currencies at such time, plus (B) the Outstanding Amount of all
L/C Obligations denominated in Alternative Currencies at such time, exceeds an
amount equal to one hundred five percent (105%) of the Alternative Currency
Sublimit then in effect, then, within two (2) Business Days after receipt of
such notice, the Borrower shall prepay Revolving B Loans and/or Cash
Collateralize Letters of Credit in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment and/or Cash Collateralization to
an amount not to exceed one hundred percent (100%) of the Alternative Currency
Sublimit then in effect.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

76



--------------------------------------------------------------------------------

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving A Facility, the Letter of Credit Sublimit, the Swingline
Sublimit, the Revolving B Facility or the Alternative Currency Sublimit, or from
time to time permanently reduce the Revolving A Facility, the Letter of Credit
Sublimit, the Swingline Sublimit, the Revolving B Facility or the Alternative
Currency Sublimit; provided, that: unless otherwise agreed by the Administrative
Agent, (i) any such notice shall be received by the Administrative Agent not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving A Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving A Outstandings would exceed the Revolving A Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, (C) the Swingline Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swingline
Loans would exceed the Swingline Sublimit, (D) the Revolving B Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving B Outstandings would exceed the Revolving B Facility, or (E) the
Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of all Revolving B
Loans denominated in Alternative Currencies, plus the Outstanding Amount of all
L/C Obligations denominated in Alternative Currencies not fully Cash
Collateralized hereunder, would exceed the Alternative Currency Sublimit.

(b) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the First Amendment Effective Date after giving effect to the
borrowings made pursuant to Section 2.01(a).

(ii) If after giving effect to any reduction or termination of the Revolving A
Facility under this Section 2.06, the Letter of Credit Sublimit or the Swingline
Sublimit exceeds the Revolving A Facility at such time, the Letter of Credit
Sublimit or the Swingline Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swingline Sublimit, the Revolving A Facility, the
Revolving B Facility or the Alternative Currency Sublimit under this
Section 2.06. Upon any reduction of the Revolving A Facility, the Revolving A
Commitment of each Revolving A Lender shall be reduced by such Lender’s
Applicable Revolving A Percentage of such reduction amount. Upon any reduction
of the Revolving B Facility, the Revolving B Commitment of each Revolving B
Lender shall be reduced by such Lender’s Applicable Revolving B Percentage of
such reduction amount. All fees in respect of the Revolving A Facility or the
Revolving B Facility, as applicable, accrued until the effective date of any
termination of the Revolving A Facility or the Revolving B Facility, as
applicable, shall be paid on the effective date of such termination.

 

77



--------------------------------------------------------------------------------

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay the outstanding principal amount of the
Term Loans in installments on the last Business Day of each March, June,
September and December and on the Term Facility Maturity Date, in each case, in
the respective amounts set forth in the table below (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02:

 

Payment Dates

   Principal Amortization Payment
(% of Aggregate Principal Amount of
Term Facility on the First  Amendment
Effective Date) December, 2018    1.250% March, 2019    1.250% June, 2019   
1.250% September, 2019    1.250% December, 2019    1.250% March, 2020    1.250%
June, 2020    1.250% September, 2020    1.250% December, 2020    1.875% March,
2021    1.875% June, 2021    1.875% September, 2021    1.875% December, 2021   
1.875% March, 2022    1.875% June, 2022    1.875% September, 2022    1.875%
December, 2022    2.500% March, 2023    2.500% June, 2023    2.500% Term
Facility Maturity Date    Outstanding
Principal
Balance

of Term
Loans

provided, however, that, the final principal repayment installment of the Term
Loans shall be repaid on the Term Facility Maturity Date and in any event shall
be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date.

(b) Revolving Loans.

(i) The Borrower shall repay to the Revolving A Lenders on the Revolving
Facility Maturity Date the aggregate principal amount of all Revolving A Loans
outstanding on such date.

(ii) The Borrower shall repay to the Revolving B Lenders on the Revolving
Facility Maturity Date the aggregate principal amount of all Revolving B Loans
outstanding on such date.

 

78



--------------------------------------------------------------------------------

(c) Incremental Term Loans. The Borrower shall repay the outstanding principal
amount of all Incremental Term Loans in the installments, on the dates and in
the amounts set forth in the applicable Incremental Term Loan Lender Joinder
Agreement for such Incremental Term Loans (as such installments may hereafter be
adjusted as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02.

(d) Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Revolving Facility Maturity Date.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate, (ii) each Base Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate, and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate. To the extent that any
calculation of interest or any fee required to be paid under this Agreement
shall be based on (or result in) a calculation that is less than zero, such
calculation shall be deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) (A) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) an Event of Default pursuant to Sections
8.01(f) or (g) exists, all outstanding Obligations shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, all outstanding Obligations (including Letter of Credit Fees) shall
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

79



--------------------------------------------------------------------------------

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fees. The Borrower shall pay to the Administrative Agent for the
account of (i) each Revolving A Lender in accordance with its Applicable
Revolving A Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Revolving A Facility exceeds the sum of (A) the
Outstanding Amount of Revolving A Loans and (B) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15, and (ii) each
Revolving B Lender in accordance with its Applicable Revolving B Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Revolving B Facility exceeds the Outstanding Amount of
Revolving B Loans, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Revolving A Facility. The commitment
fees shall accrue at all times during the applicable Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met. The commitment fees shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and, with respect to
the Revolving A Facility, on the last day of the Availability Period for the
Revolving A Facility, and, with respect to the Revolving B Facility, on the last
day of the Availability Period for the Revolving B Facility. The commitment fees
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent and MLPFS for their own
respective accounts, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurocurrency
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365 day year), or, in the case of interest in respect of Revolving B Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the

 

80



--------------------------------------------------------------------------------

Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) Financial Statement Adjustments or Restatements. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuers, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

81



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Revolving B Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Revolving B Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Revolving B Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Except as otherwise specifically provided for in this Agreement, if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 Noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its

 

82



--------------------------------------------------------------------------------

share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuers, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuers, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations

 

83



--------------------------------------------------------------------------------

in respect of the Facilities due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or (b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided, that:

(1) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(2) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 2.05 or 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one (1) Business Day (in all other
cases) following any request by the Administrative Agent or such L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time

 

84



--------------------------------------------------------------------------------

exceeds one hundred five percent (105%) of the Letter of Credit Sublimit then in
effect, then within two (2) Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or any L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Borrower shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
A Lender that is a Defaulting Lender, any interest accrued on such obligation)
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving A Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the applicable L/C Issuer
that there exists excess Cash Collateral; provided, however, (A) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (B) the Person providing Cash Collateral and the applicable L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

85



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or the Swingline Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (B) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise as may be required under the Loan
Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided, that, if (1) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(v). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

86



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Fees. No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving A Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (1) pay to
each Non-Defaulting Lender that is a Revolving A Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to the L/C Issuers and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
each L/C Issuer’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving A Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving A Lenders in accordance with their respective
Applicable Revolving A Percentages (calculated without regard to such Defaulting
Lender’s Revolving A Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving A Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving A Commitment. Subject to
Section 11.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (A) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (B) second, Cash Collateralize each
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuers agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis

 

87



--------------------------------------------------------------------------------

by the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
reasonably determined by the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any such required withholding or the making of all such required
deductions (including such deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any such required withholding or the making
of all such required deductions (including such deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

88



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Loan Parties shall also, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within ten (10) days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party or by the Administrative Agent to a Governmental Authority, as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt

 

89



--------------------------------------------------------------------------------

issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

90



--------------------------------------------------------------------------------

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit O-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that, if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

91



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund, credit or other reduction of any Taxes (a “Tax
Benefit”) as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such Tax
Benefit (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such Tax Benefit), net of all out-of-pocket expenses
(including Taxes) incurred in obtaining such Tax Benefit by such Recipient, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such Tax Benefit), provided that
each Loan Party, upon the request of the Recipient, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such Tax Benefit to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such Tax Benefit had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This subsection shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

(g) FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loans as not qualifying as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality and Designated Lenders.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the

 

92



--------------------------------------------------------------------------------

Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, any L/C
Issuer, or any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Administrative
Agent, any L/C Issuer, or any Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest or fees with respect to any Credit Extension, such Person shall
promptly notify the Administrative Agent. Upon receipt of such notice, the
Administrative Agent shall promptly notify the Borrower, and, until such notice
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest with respect to any such Credit Extension shall be suspended,
and to the extent required by applicable Law, cancelled. Upon receipt of such
notice, the Borrower shall (A) repay that Person’s participation in the Loans or
other applicable Obligations on the last day of the Interest Period for each
Loan or other Obligation occurring after the Administrative Agent has notified
the Borrower or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law) and (B) take all reasonable
actions requested by such Person to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore

 

93



--------------------------------------------------------------------------------

interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (B) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars of
an Alternative Currency) or in connection with an existing or proposed Base Rate
Loan, or (C) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to such Alternative Currency (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Appropriate Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans in the applicable currency or currencies shall
be suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Appropriate Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the Appropriate Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (ii) the Administrative
Agent or the Appropriate Lenders notify the Administrative Agent and the
Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

94



--------------------------------------------------------------------------------

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in

 

95



--------------------------------------------------------------------------------

each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Borrower shall have received at least ten (10) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten
(10) days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable ten (10) days from receipt of such notice.

(e) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided, that, the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or such
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; or

(d) any failure by the Borrower to make payment of any Revolving B Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay customary administrative fees charged by
such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

96



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower, such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that: (a) adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or (b) the administrator of the LIBOR Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or (c) syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.07, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR; then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar credit
facilities for such alternative benchmarks (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes, and any such amendment shall become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

97



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (ii) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, resignation of the Administrative Agent and the Facility Termination
Date.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 [Reserved].

4.02 [Reserved].

4.03 Conditions to all Credit Extensions.

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension is subject to the following conditions precedent:

(a) Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in this Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) as of such earlier date,
and except that for purposes of this Section 4.03, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) Default. No Default or Event of Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

98



--------------------------------------------------------------------------------

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the applicable L/C Issuer or the Swingline Lender, shall have received a Request
for Credit Extension in accordance with the requirements hereof.

(d) Alternative Currency. In the case of a Credit Extension to be denominated in
an Alternative Currency, such currency remains an Eligible Currency.

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.03(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of the Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Loan Party’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law.

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof), or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained and (ii) filings to perfect the Liens
created by the Collateral Documents.

 

99



--------------------------------------------------------------------------------

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements. The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of the date thereof and their results of operations, cash
flows and changes in shareholder’s equity for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (iii) show all material
indebtedness and other liabilities (including liabilities for taxes, material
commitments and contingent obligations), direct or contingent, of the Borrower
and its Subsidiaries as of the date thereof.

(b) Quarterly Financial Statements. The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of the date thereof and their results of operations, cash
flows and changes in shareholders’ equity for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) [Reserved].

(d) Material Adverse Effect. Since December 31, 2017, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) Budget. The budget of the Borrower and its Subsidiaries most recently
delivered pursuant to Section 6.01(c) was prepared in good faith on the basis of
the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such budget, and represented, at
the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

5.07 No Default.

Neither any Loan Party nor any Restricted Subsidiary is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property.

Each Loan Party and each of the Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Loan Parties and the Restricted Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Neither any Loan Party nor any of the Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned during the past
five (5) years or operated by any Loan Party or any of the Restricted
Subsidiaries have been disposed of in a manner which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance.

The properties of the Borrower and its Restricted Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates. The general liability, casualty,
property, terrorism and business interruption insurance coverage of the Loan
Parties as in effect on the First Amendment Effective Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

 

101



--------------------------------------------------------------------------------

5.11 Taxes.

Each Loan Party and the Restricted Subsidiaries have filed all federal, state
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are (a) not yet delinquent
or (b) being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Restricted Subsidiary that would, if made, have a Material Adverse Effect, nor
is there any tax sharing agreement applicable to the Borrower or any Restricted
Subsidiary.

5.12 ERISA Compliance.

(a) Except for the Multiemployer Plan described on Schedule 5.12, each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state laws. Each Pension Plan that is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Loan Parties, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except for the Multiemployer Plan described on Schedule 5.12, no ERISA
Event has occurred, and no Loan Party nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
sixty percent (60%) or higher and no Loan Party nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

(d) As of the First Amendment Effective Date, the Borrower is not, and will not
be, using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
by Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations. The Borrower is not engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the

 

102



--------------------------------------------------------------------------------

purpose of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrower
only or of the Borrower and its Restricted Subsidiaries on a Consolidated basis)
subject to the provisions of Section 7.01 or Section 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

(b) Investment Company Act. None of any Loan Party, any Person Controlling any
Loan Party, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.14 Disclosure.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, each Loan Party represents and warrants only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time. The information included in any Beneficial Ownership Certification is
true and correct in all respects as of the date such Beneficial Ownership
Certification, if any, is delivered.

5.15 Compliance with Laws.

Each Loan Party and each Restricted Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.16 Solvency.

Each Loan Party is, individually and together with its Subsidiaries, on a
Consolidated basis, Solvent.

5.17 Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.

 

103



--------------------------------------------------------------------------------

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions, and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

(c) PATRIOT Act. To the extent applicable, each Loan Party and each Subsidiary
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the PATRIOT Act.

5.18 Subsidiaries; Equity Interests.

Set forth on Schedule 5.18 is a complete and accurate list of all Subsidiaries
of the Loan Parties as of the First Amendment Effective Date. Information on
such Schedule includes, as of the First Amendment Effective Date, the number of
shares of each class of Equity Interests outstanding; the number and percentage
of outstanding shares of each class of Equity Interests owned by the Loan
Parties or any of their Subsidiaries; the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and similar
rights; and whether each such Subsidiary is a Restricted Subsidiary, an
Unrestricted Subsidiary and/or an Excluded Subsidiary. The outstanding Equity
Interests of all such Subsidiaries are validly issued, fully paid and
non-assessable and are owned, free and clear of all Liens (other than Permitted
Liens). There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Equity Interests of any Loan Party or any Subsidiary, except as
contemplated in connection with the Loan Documents.

5.19 Collateral Representations.

(a) The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Permitted Liens) on all
right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

(b) Set forth on Schedule 5.19(b), as of the First Amendment Effective Date, is
a list of all Intellectual Property registered, filed or pending registration
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each Loan Party as of the First Amendment
Effective Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Loan Party know of any such claim, and, to the knowledge
of the Loan Parties, the use of any Intellectual Property by any Loan Party or
any of its Restricted Subsidiaries or the granting of a right or a license in
respect of any Intellectual Property from any Loan Party or any of its
Restricted Subsidiaries does not infringe on the rights of any Person. As of the
First Amendment Effective Date, none of the Intellectual Property owned by any
of the Loan Parties or any of its Restricted Subsidiaries is subject to any
licensing agreement or similar arrangement except as set forth on Schedule
5.19(b).

 

104



--------------------------------------------------------------------------------

(c) Set forth on Schedule 5.19(c), as of the First Amendment Effective Date, is
a list of all real property located in the United States that is owned or leased
by any Loan Party (in each case, including (i) the name of the Loan Party owning
(or leasing) such property, (ii) the property address, and (iii) the city,
county, state and zip code which such property is located).

5.20 [Reserved].

5.21 Designation as Senior Indebtedness.

The Obligations constitute “Designated Senior Indebtedness” or any similar
designation under and as defined in any agreement governing any subordinated
Indebtedness.

5.22 Labor Matters.

Except as set forth on Schedule 5.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Loan Party or
any Restricted Subsidiary as of the First Amendment Effective Date. Neither any
Loan Party nor any Restricted Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five (5) years
preceding the First Amendment Effective Date.

5.23 Material Contracts.

Set forth on Schedule 5.23 is a complete and accurate list of all Material
Contracts of the Loan Parties and their Restricted Subsidiaries in effect as of
the First Amendment Effective Date. Other than as set forth on Schedule 5.23,
each Material Contract is, and after giving effect to the transactions
contemplated hereby will be, in full force and effect in accordance with the
terms thereof. The Loan Parties and their Restricted Subsidiaries have made
available to the Administrative Agent a true and complete copy of each Material
Contract requested by the Administrative Agent. No Loan Party nor any Restricted
Subsidiary is in default in the performance, observance, or fulfillment of any
of the obligations, covenants, or conditions contained in any Material Contract
to which it is a party, except to the extent such defaults could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

5.24 EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Restricted Subsidiaries (or, in the case of the covenant
set forth in Section 6.17, each Subsidiary) to:

6.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

105



--------------------------------------------------------------------------------

(a) Audited Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or, if
earlier, the date required to be filed with the SEC), a Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related Consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
(other than any such qualification or exception that is expressly solely with
respect to, or expressly resulting solely from, an upcoming maturity date under
the Facilities provided herein) or any qualification or exception as to the
scope of such audit.

(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (or, if earlier, the date required
to be filed with the SEC), a Consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related Consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such Consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller who is a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries, subject only to normal year-end audit adjustments
and the absence of footnotes.

(c) Business Plan and Budget. As soon as available, but in any event no later
than ninety (90) days after the end of each fiscal year of the Borrower, an
annual business plan and budget of the Borrower and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of the Borrower,
in form satisfactory to the Administrative Agent, of Consolidated balance sheets
and statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the then current fiscal year.

(d) Unrestricted Subsidiaries. If any Subsidiary is an Unrestricted Subsidiary,
the Borrower shall deliver concurrently with the delivery of any financial
statements pursuant to Section 6.01(a) or 6.01(b), the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such Consolidated
financial statements.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information.

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

106



--------------------------------------------------------------------------------

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event.

(b) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller, in each case, which is a Responsible Officer
of the Borrower, including (A) a certification as to whether the Loan Parties
and their respective Restricted Subsidiaries have performed and observed each
covenant and condition of the Loan Documents applicable to it during the period
covered by the Compliance Certificate (or, if not, a listing of the conditions
or covenants that have not been performed or observed and the nature and status
of each such Default), (B) a certification of compliance with the financial
covenants set forth in Section 7.11, including financial covenant analyses and
calculation for the period covered by the Compliance Certificate and a
calculation of the Available Amount as of such date, (C) for any Compliance
Certificate delivered concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a listing of (1) all applications by any Loan
Party, if any, for any Intellectual Property made since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
(2) all issuances of registrations or letters on existing applications by any
Loan Party for any Intellectual Property received since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (3) all licenses relating to any Intellectual Property entered into by any
Loan Party since the date of the prior certificate (or, in the case of the first
such certificate, the Closing Date), and (D) for any Compliance Certificate
delivered concurrently with the delivery of the financial statements referred to
in Section 6.01(a), any updated insurance binder or other evidence of insurance
for any insurance coverage of any Loan Party that was renewed, replaced or
modified during the period covered by such Compliance Certificate, and (ii) a
management report setting forth customary information with respect to contract
backlog. Unless the Administrative Agent or a Lender requests executed
originals, delivery of the Compliance Certificate may be by electronic
communication including fax or email and shall be deemed to be an original and
authentic counterpart thereof for all purposes.

(c) Annual Reports; Etc. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto.

(d) SEC Notices. Promptly, and in any event within ten (10) Business Days after
receipt thereof by any Loan Party or any Restricted Subsidiary, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Restricted Subsidiary.

(e) Other Notices. Promptly upon receipt thereof, copies of any non-routine
correspondence or official notices received by any Loan Party or any Restricted
Subsidiary from any Governmental Authority which regulates the operations of the
Loan Parties and their Restricted Subsidiaries which could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

107



--------------------------------------------------------------------------------

(f) Additional Information. Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 1.01(a), or
(b) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by fax transmission or e-mail transmission) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (B) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07), (3) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”, and (4) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

 

108



--------------------------------------------------------------------------------

6.03 Notices.

(a) Promptly after any Loan Party obtains actual knowledge thereof, provide
written notice to the Administrative Agent (which shall transmit such notice to
each Lender as soon as practicable) of the occurrence of any Default or Event of
Default.

(b) Promptly (but in no event later than four (4) Business Days after any Loan
Party obtains actual knowledge thereof), provide written notice of the following
to the Administrative Agent (which shall transmit such notice to each Lender as
soon as practicable):

(i) the occurrence of any default or event of default under any Contractual
Obligation of any Loan Party which could reasonably be expected to have a
Material Adverse Effect;

(ii) the occurrence of any ERISA Event;

(iii) any litigation, or any investigation or proceeding, (A) affecting any of
the Loan Parties which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, or (B) that seeks to enjoin or otherwise prevent
the consummation of, or to recover any damages or obtain relief as a result of,
the provisions of this Agreement, any other Loan Document or the transactions
contemplated hereby;

(iv) any notice of any violation received by any Loan Party from any
Governmental Authority including, without limitation, any notice of material
violation of Environmental Laws, which could reasonably be expected to have a
Material Adverse Effect;

(v) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Loan Party which could reasonably be
expected to have a Material Adverse Effect;

(vi) any determination by the Borrower referred to in Section 2.10(b);

(vii) any (A) occurrence of any Disposition for which any Loan Party or any
Restricted Subsidiary is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (B) Debt Issuance for which any Loan Party or any
Restricted Subsidiary is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), or (C) occurrence of any disposition resulting in a
Recovery Event for which any Loan Party or any Restricted Subsidiary is required
to make a mandatory prepayment pursuant to Section 2.05(b)(iv); and

(viii) any other development or event which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

109



--------------------------------------------------------------------------------

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party or Restricted Subsidiary, (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or Section 7.05.

(b) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and obsolescence excepted.

6.07 Maintenance of Insurance.

(a) Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons, including, without limitation, terrorism insurance.

(b) Evidence of Insurance. Cause the Administrative Agent to be named as
lenders’ loss payable or loss payee, as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause, unless otherwise
agreed to by the Administrative Agent, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent ten (10) days prior written notice before any such policy
or policies shall be altered or cancelled.

6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

110



--------------------------------------------------------------------------------

6.09 Books and Records.

Maintain proper books of records and account in which full, true and correct
entries in conformity with GAAP and all requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities.

6.10 Inspection Rights.

Permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time, upon reasonable notice and as
often as may reasonably be desired, and to discuss the business, operations,
properties and financial and other condition of the Loan Parties with officers
and employees of the Loan Parties and with their independent certified public
accountants (it being understood and agreed that a representative of the
Borrower may be present at any such meeting with the independent certified
public accountants).

6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, (c) to make voluntary or
discretionary contributions to any Pension Plan, any Plan or any other employee
benefit plan, and (d) for other general corporate purposes; provided, that, in
no event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.

6.12 Material Contracts.

Faithfully keep and perform, or cause to be kept and performed, all of the
covenants, conditions, and agreements contained in each material lease
(including any equipment lease), rental agreement, management contract,
franchise agreement, construction contract, technical services agreement or
other Material Contract, license or permit, now or hereafter existing, and at
all times use commercially reasonable efforts to enforce, with respect to each
other party to said agreements, all obligations, covenants and agreements by
such other party to be performed thereunder; provided, that, no Loan Party shall
have any obligation under this Section 6.12 unless such Loan Party’s performance
or breach of its obligations with respect to any such covenants, conditions or
agreements could reasonably be expected to have a Material Adverse Effect.

6.13 Covenant to Guarantee Obligations.

Within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Material Domestic Subsidiary (it being understood that any Domestic
Restricted Subsidiary that is not a Material Domestic Subsidiary becoming a
Material Domestic Subsidiary shall be deemed to be the acquisition of a Material
Domestic Subsidiary for purposes of this Section 6.13), cause such Person to
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, no Excluded Subsidiary shall be required to become a
Guarantor. In connection with the foregoing, the Loan Parties shall deliver to
the Administrative Agent, with respect to each new Guarantor to the extent
applicable, Organization Documents, resolutions, incumbency certificates, good
standing certificates, personal property collateral documentation, substantially
the same documentation required pursuant to Section 6.14 and, if requested by
the Administrative Agent in its sole discretion, favorable opinions of counsel
to such Person (which should cover, among other things, legality, binding effect
and enforceability), all in form, content and scope satisfactory to the
Administrative Agent.

 

111



--------------------------------------------------------------------------------

6.14 Covenant to Give Security.

Except with respect to Excluded Property:

(a) Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Material Domestic Subsidiary (other than
any Excluded Subsidiary) directly owned by any Loan Party and (ii) sixty five
percent (65%) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Material
Foreign Subsidiary and each Unrestricted Subsidiary directly owned by a Loan
Party to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms and conditions of the Collateral Documents, together with opinions of
counsel and any filings and deliveries necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent.

(b) Other Property. Cause all property of each Loan Party to be subject at all
times to first priority, perfected Liens in favor of the Administrative Agent,
for the benefit of the Secured Parties, to secure the Secured Obligations
pursuant to the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

(c) Landlord Waivers. In the case of any personal property Collateral located at
any premises leased by a Loan Party, the Loan Parties will provide the
Administrative Agent with such estoppel letters, consents and waivers from the
landlords on such real property to the extent (i) reasonably requested by the
Administrative Agent and (ii) the Loan Parties are able to secure such letters,
consents and waivers after using commercially reasonable efforts (such letters,
consents and waivers shall be in form and substance reasonably satisfactory to
the Administrative Agent).

6.15 Further Assurances.

Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
requirements of Law.

6.16 Federal Assignment of Claims Act.

Promptly, upon request by the Administrative Agent, comply with any and all of
the requirements of the Assignment of Claims Act (Title 31 Section 3727 and
Title 41 Section 15 of the United States Code), and FAR Subpart 32.8 (including
FAR 52.232-23) (and comparable Laws of any state) where such statutes and
regulations are applicable to any government contracts of any Loan Party, and
take all such other action as may be necessary to make the direct assignment to
the Administrative Agent of the payments due or to become due under such
government contracts, and such further action as may be necessary to facilitate
the creation and perfection of the Administrative Agent’s security interest in
such payments; provided, that, no Loan Party shall be required to take any such
action with respect to any government contract with (x) less than $500,000 in
remaining value or (y) less than six (6) months in remaining duration.

 

112



--------------------------------------------------------------------------------

6.17 Anti-Corruption Laws.

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

ARTICLE VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Restricted Subsidiary (or, in the case of the covenants set
forth in Sections 7.17 and 7.18, any Subsidiary) to, directly or indirectly:

7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the First Amendment Effective Date and listed on Schedule
7.01 and any extension, renewal or replacement thereof; provided, that, (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any extension, renewal or replacement
of the obligations secured or benefited thereby is a Permitted Refinancing
permitted by Section 7.02(b)(i);

(c) Liens securing Indebtedness permitted under Section 7.02(c); provided, that:
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness together with any accessions thereto and proceeds
thereof, and (ii) such Liens attach to such property concurrently with or within
one hundred twenty (120) days after the acquisition thereof;

(d) Liens for taxes not yet due and payable or which are being contested in good
faith by appropriate proceedings diligently pursued; provided, that, (i) any
proceedings commenced for the enforcement of such Liens shall have been stayed
or suspended within thirty (30) days of the commencement thereof, and
(ii) provision for the payment of all such taxes known to such Person has been
made on the books of such Person to the extent required by GAAP;

(e) mechanic’s, processor’s, materialman’s, carrier’s, warehousemen’s,
landlord’s and similar Liens (including statutory and common law landlord’s
Liens under leases to which any Loan Party or any Restricted Subsidiary is a
party) arising by operation of Law and arising in the ordinary course of
business and securing obligations of such Person that are not overdue for a
period of more than ninety (90) days or are being contested in good faith by
appropriate proceedings diligently pursued; provided, that, (i) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within thirty (30) days of the commencement thereof, and (ii) provision for the
payment of such Liens has been made on the books of such Person to the extent
required by GAAP;

 

113



--------------------------------------------------------------------------------

(f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits (other than Liens
imposed by ERISA) which are not overdue or are being contested in good faith by
appropriate proceedings diligently pursued; provided, that, (i) any proceedings
commenced for the enforcement of such Liens shall have been stayed or suspended
within thirty (30) days of the commencement thereof, and (ii) provision for the
payment of such Liens has been made on the books of such Person to the extent
required by GAAP;

(g) Liens (i) incurred or deposits made in the ordinary course of business to
secure the performance of bids, tenders, statutory obligations, fee and expense
arrangements with trustees and fiscal agents (exclusive of obligations incurred
in connection with the borrowing of money or the payment of the deferred
purchase price of property) and customary deposits granted in the ordinary
course of business under operating leases, and (ii) incurred or deposits made
securing the performance of surety, indemnity, performance, appeal and release
bonds incurred in the ordinary course of business; provided, that, in each case,
full provision for the payment of all such obligations has been made on the
books of such Person to the extent required by GAAP;

(h) Permitted Real Property Encumbrances;

(i) attachment, judgment or other similar Liens arising in connection with court
or arbitration proceedings involving individually and in the aggregate liability
of $2,000,000 or less at any one time; provided, that, the same are discharged,
or that execution or enforcement thereof is stayed pending appeal, within thirty
(30) days or, in the case of any stay of execution or enforcement pending
appeal, within such lesser time during which such appeal may be taken;

(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries
and any interest or title of a lessor under any lease permitted by the Loan
Documents;

(k) customary rights of set off, revocation, refund or chargeback under deposit
agreements or under the UCC of banks or other financial institutions where the
Borrower or any of its Restricted Subsidiaries maintains deposits in the
ordinary course of business permitted by the Loan Documents;

(l) landlord’s Liens arising by contract in the ordinary course of business and
secured by assets at the applicable leased property in an amount not to exceed
$1,000,000 in the aggregate;

(m) Environmental Liens; provided, that, (i) any proceedings commenced for the
enforcement of such Liens shall have been suspended or are being contested in
good faith, (ii) provision for all liability and damages that are the subject of
said Environmental Liens has been made on the books of such Person to the extent
required by GAAP, and (iii) such Liens do not relate to obligations exceeding
$10,000,000 in the aggregate at any one time.

(n) Liens on special tooling assets and Intellectual Property of Aerojet
Rocketdyne as required by the terms of the contract with Lockheed Martin
regarding the Atlas Program;

 

114



--------------------------------------------------------------------------------

(o) Liens securing (i) the financing of insurance premiums or other financial
assurances associated with workers compensation insurance coverage, and (ii) the
financing of insurance premiums or other financial assurances associated with
other insurance coverage or other financial assurance requirements obtained in
the normal course of business not to exceed $20,000,000 in the aggregate at any
time outstanding;

(p) Liens securing Indebtedness permitted pursuant to Section 7.02(e); provided,
that, (i) such Lien is not created in contemplation of or in connection with
such acquisition, (ii) such Lien shall not apply to any other property of the
Borrower or any Restricted Subsidiary, and (iii) such Lien shall secure only
those obligations it secures on the date of acquisition;

(q) Liens securing Indebtedness permitted pursuant to Section 7.02(g); provided,
that, such Lien shall not extend to any Collateral or the Equity Interests of
the Borrower or any of its Domestic Subsidiaries;

(r) Liens on the Equity Interests of a joint venture (other than any Restricted
Subsidiary) owned by a Loan Party pursuant to a joint venture agreement or Liens
on the Equity Interests of a joint venture (other than any Restricted
Subsidiary) securing Indebtedness permitted pursuant to Section 7.02(h) so long
as the recourse of any lender in respect of such Indebtedness against any Loan
Party is limited to such Equity Interests or proceeds from the sale thereof;

(s) Liens in favor of a trustee under customary indenture documentation on cash
deposited with such trustee in connection with the repayment of Indebtedness
issued pursuant to such indenture, to the extent the repayment of such
Indebtedness would have been permitted on the date of creation of such Liens;

(t) Liens securing Additional Second Lien Indebtedness permitted pursuant to
Section 7.02(d);

(u) Liens in favor of financial institutions issuing letters of credit permitted
pursuant to Section 7.02(p) on cash collateral posted to support obligations
under such letters of credit; and

(v) other Liens not permitted by the foregoing clauses of this Section 7.01
securing Indebtedness or other obligations permitted pursuant to this Agreement
in an aggregate principal amount at any one time outstanding not to exceed the
greater of (i) $30,000,000, and (ii) one and one-half percent (1.5%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a);

provided, that, in no event shall the Borrower or any Restricted Subsidiary
grant, or allow to exist, any Lien (other than Permitted Real Property
Encumbrances) upon any Specified Real Property.

7.02 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the First Amendment Effective Date and listed on
Schedule 7.02 (and any Permitted Refinancing thereof);

 

115



--------------------------------------------------------------------------------

(c) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations hereafter incurred by the Borrower or any of its
Restricted Subsidiaries to finance the purchase of fixed assets or to provide
all or a portion of the purchase price or cost of construction for an asset, and
renewals, replacements, refinancings and extensions thereof; provided, that
(i) the total of all such Indebtedness for all such Persons taken together, plus
the total of all Indebtedness incurred in reliance on Section 7.02(r), shall not
exceed an aggregate principal amount equal to $150,000,000, (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed or cost of construction of the asset, and (iii) no such Indebtedness
shall be refinanced, renewed, replaced, restructured or extended for a principal
amount in excess of the principal balance outstanding thereon at the time of
such renewal, replacement, refinancing, restructuring or extension;

(d) Additional Second Lien Indebtedness (and Permitted Refinancings thereof);

(e) Indebtedness of any Target acquired after the Closing Date in a Permitted
Acquisition to the extent existing at the time of such Permitted Acquisition;
provided, that, (i) such Indebtedness shall not have been incurred in
contemplation of such Permitted Acquisition, and (ii) the aggregate principal
amount of all such Indebtedness outstanding at any one time shall not exceed an
amount equal to the greater of (A) $40,000,000, and (B) two percent (2%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a);

(f) Indebtedness consisting of Earn Out Obligations incurred in connection with
Permitted Acquisitions;

(g) Indebtedness of Restricted Subsidiaries that are Foreign Subsidiaries in an
aggregate principal amount at any one time outstanding not to exceed the greater
of (i) $100,000,000, and (ii) five percent (5%) of Consolidated Total Assets of
the Borrower and its Restricted Subsidiaries as of the end of the most recently
completed fiscal year of the Borrower for which the Borrower was required to
deliver financial statements pursuant to Section 6.01(a);

(h) Indebtedness of Restricted Subsidiaries that are joint ventures (other than
any Loan Parties) in an aggregate principal amount at any one time outstanding
not to exceed the greater of (i) $100,000,000, and (ii) five percent (5%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a);

(i) unsecured intercompany Indebtedness permitted under Section 7.03
(“Intercompany Debt”); provided, that, (i) in the case of Indebtedness owing to
a Loan Party, such Indebtedness shall be evidenced by an intercompany note
payable to such Loan Party, which intercompany note shall be pledged to secure
the Secured Obligations and delivered to the Administrative Agent for the
benefit of the Secured Parties, and (ii) in the case of Indebtedness owing by a
Loan Party to any Subsidiary that is not a Loan Party, (A) such Indebtedness
shall be subordinated to the Secured Obligations in a manner and to the extent
acceptable to the Administrative Agent, (B) such Indebtedness shall not be
prepaid unless no Default exists immediately prior to and after giving effect to
such prepayment, and (C) except as otherwise permitted pursuant to
Section 7.14(b); such Indebtedness shall not be repaid in cash or Cash
Equivalents and shall not be renewed, extended, refinanced or replaced (it being
understood and agreed that the Loan Parties shall be permitted to write-off such
Indebtedness to the extent such Indebtedness existed prior to the Closing Date);

 

116



--------------------------------------------------------------------------------

(j) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided, that, (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

(k) Indebtedness under Secured Cash Management Agreements;

(l) Additional Unsecured Indebtedness (and any Permitted Refinancing thereof);

(m) unsecured Guarantees of the obligations of Aerojet Rocketdyne provided by
the Borrower in favor of the United States Environmental Protection Agency in
connection with environmental remediation; provided, that, the aggregate
principal amount of the obligations to which such Guarantees relate shall not
exceed $120,000,000 at any one time outstanding;

(n) unsecured Indebtedness outstanding on the Closing Date under the 2.25%
Convertible Notes (and any Permitted Refinancing thereof);

(o) [reserved];

(p) Indebtedness under letters of credit issued by any financial institution
(other than any Lender) in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000;

(q) (i) Guarantees with respect to Indebtedness of any Loan Party otherwise
permitted pursuant to this Section 7.02, and (ii) Guarantees consisting of a
guarantee of any obligation (other than Indebtedness) performable by a
Restricted Subsidiary;

(r) TAB Indebtedness; provided, that, (i) the net cash proceeds of such TAB
Indebtedness are used for the purpose of acquiring, constructing, developing,
expanding and/or upgrading a TAB Property, (ii) such TAB Indebtedness is
non-recourse to the Borrower and its Restricted Subsidiaries, (iii) a Loan Party
is the holder of such TAB Indebtedness, (iv) no TAB Document entered into in
connection with such TAB Indebtedness shall limit in any material respect the
use by the Borrower or any Restricted Subsidiary of its property or assets,
(v) the aggregate principal amount of all TAB Indebtedness, plus the aggregate
principal amount of all Indebtedness incurred in reliance on Section 7.02(c),
shall not exceed an amount equal to $150,000,000, and (vi) promptly following
the initial funding thereof, the Administrative Agent shall have received the
TAB Documents, certified as true and complete by a Responsible Officer of the
Borrower; and

(s) Indebtedness not permitted by any of the foregoing clauses of this
Section 7.02, in an aggregate principal amount at any one time outstanding not
to exceed the greater of (i) $30,000,000, and (ii) one and one-half percent
(1.5%) of Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as of the end of the most recently completed fiscal year of the
Borrower for which the Borrower was required to deliver financial statements
pursuant to Section 6.01(a).

 

117



--------------------------------------------------------------------------------

7.03 Investments.

Make or hold any Investments, except:

(a) cash and Cash Equivalents;

(b) Investments existing as of the First Amendment Effective Date and set forth
on Schedule 7.03, as such Investments may be adjusted due to appreciation,
repayment of principal, payment of interest, return of capital or similar
circumstances;

(c) Investments in any Person that is a Loan Party prior to, or simultaneously
with, giving effect to such Investment;

(d) Investments by any Restricted Subsidiary of the Borrower that is not a Loan
Party in any other Restricted Subsidiary of the Borrower that is not a Loan
Party;

(e) (i) receivables owing to any Loan Party or any Restricted Subsidiary, or
(ii) any receivables and advances to suppliers, in each case, if created,
acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;

(f) (i) loans and advances to employees of the Borrower or any Restricted
Subsidiary for relocation and related expenses, and (ii) loans and advances to
employees of the Borrower or any Restricted Subsidiary made in the ordinary
course of business; provided, that, in the case of clauses (i) and (ii), (A)
such loans and advances shall comply with all applicable requirements of Law,
and (B) the aggregate principal amount of all such loans and advances shall not
exceed $3,000,000 at any one time outstanding;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers of the Borrower or any
Restricted Subsidiary and in the settlement of delinquent obligations of, and
other disputes with, customers and suppliers of the Borrower or any Restricted
Subsidiary arising in the ordinary course of business;

(h) Swap Contracts permitted by Section 7.02(j);

(i) Permitted Acquisitions;

(j) Guarantees permitted by Section 7.02 (other than by reference to this
Section 7.03 (or any clause hereof));

(k) repurchases of Indebtedness permitted pursuant to Section 7.14(b);

(l) Investments in joint ventures or minority Equity Interests (other than any
Acquisition); provided, that, the aggregate amount of all such Investments shall
not exceed the greater of (i) $200,000,000 and (ii) ten percent (10%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of the most recently completed fiscal year of the Borrower for which the
Borrower was required to deliver financial statements pursuant to
Section 6.01(a);

 

118



--------------------------------------------------------------------------------

(m) additional Investments (other than any Acquisition) in an aggregate amount
on or after the First Amendment Effective Date not to exceed (i) $200,000,000
(plus the amount of any Investment made following the First Amendment Effective
Date using the basket set forth in clause (m)(i) to the extent that such amount
is returned in cash from the return of or return on principal of such Investment
(other than a sale to a Loan Party or Restricted Subsidiary), or from a dividend
or interest received with respect to such Investment), plus (ii) the Available
Amount; provided, that, (A) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Investment, (1) the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 as of the most
recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b) and (2) the Consolidated
Net Leverage Ratio is at least 0.25 to 1.0 less than the ratio required to be
maintained at such time by Section 7.11(a), and (B) no Default or Event of
Default shall exist or would result from giving effect to such Investment;

(n) to the extent constituting an Investment, the Rescission Offer;

(o) Investments consisting of the acquisition of TAB Indebtedness to the extent
such TAB Indebtedness is permitted pursuant to Section 7.02(r); and

(p) other Investments (other than any Acquisition) not permitted by any of the
foregoing clauses of this Section 7.03; provided, that, (i) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Investment, (A) the
Loan Parties would be in compliance with the financial covenants set forth in
Section 7.11 as of the most recent fiscal quarter end for which the Borrower was
required to deliver financial statements pursuant to Section 6.01(a) or (b) and
(B) the Consolidated Net Leverage Ratio shall be less than 3.25 to 1.0, and
(ii) no Default or Event of Default shall exist or would result from giving
effect to such Investment.

7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person (including
pursuant to a Delaware LLC Division), or Dispose of (whether in one transaction
or in a series of transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person (including
pursuant to a Delaware LLC Division); provided, that, notwithstanding the
foregoing provisions of this Section 7.04 but subject to the terms of Sections
6.13 and 6.14, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Loan Party other than the Borrower may merge or consolidate
with any other Loan Party other than the Borrower, (c) any Restricted Subsidiary
that is not a Loan Party may be merged or consolidated with or into any Loan
Party provided that such Loan Party shall be the continuing or surviving
corporation, (d) any Restricted Subsidiary that is not a Loan Party may be
merged or consolidated with or into any other Restricted Subsidiary that is not
a Loan Party, (e) the Borrower and any Restricted Subsidiary may engage in a
Permitted Transfer, an Investment permitted by Section 7.03 or a Restricted
Payment permitted by Section 7.06 (in each case other than by reference to this
Section 7.04 (or any clause hereof)), and (f) any Subsidiary of the Borrower
that is not a Loan Party may be dissolved, liquidated or wound up; provided,
that, prior to or simultaneously with any such dissolution, liquidation or
winding up, all assets of such Subsidiary (other than GDX Automotive SAS,
Snappon SA or any other Foreign Subsidiary that is not a Material Foreign
Subsidiary) are transferred to a Loan Party or, to the extent required by law or
binding contract, a creditor or creditors thereof.

 

119



--------------------------------------------------------------------------------

7.05 Dispositions.

Make any Disposition except for Permitted Transfers.

7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower or
any Guarantor;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Qualified Capital Stock of
such Person;

(c) the Borrower and each Restricted Subsidiary may redeem, repurchase, retire
or otherwise acquire Equity Interests to the extent such redemption, repurchase,
retirement or other acquisition is deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options;

(d) so long as no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom, the
Borrower may repurchase or redeem Qualified Capital Stock of the Borrower held
by officers, directors or employees or former officers, directors or employees
(or their transferees, estates or beneficiaries under their estates) of the
Borrower or any Restricted Subsidiary, upon their death, disability, retirement,
severance or termination of employment or service; provided, that, the aggregate
cash consideration paid for all such redemptions and repurchases shall not
exceed $2,000,000 in any fiscal year;

(e) [reserved];

(f) the Borrower or any Subsidiary may consummate the Rescission Offer with cash
and/or Equity Interests; and

(g) the Borrower or any Restricted Subsidiary may make any Restricted Payment;
provided, that, (i) no Default or Event of Default shall have occurred and be
continuing at the time of such Restricted Payment or would result therefrom,
(ii) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
Restricted Payment, the Loan Parties would be in compliance with the financial
covenants set forth in Section 7.11 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 6.01(a) or (b), and (iii) the sum of (A) the aggregate amount of all
such Restricted Payments made on or after the First Amendment Effective Date,
plus (B) the aggregate amount of all Junior Debt Payments made in reliance on
Section 7.14(b) on or after the First Amendment Effective Date, shall not exceed
an amount equal to (1) $125,000,000, plus (2) the Available Amount; provided,
further, that, any Restricted Payment may be made (subject to satisfaction of
clauses (i) and (ii) of this Section 7.06(g)) if the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving Pro Forma Effect to such Restricted Payment, the
Consolidated Net Leverage Ratio is less than 3.25 to 1.0.

 

120



--------------------------------------------------------------------------------

7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
Closing Date or any business that is reasonably related, ancillary or
complementary thereto.

7.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital (i) by any Loan Party to any other Loan Party or (ii) by any Restricted
Subsidiary that is not a Loan Party to any Loan Party or any other Restricted
Subsidiary, (b) transfers of cash and assets (i) by any Loan Party to any other
Loan Party or (ii) by any Restricted Subsidiary to any Loan Party or any other
Restricted Subsidiary, (c) intercompany transactions (i) expressly permitted by
Section 7.02, Section 7.03, Section 7.04, Section 7.05 or Section 7.06 (other
than by reference to this Section 7.08 (or any clause hereof)) or (ii) solely
among the Loan Parties and the Restricted Subsidiaries, (d) reasonable and
customary officer, director and employee compensation (including bonuses) and
other benefits (including retirement, health, stock option and other benefit
plans) and reasonable indemnification and severance arrangements, in each case
in the ordinary course of business, and (e) except as otherwise specifically
prohibited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

7.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(A) this Agreement and the other Loan Documents, (B) [reserved], (C) any
documentation governing Additional Second Lien Indebtedness permitted pursuant
to Section 7.02(d) (and any Permitted Refinancing with respect thereto), so long
as such encumbrances or restrictions are not, taken as a whole, more restrictive
to the Borrower and its Restricted Subsidiaries in any material respect than
those in this Agreement and such encumbrances or restrictions do not restrict
the Liens securing the Secured Obligations or the first priority status thereof,
(D) any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired, (E) any such encumbrance or
restriction consisting of customary non-assignment provisions in leases or
licenses restricting leasehold interests or licenses, as applicable, entered
into in the ordinary course of business, (F) with respect to an Excluded
Subsidiary, customary provisions in joint venture agreements and other similar
agreements that restrict the transfer of ownership interests in such joint
venture or provisions limiting the disposition or distribution of assets or
property (other than dividends on a pro rata basis based on ownership
percentage), which limitation is applicable only to the assets that are the
subject of such agreements, or (G) any document or instrument governing any
Permitted Lien, in each case, to the extent that any such restriction contained
therein relates only to the asset or assets subject to such Liens, (b) requires
the grant of any security for any obligation if such property is given as
security for the Secured Obligations (except to the extent such grant
constitutes a Permitted Lien), or (c) prohibits or otherwise restricts the
ability of any such Person from granting a Lien on any Specified Real Property
(except for (i) this Agreement and the other Loan Documents, and (ii) customary
restrictions pursuant to an executed agreement with respect to a sale of any
Specified Real Property, to the extent such sale is permitted pursuant to this
Agreement).

 

121



--------------------------------------------------------------------------------

7.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Net Leverage Ratio. Permit the Consolidated Net Leverage Ratio
as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower to be greater than (i) 4.00 to 1.0, for any fiscal
quarter ending during the period from April 1, 2018 to and including
September 30, 2020, (ii) 3.75 to 1.0, for any fiscal quarter ending during the
period from October 1, 2020 to and including September 30, 2021, and (iii) 3.50
to 1.0, for any fiscal quarter ending thereafter; provided, that, the otherwise
applicable test levels set forth above shall be increased by 0.50 to 1.0 for
each of the two (2) consecutive fiscal quarters (such period of increase, the
“Leverage Increase Period”) ending immediately after consummation of a Qualified
Acquisition; provided, further, that, for at least one (1) fiscal quarter ending
immediately following each Leverage Increase Period, the Consolidated Net
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable test level set forth above prior to giving effect to another
Leverage Increase Period.

(b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending as of the end of
any fiscal quarter of the Borrower to be less than 3.00 to 1.0.

7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Organization; Form of Entity and Accounting Changes; Amendment to Material
Contracts.

(a) (i) Change its fiscal year without the prior written consent of the
Administrative Agent, (ii) amend, modify or change its Organization Documents or
other agreements related to its Equity Interests in any respect materially
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders, (iii) amend, modify, cancel or terminate or fail to renew or
extend (if renewable or extendable by its terms) or permit the amendment,
modification, cancellation or termination of any of its Material Contracts in
any respect materially adverse to the interests of the Lenders without the prior
written consent of the Administrative Agent, or (iv) without providing thirty
(30) days’ prior written notice to the Administrative Agent, change its state of
incorporation, organization or formation, change its form of organization or
have more than one state of incorporation, organization or formation.

(b) Make or permit to be made any change in accounting policies affecting the
presentation of financial statements or reporting practices from those employed
by it on the First Amendment Effective Date (other than changes in government
contract accounting and procedures); unless (i) such change is required or
permitted by GAAP and (ii) such change is disclosed to the Lenders through the
Administrative Agent or otherwise.

7.13 Sale and Leaseback Transactions.

Enter into any Sale and Leaseback Transaction, other than (a) Sale and Leaseback
Transactions to the extent that (i) the property subject to such Sale and
Leaseback Transaction was acquired after the Closing Date and (ii) such Sale and
Leaseback Transaction is consummated within two hundred seventy

 

122



--------------------------------------------------------------------------------

(270) days of the acquisition of the property subject to such Sale and Leaseback
Transaction, (b) Sale and Leaseback Transactions to the extent that the property
subject to such Sale and Leaseback Transaction is owned by a Subsidiary that is
not a Loan Party, (c) Sale and Leaseback Transactions as a result of a
contribution of real property to any Plan pursuant to clause (g) of the
definition of Disposition, and (d) any Sale and Leaseback Transaction with
respect to any Specified Real Property so long as the aggregate amount of all
such Sale and Leaseback Transactions consummated on or after the First Amendment
Effective Date does not exceed $100,000,000 during the term of this Agreement.

7.14 Prepayments, Etc. of Indebtedness.

Make any payment or prepayment of principal of or redeem, purchase, retire,
extinguish, defease, discharge or otherwise satisfy prior to the scheduled
maturity thereof in any manner (including, without limitation, by optional
redemption, conversion, required repurchase rights, exchange, open market and/or
privately negotiated purchases) any Indebtedness that is expressly subordinated
in right of payment to the Secured Obligations, any Indebtedness secured by
Liens on the Collateral junior to those created under the Collateral Documents
(including, for the avoidance of doubt, any Additional Second Lien
Indebtedness), any unsecured Indebtedness (including, for the avoidance of
doubt, any Additional Unsecured Indebtedness and the 2.25% Convertible Notes) or
any Permitted Refinancing of any of the foregoing (and including, for the
avoidance of doubt, any premiums on any such Indebtedness, including tender
premiums), or make any payment in violation of any subordination terms
applicable to any such Indebtedness (each a “Junior Debt Payment”), except that:
(a) a Permitted Refinancing permitted pursuant to Section 7.02(b)(i), (d), (l),
(n) or (o) may be consummated, (b) the Borrower or any Restricted Subsidiary may
make any Junior Debt Payment; provided, that, (i) no Default or Event of Default
shall have occurred and be continuing at the time of such Junior Debt Payment or
would result therefrom, (ii) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such Junior Debt Payment, the Loan Parties would be
in compliance with the financial covenants set forth in Section 7.11 as of the
most recent fiscal quarter end for which the Borrower was required to deliver
financial statements pursuant to Section 6.01(a) or (b), (iii) the sum of
(A) the aggregate amount of all such Junior Debt Payments made on or after the
First Amendment Effective Date, plus (B) the aggregate amount of all Restricted
Payments made in reliance on Section 7.06(g) on or after the First Amendment
Effective Date, shall not exceed an amount equal to (1) $125,000,000, plus
(2) the Available Amount; provided, further, that, any Junior Debt Payment may
be made (subject to satisfaction of clauses (i) and (ii) of the proviso to this
Section 7.14(b)) if the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving Pro
Forma Effect to such Junior Debt Payment, the Consolidated Net Leverage Ratio is
less than 3.25 to 1.0, and (c) the Borrower may make Junior Debt Payments to the
extent made solely with the Qualified Capital Stock of the Borrower.

7.15 Amendment, Etc. of Indebtedness.

Amend or modify, or permit the amendment or modification of, any provision of
any document governing any Indebtedness that is subordinated in right of payment
to the Secured Obligations, any 2.25% Convertible Notes Document, any document
governing any Additional Unsecured Indebtedness or any document governing any
Additional Second Lien Indebtedness, in each case in any manner that is adverse
in any material respect to the interests of the Lenders (including, for the
avoidance of doubt, any amendment to the 2.25% Convertible Notes Documents that
would change the maturity date of the 2.25% Convertible Notes to a date earlier
than the maturity date of the 2.25% Convertible Notes in effect on the First
Amendment Effective Date).

 

123



--------------------------------------------------------------------------------

7.16 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary:
(a) establish, create or acquire any additional Subsidiaries without the prior
written consent of the Required Lenders; provided, that, without such consent,
the Borrower may (i) establish or create one or more Material Domestic
Subsidiaries, (ii) acquire one or more Subsidiaries in connection with a
Permitted Acquisition (or form any Subsidiary for the purpose of consummating a
Permitted Acquisition) or (iii) establish, create or acquire an Unrestricted
Subsidiary, so long as, in each case, Section 6.13 shall be complied with to the
extent required by such Section; (b) permit any Loan Party or any Restricted
Subsidiary of any Loan Party to issue or have outstanding any shares of
Disqualified Capital Stock; or (c) create, incur, assume or suffer to exist any
Lien on any Equity Interests of any Subsidiary, except for Permitted Liens.

7.17 Sanctions.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any Person (including any Person participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

7.19 Accounts.

Maintain deposit and securities accounts (other than Excluded Deposit and
Securities Accounts) with an aggregate balance at any time of more than
$20,000,000 (for all such accounts) with Persons other than the Administrative
Agent, any Lender or any other Person party to a Qualifying Control Agreement.

7.20 Voluntary Pension Plan Contributions.

Make any voluntary or discretionary contribution to any Pension Plan, any Plan
or any other employee benefit plan; provided, that, the Borrower may make
voluntary or discretionary contributions to any Pension Plan, any Plan or any
other employee benefit plan, so long as (a) the aggregate amount of all such
voluntary or discretionary contributions (exclusive of contributions composed
solely of the Qualified Capital Stock of the Borrower) does not exceed
$500,000,000 during the term of this Agreement, and (b) upon giving Pro Forma
Effect to any such voluntary or discretionary contribution (other than any
contribution composed solely of the Qualified Capital Stock of the Borrower),
the Consolidated Net Leverage Ratio shall be less than 3.25 to 1.0.

7.21 Liquidity.

If the 2.25% Convertible Notes have not been paid in full prior to August 17,
2023, commencing August 17, 2023, permit Liquidity at any time to be less than
an amount equal to the sum of (a) $100,000,000 plus (b) the outstanding
principal amount of the 2.25% Convertible Notes at such time.

 

124



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein and in the currency required hereunder, any amount
of principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) within five (5) Business Days
after the same becomes due, (A) any interest on any Loan or on any L/C
Obligation, (B) any fee due hereunder, or (C) any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a), 6.10, 6.11,
6.13, 6.14, 6.17 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading (or, if any such representation, warranty, certification or statement
of fact is qualified by materiality or Material Adverse Effect, incorrect or
misleading in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Restricted Subsidiary as a
result thereof is greater than the Threshold Amount; or

 

125



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. The Borrower or any Restricted Subsidiary that
is a Material Domestic Subsidiary or a Material Foreign Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for sixty
(60) days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary that is a Material Domestic Subsidiary or a Material Foreign
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding, (A) with
respect to the Snappon Judgments, $10,000,000, (B) with respect to the GDX
Automotive SAS Judgments, $25,000,000, and (B) with respect to all other
judgments, $5,000,000 (in each case to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all Obligations
arising under the Loan Documents, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

 

126



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Subordination; Invalidity of Subordination Provisions. Any of the
subordination, standstill, payover and insolvency related provisions of any of
the documents governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness, or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by the Administrative Agent
(with the approval of requisite Appropriate Lenders (in their sole discretion)
as determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or by
the Administrative Agent with the approval of the requisite Appropriate Lenders,
as required hereunder in Section 11.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

127



--------------------------------------------------------------------------------

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and L/C
Borrowings, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Secured Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
that portion of the Secured Obligations then owing under Secured Hedge
Agreements, (c) payment of that portion of the Secured Obligations then owing
under Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, Hedge Banks, Cash Management Banks and the
L/C Issuers in proportion to the respective amounts described in this clause
Fourth held by them; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Secured Obligations, if any, in the order set forth above. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or

 

128



--------------------------------------------------------------------------------

Hedge Bank, as the case may be (unless such Cash Management Bank or Hedge Bank
is the Administrative Agent or an Affiliate thereof). Each Cash Management Bank
or Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment. Each of the Lenders and the L/C Issuers hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuers hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

 

129



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02 or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (A) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (B) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (E) the value
or the sufficiency of any Collateral, or (F) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

130



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the initial conditions precedent to effectiveness of this Agreement, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, in no event shall any successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

131



--------------------------------------------------------------------------------

(b) Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent, and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

(d) L/C Issuer and Swingline Lender. Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender. If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swingline Lender, it shall retain
all the rights of the Swingline Lender provided for

 

132



--------------------------------------------------------------------------------

hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swingline Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as applicable, (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 11.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

133



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or any L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Secured Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Secured Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

 

134



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and each of the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(c);

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or is Disposed of as a result of a
transaction permitted under the Loan Documents; and

(d) to negotiate, execute and deliver any intercreditor agreement or
subordination agreement in respect of any Indebtedness permitted to be incurred
under Section 7.02.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, or to take any other
action described above pursuant to this Section 9.10. In each case as specified
in this Section 9.10, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements except to the extent expressly provided
herein

 

135



--------------------------------------------------------------------------------

and unless the Administrative Agent has received a Secured Party Designation
Notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements in the case of a Facility
Termination Date.

9.12 Plan Assets.

(a) Each Lender (x) represents and warrants, as of the First Amendment Effective
Date or the later date such Person became a Lender party hereto, as applicable,
to, and (y) covenants, from the First Amendment Effective Date or the later date
such Person became a Lender party hereto, as applicable, to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the First Amendment Effective Date or the date such

 

136



--------------------------------------------------------------------------------

Person became a Lender party hereto, as applicable, to, and (y) covenants, from
the First Amendment Effective Date or the date such Person became a Lender party
hereto, as applicable, to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

137



--------------------------------------------------------------------------------

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided, that: (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
applicable state law. The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Secured Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Secured Obligations or any instrument or agreement evidencing any Secured
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to the obligations of the Guarantors, or any of them, under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof, (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuers and the Lenders in their sole discretion
may determine, and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03 Certain Waivers.

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party, (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party, (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder, (d) any right to
proceed against the Borrower or any other Loan Party, proceed against

 

138



--------------------------------------------------------------------------------

or exhaust any security for the Secured Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever, (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party, and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code. The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this Guaranty or the Secured Obligations.

10.04 Obligations Independent.

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

139



--------------------------------------------------------------------------------

10.08 Condition of Borrower.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower.

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full. Each Loan
Party intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

140



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.03 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment or whose Commitments
are to be reduced;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender entitled to such
amount (it being understood that any change to the definition of Consolidated
Net Leverage Ratio (or the component definitions thereof) shall not constitute a
reduction in any rate of interest or any fees based thereon); provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(d) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder without the written consent of each Lender, (ii) the definition of
“Required Revolving A Lenders” without the written consent of each Revolving A
Lender or (iii) the definition of “Required Revolving B Lenders” without the
written consent of each Revolving B Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g) release all or substantially all of the Guarantors (except in connection
with a merger or consolidation permitted under Section 7.04 or a Disposition
permitted under Section 7.05), without the written consent of each Lender,
except to the extent the release of any Restricted Subsidiary from the Guaranty
is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

 

141



--------------------------------------------------------------------------------

(h) release the Borrower or permit the Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

(i) change the application of prepayments as among or between classes of Loans
under Section 2.05(b)(v), without the written consent of the Required Lenders
for the class of Loans that is being allocated a lesser prepayment as a result
thereof (it being understood that the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between the classes of
Loans, of any portion of such prepayment that is still required to be made is
not changed);

(j) (i)(A) waive any Default or Event of Default for purposes of Section 4.03
for any Revolving A Borrowing or L/C Credit Extension, or (B) amend or change
any provision of this Section 11.01(j)(i), in each case, without the consent of
the Required Revolving A Lenders; or (ii)(A) waive any Default or Event of
Default for purposes of Section 4.03 for any Revolving B Borrowing, or (B) amend
or change any provision of this Section 11.01(j)(ii), in each case, without the
consent of the Required Revolving B Lenders; or

(k) amend Section 1.09 or the definition of “Alternative Currency” without the
written consent of each Revolving B Lender and each L/C Issuer directly affected
thereby; and

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it,
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, and (v) (A) Schedule 1.01(d) shall
be deemed to be automatically amended to reflect the L/C Commitment of any L/C
Issuer upon the execution and delivery by such L/C Issuer of a Notice of
Additional L/C Issuer, (B) Schedule 1.01(d) may be amended from time to time by
the Borrower, the Administrative Agent and each L/C Issuer to reflect the L/C
Commitments of the L/C Issuers in effect from time to time, and (C) upon the
termination, expiration, cancellation or replacement of any Existing Letter of
Credit, Schedule 1.01(d) shall be deemed to be automatically amended to
(1) reduce the L/C Commitment of Wells Fargo by an amount equal to the face
amount of such terminated, expired, cancelled or replaced Existing Letter of
Credit, and (2) increase the L/C Commitment of Bank of America by an amount
equal to the face amount of such terminated, expired, cancelled or replaced
Existing Letter of Credit. Notwithstanding anything to the contrary herein,
(A) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender,
or all Lenders or each affected Lender under a Facility, may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (1) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (2) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender, or
all Lenders or each affected Lender under a Facility, that by its terms affects
any Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein and (C) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.

 

142



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, (x) in order to implement any
additional Commitments in accordance with Section 2.02(g), this Agreement may be
amended (or amended and restated) for such purpose (but solely to the extent
necessary to implement such additional Commitments in accordance with
Section 2.02(g)) by the Borrower, the other Loan Parties, the Administrative
Agent and the relevant Lenders providing such additional Commitments, (y) if
following the Closing Date, the Administrative Agent and the Borrower shall have
jointly identified an inconsistency, obvious error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within three (3) Business Days following
receipt of notice thereof and (z) the Administrative Agent and the Borrower may
make amendments contemplated by Section 3.07.

Notwithstanding anything herein to the contrary, as to any amendment, amendment
and restatement or other modifications otherwise approved in accordance with
this Section, it shall not be necessary to obtain the consent or approval of any
Lender that, upon giving effect to such amendment, amendment and restatement or
other modification, would have no Commitment or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(i) if to the Borrower or any other Loan Party, the Administrative Agent, an L/C
Issuer or the Swingline Lender, to the address, fax number, e-mail address or
telephone number specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

143



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, an L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided, that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swingline Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrower, the

 

144



--------------------------------------------------------------------------------

Administrative Agent, each L/C Issuer and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and e-mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including, without limitation, telephonic or electronic notices,
Loan Notices, Letter of Credit Applications, Notice of Loan Prepayment and
Swingline Loan Notices) purportedly given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person

 

145



--------------------------------------------------------------------------------

acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary counsel for the Administrative Agent, of one firm
of special counsel (to the extent necessary) in each relevant specialty and of
one firm of local counsel retained by the Administrative Agent in each
applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (limited in the case of expenses of counsel to the
reasonable and documented fees, charges and disbursements of (A) one primary
counsel for the Administrative Agent and the Lenders, taken together, (B) one
local counsel in each relevant jurisdiction, (C) one specialty counsel in each
relevant specialty, and (D) in the case of any actual or potential conflict of
interest with respect to any of the counsels identified in clauses (A) through
(C) above, upon notice by the affected party or parties to the Borrower, one
additional counsel to each group of similarly situated Persons in each
applicable jurisdiction or specialty), in connection with the enforcement or
protection of its rights (1) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (2) in connection
with Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned

 

146



--------------------------------------------------------------------------------

or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
or (y) breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document. Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), any L/C Issuer, the Swingline Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

147



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided,
that, in each case with respect to any Facility, any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

 

148



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving A Facility or the Revolving B Facility, or $1,000,000,
in the case of any assignment in respect of the Term Facility or the Incremental
Term Facility, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

provided, that, the foregoing minimum amounts shall not apply to assignments
made by the Administrative Agent which are permitted pursuant to Section 9.09.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term Loan or any
Incremental Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

 

149



--------------------------------------------------------------------------------

(C) the consent of each L/C Issuer and the Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving A Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment; provided, further,
that, the processing and recordation fee the shall not apply to assignments made
by the Administrative Agent which are permitted pursuant to Section 9.09. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliates or Subsidiaries of the Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that, except to the extent otherwise expressly agreed by
the affected parties, no

 

150



--------------------------------------------------------------------------------

assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided, that, (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided,
that, such Participant (A) agrees to be subject to the provisions of Sections
3.06 and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the

 

151



--------------------------------------------------------------------------------

Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided, that, such Participant agrees to be subject
to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided, that, no such pledge or assignment shall release such Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as an L/C Issuer or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment of
a successor L/C Issuer and/or Swingline Lender, (A) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swingline Lender, as the case may be, and (B) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

152



--------------------------------------------------------------------------------

(g) Assignment by MLPFS. The parties hereby agree that MLPFS may, without notice
to the Borrower, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the First Amendment Effective Date.

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.02(g) or (B) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vii) on a confidential basis to (A) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder, (B) the provider of any Platform or other electronic delivery service
used by the Administrative Agent, any L/C Issuer and/or the Swingline Lender to
deliver Borrower Materials or notices to the Lenders, or (C) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (viii) with the consent of the Borrower or to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided, that, in the
case of information received from the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, the Arrangers and
the Lenders in connection with the administration of this Agreement, the other
Loan Documents and the Commitments.

 

153



--------------------------------------------------------------------------------

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure (other
than filings made with the SEC) using the name of the Administrative Agent or
any Lender or their respective Affiliates or referring to this Agreement or any
of the Loan Documents without the prior written consent of the Administrative
Agent, unless (and only to the extent that) the Loan Parties or such Affiliate
is required to do so under law and then, in any event the Loan Parties or such
Affiliate will consult with such Person before issuing such press release or
other public disclosure.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff. The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

154



--------------------------------------------------------------------------------

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of any Loan
Document, or any certificate delivered thereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

155



--------------------------------------------------------------------------------

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided, that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN

 

156



--------------------------------------------------------------------------------

TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

157



--------------------------------------------------------------------------------

11.16 Subordination.

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that, in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including MLPFS) and
the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents, (b) (i) the Administrative Agent and its Affiliates (including MLPFS)
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent, any of its Affiliates (including MLPFS)
nor any Lender has any obligation to the Borrower, any other Loan Party or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, and (c) the Administrative Agent and its Affiliates (including MLPFS)
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates (including MLPFS) nor any Lender has any obligation to disclose any
of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, the Borrower and
each other Loan Party hereby waives and releases any claims that it may have
against the Administrative Agent, any of its Affiliates (including MLPFS) or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transactions contemplated hereby.

 

158



--------------------------------------------------------------------------------

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

11.19 USA PATRIOT Act Notice.

Each Lender and each L/C Issuer that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Loan Party and their
respective Subsidiaries, which information includes the name and address of each
such Person and other information that will allow such Lender, such L/C Issuer
or the Administrative Agent, as applicable, to identify each such Person in
accordance with the PATRIOT Act. The Borrower and the other Loan Parties agree
to, promptly following a request by the Administrative Agent, any Lender or any
L/C Issuer, provide all such other documentation and information that the
Administrative Agent, such Lender or such L/C Issuer requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act and, if
applicable, the Beneficial Ownership Regulation.

11.20 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the

 

159



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Loan Party
in the Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable,
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

11.23 Successor Administrative Agent.

Each Lender hereby consents to and approves the terms of the Successor Agency
Agreement, a copy of which is attached hereto as Exhibit P. By execution hereof,
the Lenders acknowledge the terms of the Successor Agency Agreement and further
authorize and direct Bank of America and Wells Fargo to enter into the Successor
Agency Agreement.

11.24 Amendment and Restatement.

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Secured Obligations outstanding
hereunder; (c) the guarantees made to the Lenders, each Affiliate of a Lender
that enters into a Swap Contract or a Cash Management Agreement and the
Administrative Agent pursuant to the Existing Credit Agreement, shall remain in
full force and effect with respect to the Secured Obligations and are hereby
reaffirmed; (d) the Collateral Documents and the Liens created thereunder in
favor of Wells Fargo, as Administrative Agent for the benefit of the holders of
the obligations as assigned to Bank of America as Administrative Agent and
securing the Secured Obligations shall remain in full force and effect with
respect to the Secured Obligations and are hereby reaffirmed; and (e) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement. On the Closing
Date, the revolving credit extensions and Revolving Commitments made by the
Lenders under the Existing Credit Agreement shall be re-allocated and restated
among the Lenders so that, and revolving credit extensions and Revolving

 

160



--------------------------------------------------------------------------------

Commitments shall be made by the Lenders so that, as of the Closing Date, the
respective Revolving Commitments of the Lenders shall be as set forth on
Schedule 1.01(b). The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made under
and in accordance with the terms of Section 9.1 of the Existing Credit
Agreement.

11.25 New Lenders.

From and after the Closing Date, by execution of this Agreement, each Person
identified as a “Lender” on the signature pages hereto that is not already a
Lender under the Existing Credit Agreement, hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, such Person will be deemed to
be a party to this Agreement and a “Lender” for all purposes of this Agreement,
and shall have all of the obligations of a Lender hereunder as if it had
executed the Existing Credit Agreement. Such Person hereby ratifies, as of the
Closing Date, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Lenders contained in this Agreement.

11.26 California Judicial Reference.

Notwithstanding anything to the contrary contained in this Agreement, if any
action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court, and (b) without
limiting the generality of Section 11.04, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

[SIGNATURE PAGES OMITTED]

 

161



--------------------------------------------------------------------------------

Schedule 1.01(a)

Certain Addresses for Notices

 

The Borrower and the other Loan Parties:   

Aerojet Rocketdyne Holdings, Inc.

222 N. Pacific Coast Highway, Suite 500

El Segundo, CA 90245

Attention:       Chief Financial Officer

Telephone:      (310) 252-8100

Telecopier:      (916) 355-3322

Or

 

Aerojet Rocketdyne Holdings, Inc.

222 N. Pacific Coast Highway, Suite 500

El Segundo, CA 90245

Attention:        VP, General Counsel and

                         Secretary

Telephone:       (310) 252-8100

Telecopier:       (916) 355-4431

 

With a copy to:   

Gibson, Dunn & Crutcher LLP

2029 Century Park East

Los Angeles, CA 90067

Attention:        Cromwell Montgomery

Telephone:      (310) 551-8744

Telecopier:      (310) 552-7063

 

To the Administrative Agent, Swingline Lender and Bank of America, N.A., as L/C
Issuer:   

Administrative Agent & Swingline Lender Office: Chris Jefferson

(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

Attention: Chris Jefferson

Phone: 469-201-8731

Fax: 214-672-8734

Electronic Mail:        Cjefferson@baml.com

 

Remittance Instructions:

USD PAYMENT INSTRUCTIONS:

Bank of America, N.A. Charlotte, NC

ABA #: [            ]

Account #: [            ]

Account Name: [            ]

Ref: [            ]

 

EUR PAYMENT INSTRUCTIONS:



--------------------------------------------------------------------------------

  

Beneficiary Bank: [                    ]

Beneficiary Account Number: [                    ]

Beneficiary: Bank of America NA

 

GBP PAYMENT INSTRUCTIONS:

Beneficiary Bank: [                    ]

Beneficiary Account Number: [                    ]

Beneficiary: Bank of America NA

 

LC Issuer’s Office:

(For fee payments due LC Issuer only and new LC requests and amendments):

Trade Operations

Bank of America

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Telephone: 570.496.9619

Telecopier: 1.800.755.8740

Electronic Mail: tradeclientserviceteamus@baml.com

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #: [                    ]

Account #: [                    ]

Attn: [                    ]

Ref: [                    ]

 

Other Notices as Administrative Agent:

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

Bank of America, N.A.

900 W. Trade Street, 6th Floor

Mail Code: NC1-026-06-03

Charlotte, NC 28255-0001

Attention: Kyle Harding

Telephone: 980-275-6132

Telecopier: 704-719-5215

Electronic Mail: kyle.d.harding@baml.com



--------------------------------------------------------------------------------

Schedule 1.01(b)

Initial Commitments and Applicable Percentages as of the First Amendment
Effective Date

 

Lender

   Revolving A
Commitment      Applicable
Percentage of
Revolving A
Commitment     Revolving B
Commitment      Applicable
Percentage of
Revolving B
Commitment     Term Commitment      Applicable
Percentage of
Term
Commitment  

Bank of America, N.A.

   $ 57,650,000.00        11.765306122 %    $ 23,600,000.00        14.750000000
%    $ 43,750,000.00        12.500000000 % 

SunTrust Bank

     57,650,000.00        11.765306122 %      23,600,000.00        14.750000000
%      43,750,000.00        12.500000000 % 

Fifth Third Bank

     39,200,000.00        8.000000000 %      12,800,000.00        8.000000000 % 
    28,000,000.00        8.000000000 % 

JPMorgan Chase Bank, N.A.

     39,200,000.00        8.000000000 %      12,800,000.00        8.000000000 % 
    28,000,000.00        8.000000000 % 

MUFG Bank, Ltd.

     39,200,000.00        8.000000000 %      12,800,000.00        8.000000000 % 
    28,000,000.00        8.000000000 % 

U.S. Bank National Association

     39,200,000.00        8.000000000 %      12,800,000.00        8.000000000 % 
    28,000,000.00        8.000000000 % 

Wells Fargo Bank, National Association

     39,200,000.00        8.000000000 %      12,800,000.00        8.000000000 % 
    28,000,000.00        8.000000000 % 

Regions Bank

     34,300,000.00        7.000000000 %      11,200,000.00        7.000000000 % 
    24,500,000.00        7.000000000 % 

City National Bank

     31,850,000.00        6.500000000 %      10,400,000.00        6.500000000 % 
    22,750,000.00        6.500000000 % 

Capital One, N.A.

     24,500,000.00        5.000000000 %      8,000,000.00        5.000000000 % 
    17,500,000.00        5.000000000 % 

Citizens Bank, N.A.

     24,500,000.00        5.000000000 %      8,000,000.00        5.000000000 % 
    17,500,000.00        5.000000000 % 

KeyBank National Association

     19,600,000.00        4.000000000 %      6,400,000.00        4.000000000 % 
    14,000,000.00        4.000000000 % 

ZB, NA, dba California Bank & Trust

     14,700,000.00        3.000000000 %      4,800,000.00        3.000000000 % 
    10,500,000.00        3.000000000 % 

Cathay Bank

     9,750,000.00        1.989795918 %      —          —         5,250,000.00  
     1.500000000 % 

Manufacturers Bank

     9,750,000.00        1.989795918 %      —          —         5,250,000.00  
     1.500000000 % 

Opus Bank

     9,750,000.00        1.989795918 %      —            5,250,000.00       
1.500000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 490,000,000.00        100.000000000 %    $ 160,000,000.00       
100.00000000 %    $ 350,000,000.00        100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01(e)

Unrestricted Subsidiaries

Aerojet International, Inc. (ASESCO)

Novadyne Energy Systems LLC

RKO General, Inc.

BPOU LLC

Chemical Construction Corporation

Cordova Chemical Company

Cordova Chemical Company of Michigan

Easton Development Company, LLC

European Space Propulsion Limited

GT & MC, Inc.

TKD, Inc.

GDX Automotive SAS

GDX LLC



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

Aerojet Rocketdyne et al Insurance Programs as of August 30, 2018

 

Type of Coverage

  

Insurance Carrier

  

Policy Term

  

Policy Number

  

Coverage
Limits

(M = 000’s)

  

Deductible

(M = 000’s)

Commercial General Liability

   Chubb (ACE American Insurance Co.)    12/1/17 -12/1/18    HDO G27874551   
$2MM    $1.75MM

Commercial General Liability (General Investment Fund)

   Chubb (ACE American Insurance Co.)    12/1/17 -12/1/18    OGL G27874563   
$2MM    $10M

Automobile Liability / 1 Policy for GY & AGC

   Chubb (ACE American Insurance Co.)    12/1/17 -12/1/18    ISA H25097622   
$2MM    $250M

Workers’ Compensation & Employer’s Liability

   Chubb (ACE American Insurance Co.)    12/1/17 -12/1/18    WLR C64625585   
$2MM    $500M

Umbrella – 1st Excess

  

National Fire & Marine Insurance Company

   12/1/17 -12/1/18    42-UMO-100380-04    $25MM   

$10M

SIR

  

Bunker Hill International Insurance Bermuda

(Punitive Damages)

   738245

2nd Excess

  

Starr Surplus Lines Insurance Company

   12/1/17 -12/1/18    1000040746171    $25MM xs $25MM       Starr Insurance &
Reinsurance Limited (Punitive Damages)    SIPW013017   

3rd Excess

$25MM xs $50MM

  

Great American Spirit Insurance Company

   12/1/17 -12/1/18    EXC 2191761    $25MM xs $50MM       GAI Insurance
Company, Ltd. (Punitive Damages)    EXC 1493067      

4th Excess

(Includes Punitive Damages)

   Arch Reinsurance Ltd.    12/1/17 -12/1/18    UFP0030712-09   

$25MM

xs $75MM

  

5th Excess

(Includes Punitive Damages)

   XL Insurance Ltd (Bermuda)    12/1/17 -12/1/18    BM00031656LI17A   

$50MM

xs $100MM

  



--------------------------------------------------------------------------------

Type of Coverage

  

Insurance Carrier

  

Policy Term

  

Policy Number

  

Coverage
Limits

(M = 000’s)

  

Deductible

(M = 000’s)

6th Excess

(Includes Punitive Damages)

   Chubb Bermuda Insurance Ltd.    12/1/17 -12/1/18    AJRD-0069/MXS   

$100MM

xs

$150MM

      Argo Re Ltd.    ARGO-CAS-OCC-000190.9    American International
Reinsurance Co. Ltd.    60703877

7th Excess

(Includes Punitive Damages)

   Aspen Bermuda Limited    12/1/17 -12/1/18    ECA95N717A0V   

$25MM

xs

$250MM

  

8th Excess

   Endurance Risk Solutions Assurance Co.    12/1/17 -12/1/18    XSC10003828505
  

$25MM

xs

$275MM

      Magna Carta Insurance Ltd. (Punitive Damages)    MCEN204276

Foreign General Liability-paid in full CY2017

   ACE American Insurance Company    12/1/17 - 12/1/20    PHFD37571271 004   
$2MM    $1M

Property

   Factory Mutual Insurance Company    5/1/16 - 5/1/19    1012839    $500MM   
$500M

Critical Quake

   Westport Insurance Corp. (Swiss Re)    5/1/16 - 5/1/19    NAP 2001202 00   
$50MM    5%, or 2% of insured value

Primary Directors and Officers Liability

   Zurich American Insurance    10/1/17 -10/1/18    DOC 9161799 10    $10MM   
$1,500MM

1st Excess D&O

   Allianz Global Risk US Ins. Co.    10/1/17 -10/1/18    DOX2010193    $10MM   

2nd Excess D&O

   Starr Indemnity & Liability Company    10/1/17 -10/1/18    1000059981171   
$10MM   

3rd Excess D&O

   Endurance Risk Solutions Assurance Co. (Sompo)    10/1/17 -10/1/18   
DOX10007858902    $10MM   

4th Excess D&O

   QBE Insurance Corp    10/1/17 -10/1/18    QPL0797597    $10MM   



--------------------------------------------------------------------------------

Type of Coverage

  

Insurance Carrier

  

Policy Term

  

Policy Number

  

Coverage
Limits

(M = 000’s)

  

Deductible

(M = 000’s)

5th Excess D&O

   National Union Fire Ins. Co.    10/1/17 -10/1/18    02-267-01-80    $10MM   

6th Excess D&O (Side A)

   Chubb (ACE American Ins. Co.)    10/1/17 -10/1/18    DOX G23648957 009   
$10MM   

7th Excess D&O (Side A)

   AXIS Ins. Co.    10/1/17 -10/1/18    MCN743152012017    $10MM   

8th Excess D&O (Side A)

   Liberty Ins Underwriters, Inc.    10/1/17 -10/1/18    190355-217    $10MM   

9th Excess D&O (Side A)

   Berkley Ins. Co,    10/1/17 -10/1/18    BPRO8028553    $10MM   

10th Excess D&O (Side A)

   Continental Casualty Co.    10/1/17 -10/1/18    425611047    $10MM   

Primary Fiduciary Liability

   Ace American Insurance Co    10/1/17 -10/1/18    DON G23690287 004    $10MM
   $250M

1st Excess Fiduciary Liability

   Endurance Risk Solutions Assurance Co.    10/1/17 -10/1/18    FLX10007871602
   $10MM   

2nd Excess Fiduciary Liability

   Zurich American Insurance Co.    10/1/17 -10/1/18    FLC 0136898-03    $10MM
  

3rd Excess Fiduciary Liability

   Travelers Casualty & Surety    10/1/17 -10/1/18    105680589    $10MM   

4th Excess Fiduciary Liability

   RLI Insurance Company    10/1/17 -10/1/18    EPG0016502    $10MM   

Employment Practices

   Zurich American Insurance    10/1/17 -10/1/18    EPL 0185491 02    $15MM   
$250M

Class Action Claim

   $500M

Employment Practices Punitive Damages Wrap

   Hanseatic Insurance Company (Bermuda) Ltd.    10/1/17 -10/1/18    HIPD204100
   $15MM (Shared with Zurich EPL)   

Privacy Liability (Cyber)

   Steadfast Insurance Company    10/1/17 -10/1/18    SPR 5571723-05    $10MM   
$250M



--------------------------------------------------------------------------------

K&R (3 yr program) paid in full in FY2017

   HCC Specialty    10/1/17 - 10/1/20    U714-85913    $25MM   

Crime Insurance

   Zurich American Insurance Company   

10/1/15 - 10/1/18

   FID 9159513 06    $10MM    $250M

Physical Damage – Atlas V Trailers

   Endurance Risk Solutions Assurance Comp any    2/1/18 - 2/1/19   
IMU100085567-02    $480M    $50M

Nuclear Energy Liability

   American Nuclear Insurers    1/1/18 - 1/01/19    NS-0091    See policy   

Aircraft Products Liability

   Lloyds, London, Foreign    6/1/18 - 6/1/19    Various – see attached APL list
of carriers section for details    $2,000B   

Ocean Marine Transit

   Endurance Risk Solutions Assurance Company    4/1/18 - 4/1/19   
OMC10008850602    $15MM    $5K

ATLAS & RL 10 Shipment

   $75K

Business Travel Accident (5 yr policy pre-paid term, pad in full in 2017)

   Zurich Insurance Co.    3/1/17 - 3/1/22    GTU2907717    $250M to $400M   

Pollution and Remediation Legal Liability

   Great American E&S Ins Company    2/28/18 - 2/28/19    PEL 2111288 08    $4MM
   $25K



--------------------------------------------------------------------------------

Schedule 5.18

Subsidiaries

AEROJET ROCKETDYNE HOLDINGS, INC.

(a Delaware Corporation)

CORPORATE CHART

AS OF JUNE 30, 2018

 

    State or
Jurisdiction of
Incorporation   Number of
Common Shares
of Authorized
Capital Stock1     Number of
Common
Shares
Issued and
Outstanding
Capital
Stock Less
Treasury
Shares     Number of
Common
Shares
Owned by
Company
and
Subsidiaries     Percentage
of
Voting
Ownership     Type
of Subsidiary  

Aerojet Rocketdyne, Inc.

  Ohio     1,000       1,000       1,000       100       Restricted  

Aerojet International, Inc.

  California     1,000       1,000       1,000       100       Unrestricted  

Aerojet Ordnance Tennessee, Inc.

  Tennessee     5,000       4,169       4,169       100       Restricted  

Aerojet Rocketdyne Coleman Aerospace, Inc.

  Delaware     3,000       100       100       100       Restricted  

Aerojet Rocketdyne of DE, Inc.

  Delaware     3,000       100       100       100       Restricted  

Arde, Inc.

  New Jersey     250,000       102,891       102,891       100       Restricted
 

Arde-Barinco, Inc.

  New Jersey     200       10       10       100       Restricted  

BPOU LLC

  Delaware     N/A       N/A       N/A       68       Unrestricted  

Chemical Construction Corporation – Inactive

  Delaware     230,000       200,000       200,000       100       Unrestricted
 

Cordova Chemical Company – Inactive

  California     1,000       1,000       1,000       100       Unrestricted  

Cordova Chemical Company of Michigan – Inactive

  Michigan     1,000       1,000       1,000       100       Unrestricted  

Easton Development Company, LLC

  California     N/A       N/A       N/A       5       Excluded, Unrestricted  

European Space Propulsion Limited

  United Kingdom     1,315,520 shares of £1 each       1,315,520       1,315,420
      99.99  2       Unrestricted  

GT & MC, Inc. – Inactive

  Delaware     10,000       10,000       10,000       100       Unrestricted  

TKD, Inc. – Inactive

  California     2,000       1,000       1,000       100       Unrestricted  

Easton Development Company, LLC

  California     N/A       N/A       N/A       95       Excluded, Unrestricted  

Novadyne Energy Systems LLC

  Delaware     N/A       N/A       N/A       100       Unrestricted  

GDX Automotive SAS

  France     2,223,822 shares of €10 each       2,223,822       2,223,822      
100       Unrestricted  

GDX LLC

  Delaware     N/A       N/A       N/A       100       Unrestricted  

RKO General, Inc.

  Delaware     10,000       7,324       7,324       100       Unrestricted  

FOOTNOTES

 

1.

Non-US entities reflect paid-in-capital.

2.

The remaining <.1% of Percentage of Voting Ownership was previously held by
Eurojet Space Propulsion Limited, and Eurojet Space Propulsion Limited was
dissolved on November 28, 2016.

None of the subsidiaries listed above have any outstanding options, warrants,
rights of conversion or purchase and similar rights.



--------------------------------------------------------------------------------

Schedule 5.19(b)

Intellectual Property

Copyrights – See Below

Copyright Licenses—None

Patents—See Below

Patent Licenses—See Below

Trademarks—See Below

Trademark Licenses—None



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

(Ohio Corporation)

U.S. Copyrights

Copyright Registrations

 

Title

   Reg. No.      Reg. Date  

Product-focused visual information pull system

     TX5183745        03/20/00  

Contemporary art at Aerojet-General: a sampling

     VA39446        12/05/79  

Welcome to Sacramento and the Aerojet Liquid Rocket Company

     TX660239        03/26/81  

Aerojet marine systems

     TX323230        09/04/79  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3581396        03/20/93  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3450265        10/23/92  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3478281        01/25/93  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3388781        04/20/92  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3216891        12/26/91  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3084574        04/23/91  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX3185536        09/09/91  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2995389        01/14/91  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2871201        07/02/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2890212        08/15/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2726632        01/12/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2726634        01/12/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2726636        01/12/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2726633        01/12/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2726635        01/12/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2812297        03/30/90  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2125583        08/03/87  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1970809        12/15/86  



--------------------------------------------------------------------------------

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX2034125        04/02/87  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1898963        08/25/86  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1791348        03/28/86  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1591886        05/31/85  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1664180        09/27/85  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1699387        11/21/85  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1468987        12/06/84  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1531197        03/01/85  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1363229        06/05/84  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1416547        08/27/84  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1242407        12/02/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1316477        03/30/84  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1134464        06/10/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1189505        09/19/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1103512        02/22/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1094620        04/04/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1094621        04/04/83  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1017233        11/01/82  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX1008424        11/08/82  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX763199        09/09/81  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX788599        10/23/81  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX821375        12/11/81  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX648216        03/11/81  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX541103        09/05/80  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX592982        12/05/80  



--------------------------------------------------------------------------------

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX430633        03/10/80  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX487767        06/09/80  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX280753        07/02/79  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX326046        09/07/79  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX381655        12/17/79  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX202399        12/11/78  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX207256        03/14/79  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX105155        09/11/78  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX14532        03/22/78  

C A S E register: coordinating agency for supplier evaluation : register of
quality control evaluated suppliers

     TX49728        06/05/78  



--------------------------------------------------------------------------------

Aerojet Rocketdyne Holdings, Inc.

(Delaware Corporation)

U.S. Copyrights

Copyright Registrations

 

Title

   Reg. No.      Reg. Date  

Unit cell control software

     TXu533682        12/16/91  

Computerized exothermic reaction tester

     TXu516036        12/23/91  

RCRA permit exemptions for on-site storage

     TX3317415        05/14/92  

Press concepts: a self-study course

     TX2844699        06/04/90  

GenCorp SERIAL: 1 work(s)

     TX3367786        08/03/92  

GenCorp ... report ... SERIAL: 1 work(s)

     TX3310728        05/18/92  

GenCorp ... annual report. SERIAL: 1 work(s)

     TX3325270        03/30/92  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

(Delaware Corporation)

U.S. Patents

Issued Patents

 

Grant Date

   Patent No.   

Title

02/09/2016    9,255,549    Laser Ignition for Liquid Propellant Rocket Engine
Injectors 05/24/2016    9,347,399    LASER IGNITION FOR LIQUID PROPELLANT ROCKET
ENGINE INJECTORS 07/03/2001    6,253,539    Convective and Turbulent Shear
Mixing Injector 11/20/2001    6,318,896    Annular Bearing With Diffuser and
Inlet Flow Guide 08/20/2002    6,435,829    High Suction Performance and Low
Cost Inducer Design Blade Geometry 11/06/2001    6,311,476    Integral
Propulsion and Power Radiant Cavity Receiver 07/22/2003    6,595,751   
COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS
07/23/2002    6,421,998    Thruster Device Responsive to Solar Radiation
04/23/2002    6,375,428    Turbine Blisk Rim Friction Finger Damper 11/19/2002
   6,482,533    Article Having Imbedded Cavity 04/15/2003    6,547,526   
Article Having Dampening Member Installed Into An Imbedded Cavity 07/15/2003   
6,591,867    Variable-Gravity Anti-Vortex And Vapor-Ingestion-Suppression Device
05/06/2003    6,557,804    Rotating Solar Concentrator 07/22/2003    6,594,984
   Combined Thrust and Power Generator for a Satellite 05/15/2007    7,216,477
   Method and Apparatus for a Rocket Engine Power Cycle 01/13/2004    6,676,380
   Turbine Blade Assembly with Pin Dampers 02/03/2004    6,685,435    Turbine
Blade Assembly with Stranded Wire Cable Dampers 02/24/2004    6,695,579   
Diffuser Having a Variable Blade Height 02/10/2004    6,688,100    Combustion
Chamber Having a Multiple-piece Liner and Associated Assembly Method 11/23/2004
   6,820,411    Compact, Lightweight High-Performance Lift Thruster
Incorporating Swirl-Augmented Oxidizer/Fuel Injection, Mixing and Combustion



--------------------------------------------------------------------------------

12/11/2007    7,306,710    Apparatus and Method for Electroplating a Metallic
Film on a Rocket Engine Combustion Chamber Component 12/14/2004    6,829,884   
Rocket Engine Combustion Chamber Having Multiple Conformal Throat Supports
10/24/2006    7,124,574    Method and Apparatus for a Substantially Coaxial
Injector Element 11/29/2005    6,968,695    Compact Lightweight Ramjet Engines
Incorporating Swirl Augmented Combustion With Improved Performance 10/10/2006   
7,117,676    An Apparatus for Mixing Fluids 12/28/2004    6,834,494    Design
and Assembly of a Catalyst Bed Gas Generator for the Catalytic Decomposition of
High Concentration Hydrogen Peroxide Propellants and the Catalytic Combustion of
HydrocarbonAir Mixtures 06/13/2006    7,061,607    Engine Spectrometer Probe and
Method of Use 12/27/2005    6,979,911    Method and Apparatus for Solar Power
Conversion 01/11/2005    6,840,275    Variable-Gravity Anti-Vortex And
Vapor-Ingestion-Suppression Device 07/19/2005    6,918,243    Bi-Propellant
Injection with Flame-Holding Zone Igniter 07/24/2012    8,225,481    Diffusion
Bonded Composite Material and Method Therefor 03/15/2005    6,865,919    Method
and Apparatus for Producing a Refined Grain Structure 09/29/2009    7,594,760   
Bearing Cup Rotational Lock Assembly 11/22/2005    6,966,176    System and
Fabrication Method for Actively Cooling High Performance Components 08/29/2006
   7,097,414    Inducer Tip Vortex Suppressor 03/13/2007    7,188,417   
Advanced L-Channel Welded Nozzle Design 09/25/2007    7,273,352    Inlet Partial
Blades for Structural Integrity and Performance 09/26/2006    7,111,463   
Combustion Wave Ignition for Combustors 07/04/2006    7,070,388    Inducer with
Shrouded Rotor for High Speed Applications 07/05/2005    6,912,857    Torch
Igniter 06/27/2006    7,066,714    High Speed Rotor Assembly Shroud



--------------------------------------------------------------------------------

12/05/2006    7,144,049   

Spherical Flange Assembly

07/31/2007    7,249,768    Shaft Seal Assembly and Method 11/21/2006   
7,138,960    Deployable Electromagnetic Concentrator 04/11/2006    7,026,722   
Method and Apparatus for Solar Power Conversion 07/28/2009    7,565,795   
Piezo-Resonance Igniter and Ignition Method for Propellant Liquid Rocket Engine
08/01/2006    7,084,518    Method and Apparatus for Solar Power Conversion
02/26/2008    7,334,396    Method and Apparatus for a Rocket Engine Power Cycle
11/24/2009    7,623,974    System and Method for Detecting Onset of Structural
Failure 06/29/2010    7,744,133    JOINTED HEAD WITH TEMPORARY CLAMP FOR
STIRLING MACHINE 07/27/2010    7,762,058    Ultra-Compact, High Performance
Aerovorical Rocket Thruster 06/09/2009    7,544,068    FULLY SHIELDED BACK SHELL
FOR ELECTRICAL CONNECTOR 11/02/2010    7,826,054    FUEL CELL INSTRUMENTATION
SYSTEM 04/12/2011    7,922,433    Locking Fastening Apparatus 10/20/2009   
7,604,259    Device for Damping Bellows Vibration Utilizing Particle Damping
12/11/2012    8,331,525    Characteristic X-Ray Computed Laminography System For
Home Made Explosives (HME) Detection 03/30/2010    7,689,385    METHOD OF
ANIMATING STRUCTURAL VIBRATION UNDER OPERATIONAL CONDITIONS 08/16/2011   
7,997,060    Rocket Engine Power Cycle 11/02/2010    7,823,510    Extended range
projectile 02/22/2011    7,891,298    Guided Projectile 08/26/2014    8,814,562
   IGNITER/THRUSTER WITH CATALYTIC DECOMPOSITION CHAMBER 05/20/2014    8,731,745
   Sequence Diagram System 08/02/2016    9.404.441    Low Velocity Injector
Manifold for Hypergolic Rocket Engine 10/14/2014    8,859,882    Solid State
Heat Pipe (SSHP) Heat Rejection System for Space Power Systems 03/06/2012   
8,127,443    Method of Fabricating a Rocket Engine Nozzle Using Pressure Brazing



--------------------------------------------------------------------------------

08/31/2010    7,786,839    PASSIVE ELECTRICAL COMPONENTS WITH INORGANIC
DIELECTRIC COATING LAYER 01/10/2012    RE43,080    Spherical Flange Assembly
12/08/2015    9,206,495    SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE
FABRICATED THEREFROM 05/14/2013    8,438,831    Piezo-Resonance Igniter and
Ignition Method for Propellant Liquid Rocket Engine 11/19/2013    8,584,735   
Cooling Device and Method with Synthetic Jet Actuator 11/13/2012    8,308,111   
PANEL ASSEMBLY FOR A SPACE-BASED POWER GENERATION SYSTEM 07/03/2012    8,214,317
   Failure Detection System Risk Reduction Assessment 07/26/2016    9,399,258   
METHOD OF PROCESSING A BIMETALLIC PART 03/27/2012    8,141,339    Injector
Assembly Having Multiple Manifolds for Propellant Delivery 11/11/2014   
8,883,007    Fluid Separation System with Reduced Fouling 06/02/2015   
9,046,058    System and Method of Combustion for Sustaining a Continuous
Detonation Wave with Transient Plasma 06/17/2014    8,755,483    Nuclear Fuel
09/23/2014    8,839,761    Augmenter for Compound Compression Engine 05/24/2016
   9,346,114    SUBSTRATE HAVING LASER SINTERED UNDERPLATE 10/08/2013   
8,552,356    Optical Power Converter 08/20/2013    8,512,667    High-temperature
Stable Nanocrystalline SiGe Thermoelectric Material 09/16/2014    8,836,169   
Center-Tapped Solar Array and Power Distribution System for Same 10/06/2015   
9,151,246    THRUST CHAMBER AND ROCKET ENGINE SYSTEM 10/14/2014    8,858,869   
ADDMFG—METHOD FOR TREATING A POROUS ARTICLE 04/30/2013    8,431,061    METHOD
FOR MANUFACTURING A CERAMIC COMPOSITE ARTICLE 12/09/2014    8,904,752   
Injector Assembly for a Rocket Engine 01/31/2012    8,105,039    Airfoil Tip
Shroud Damper 03/24/2015    8,987,579    Power Converter 07/22/2014    8,787,516
   Thermoelectric Power Converter Support Structure 08/26/2014    8,816,639   
Charge Balancing Topology



--------------------------------------------------------------------------------

05/20/2014    8,727,283    Launch Abort and Orbital Maneuver System 09/16/2014
   8,835,762    Apparatus For Electrical Isolation of Metallic Hardware
04/07/2015    8,997,496    Hybrid Exhaust Component 10/16/2012    8,286,335   
Thermal Expansion Compensator 04/15/2014    8,696,033    Scissor Duct Flex Joint
Damper 03/31/2015    8,992,149    Self Retaining Anti-Rotation Key 03/07/2017   
9,586,702    Nitrous oxide system for producing breathing air 02/23/2016   
9,269,940    System for Bypassing and Isolating Electrical Power Cells
05/05/2015    9,022,742    Blade Shroud for Fluid Element 11/24/2015   
9,194,335    EXIT MANIFOLD FLOW GUIDE 09/22/2015    9,140,215    ROCKET ENGINE
PRESSURE SENSE LINE 11/04/2014    8,875,510    Solar Receiver 10/01/2013   
8,544,597    Tuned Damper Member 04/15/2014    8,695,540    FUEL-CRACKING DIESEL
ENGINE SYSTEM 10/06/2015    9,149,870    Additive Manufacturing Chamber with
Reduced Load 02/21/2017    9,574,668    Adjustable Valve Sleeve

Patent Applications

 

Appl. Date

   Appl. No.   

Title

08/01/2007    11/832,086    IMPINGEMENT/CONVECTIVE COOLED COMBUSTION CHAMBER
09/25/2012    13/626,239    FUNCTIONALLY GRADED ADDITIVE MANUFACTURING WITH IN
SITU HEAT TREATMENT 05/31/2013    14/761,743    ADDITIVE MANUFACTURING FOR
ELEVATED-TEMPERATURE DUCTILITY AND STRESS RUPTURE LIFE



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

(Ohio Corporation)

Issued Patents

 

Grant Date

   Patent No.   

Title

05/18/2004    6,736,912    COMBUSTIBLE COMPOSITIONS FOR AIR-AUGMENTED ROCKET
ENGINES 06/25/2002    6,408,760    METHOD OF MANUFACTURING SOLID ROCKET MOTORS
01/16/2001    6,173,565    THREE AXIS PULSED PLASMA THRUSTER WTIH ANGLED CATHODE
AND ANODE STRIP LINES 06/27/2000    6,079,101    ROCKET ENGINE WITH ONE-PIECE
COMBUSTION CHAMBER STEP STRUCTURE AND ITS FABRICATION 06/04/2002    6,397,580   
HIGH PERFORMANCE ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND
METHOD OF MAKING THE SAME 02/03/2009    7,484,353    ROCKET MOTOR CASE USING
PLANK SECTIONS AND METHOD OF MANUFACTURE 02/29/2000    6,031,334    METHOD AND
APPARATUS FOR SELECTIVELY DISTRIBUTING POWER IN A THRUSTER SYSTEM 02/15/2000   
6,024,810   

CASTABLE DOUBLE BASE SOLID ROCKET PROPELLANT CONTAINING BALLISTIC MODIFIER
PASTED

IN AN INERT POLYMER

04/25/2000    6,053,636    HYDROSTATIC BEARING WITH COMPENSATORY FLUID INJECTION
03/27/2001    6,208,080    MAGNETIC FLUX SHAPING IN ION ACCELERATORS WITH CLOSED
ELECTRON DRIFT 04/10/2001    6,215,124    MULTISTAGE ION ACCELERATOR WITH CLOSED
ELECTRON DRIFT 01/29/2002    6,342,092    APPARATUS TO SEPARATE GAS FROM A
LIQUID FLOW 09/02/2003    6,612,105    UNIFORM GAS DISTRIBUTION IN ION
ACCELERATORS WITH CLOSED ELECTRON DRIFT 03/18/2003    6,532,741    GAS GENERATOR
FOR PRODUCING ADJUSTABLE FLOW



--------------------------------------------------------------------------------

11/25/2003    6,652,248    CATALYST BED 05/27/2003    6,568,171    ROCKET
VEHICLE THRUST AUGMENTATION WITHIN DIVERGENT SECTION OF NOZZLE 09/30/2003   
6,627,126    PREPARATION METHOD FOR COMPOSITES CONTAINING REFRACTORY CARBIDES
SUITABLE FOR PROPULSION APPLICATIONS 04/15/2003    6,547,182    SOLID ROCKET
MOTOR BOLTED THRUST TAKEOUT STRUCTURE 08/13/2002    6,432,178    Apparatus to
separate gas from a liquid flow 07/08/2003    6,588,199    HIGH PERFORMANCE
ROCKET ENGINE HAVING A STEPPED EXPANSION COMBUSTION CHAMBER AND METHOD OF MAKING
THE SAME 09/12/2017    9,759,162    CONTROLLED AUTOIGNITION PROPELLANT SYSTEMS
01/03/2006    6,982,520    HALL EFFECT THRUSTER WITH ANODE HAVING MAGNETIC FIELD
BARRIER 10/10/2017    9,784,545    CONTROLLED AUTOIGNITION PROPELLANT 12/14/2010
   7,849,670    PROPULSION SYSTEM WITH INTEGRATED ROCKET ACCELERATOR 05/08/2007
   7,213,392    ROCKET ENGINE COMBUSTION CHAMBER 04/18/2006    7,030,576   
MULTICHANNEL HALL EFFECT THRUSTER 05/20/2008    7,373,774    ENHANCED
PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD 03/06/2007    7,185,675   
REDUCED GAIN THRUST CONTROL VALVE 03/13/2007    7,188,477    HIGH TEMPERATURE
DYNAMIC SEAL FOR SCRAMJET VARIABLE GEOMETRY 10/10/2006    7,117,680    COOLING
SCHEME FOR SCRAMJET VARIABLE GEOMETRY HARDWARE 04/22/2008    7,360,488    SINGLE
PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE LINER 07/24/2007    7,246,483   
ENERGETIC DETONATION PROPULSION 04/17/2007    7,204,078    STAGED
EMITTER-ATTRACTOR ION DRIVE 10/02/2007    7,276,290    CRYOGENIC INSULATION
11/27/2007    7,299,551    A method of assembling a rocket engine with a
transition zone between the combustion chamber and the coolant system 02/12/2008
   7,328,571    SEMI-AXISYMMETRIC SCRAMJET FLOWPATH WITH CONFORMAL NOZZLE
06/24/2008    7,389,636    BOOSTER ROCKET ENGINE USING GASEOUS HYDROCARBON IN
CATALYTICALLY ENHANCED GAS GENERATOR CYCLE 11/02/2010    7,823,376    THRUST
AUGMENTATION IN PLUG NOZZLES AND EXPANSION-DEFLECTION NOZZLES



--------------------------------------------------------------------------------

01/16/2007    7,164,227    HALL EFFECT THRUSTER WITH ANODE HAVING MAGNETIC FIELD
BARRIER 08/04/2009    7,568,348    NOZZLE ASSEMBLY FOR ROCKET AND RAMJET
APPLICATIONS 03/25/2008    7,347,041    ROCKET ENGINE COMBUSTION CHAMBER
02/28/2012    8,122,703    COAXIAL IGNITION ASSEMBLY 10/14/2008    7,436,122   
HELICON HALL THRUSTER 03/30/2010    7,685,807    Three Component Injector for
Kerosene-Oxygen Rocket Engine 07/27/2010    7,762,078    NOZZLE WITH
TEMPERATURE-RESPONSIVE THROAT DIAMETER 09/21/2010    7,797,943    CORE BURNING
FOR SCRAMJET ENGINES 02/15/2011    7,886,516    COMBINED CYCLE INTEGRATED
COMBUSTOR AND NOZZLE SYSTEM 07/16/2013    8,486,541    CO-SINTERED MULTI-SYSTEM
TUNGSTEN ALLOY COMPOSITE 11/15/2011    8,056,319    COMBINED CYCLE MISSILE
ENGINE SYSTEM 05/18/2010    7,717,280    TWO PIECE AFT CLOSURE FOR A ROCKET
MOTOR CASE 09/13/2011    8,016,211    PINTLE-CONTROLLED PROPULSION SYSTEM WITH
EXTERNAL RING ACTUATOR 10/23/2012    8,291,691    MULTI-FUNCTIONAL PULSE-DIVIDED
ROCKET 04/12/2011    7,921,778    SINGLE PHASE TUNGSTEN ALLOY FOR SHAPED CHARGE
LINER 07/27/2010    7,762,195    SLOW COOK OFF ROCKET IGNITER 08/07/2012   
8,236,190    Recast Removal Method 03/01/2011    7,895,823    HEAT EXCHANGER FOR
A ROCKET ENGINE 10/09/2012    8,281,603    FASTENER ASSEMBLY FOR CONNECTING
ROCKET ENGINE NOZZLES 08/14/2012    8,242,375    Conductive Emissions Protection
04/30/2013    8,429,894    Nano-grained Aluminum Alloy Bellows 08/16/2011   
8,000,431    Method and Composition for Moderated Nuclear Fuel 11/05/2013   
8,572,945    HIGH VOLTAGE MULTIPLE PHASE POWER SUPPLY 03/13/2018    9914734   
CYCLIC ENERGETIC NITRAMINES DESENSITIZED WITH LINEAR NITRAMINES 10/16/2012   
RE43731    INTEGRATED AIR INLET SYSTEM FOR MULTI-PROPULSION AIRCRAFT ENGINES
07/01/2014    8,763,361    PROPULSION SYSTEM WITH MOVABLE THERMAL CHOKE



--------------------------------------------------------------------------------

04/22/2014    8,701,379    COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM
07/14/2015    9,079,807    END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED
BURNING SURFACE 12/01/2015    9,200,596    CATALYTICALLY ENHANCED GAS GENERATOR
SYSTEM FOR ROCKET APPLICATIONS 08/08/2017    9,726,115    SELECTABLE RAMJET
PROPULSION SYSTEM 03/17/2015    8,981,232    Conductive Emissions Protection
12/08/2015    9,206,820    Inducer with Cavitation Instability Controls to
Reduce Vibrations and Radial Loads 07/18/2017    9,708,227    METHOD FOR
PRODUCING FRAGMENT/REACTIVE MATERIAL ASSEMBLY 03/22/2016    9,291,124   
COMBINED CYCLE INTEGRATED COMBUSTOR AND NOZZLE SYSTEM 10/10/2017    9,788,459   
THERMAL STAND-OFF WITH TORTUOUS SOLID-WALL THERMAL CONDUCTION PATH 11/29/2016   
9,505,532    PRESSURE-RELIEF VENT 05/09/2017    9,643,700    Selectively
Submersible Vessel 03/13/2018    9917319    Hydrogen Generator for use in
underwater vehicle and portable fuel cell power supply units 08/07/2018   
10,040,730    Hydroxylammonium nitrate monopropellant with burn rate modifier

Patent Applications

 

Appl. Date

   Appl. No.   

Title

11/02/1993    08/145,410    [Patent Secrecy Order] SECURITY DEVICE 05/12/1998   
09/076,105    [Patent Secrecy Order] MINIMUM SMOKE PROPELLANT COMPOSITION
03/12/2001    09/803,662    [Patent Secrecy Order] INSENSITIVE
NITROCELLULOSE-BASED GAS GENERATOR FORMULATIONS 08/12/2003    10/638,547   
[PATENT SECRECY ORDER] GAS GENERANT COMPOSITIONS AND METHODS 06/08/2011   
14/794,758    END-BURNING PROPELLANT GRAIN WITH AREA-ENHANCED BURNING SURFACE
04/07/2014    15/033,974    GROUND BASED SYSTEMS AND METHODS FOR TESTING
REACTION THRUSTERS 05/01/2014    14/896,146    Stored Pressure Driven Cycle
06/02/2014    15/305,176    ELECTRIC PROPULSION POWER CIRCUIT 08/13/2014   
14/458,864    Conductive Emissions Protection



--------------------------------------------------------------------------------

11/25/2014    15/518,191    IMPROVED VALVE OPENING SPEED USING PULSE WIDTH
MODULATION FREQUENCY POWER CONTROL 03/19/2015    15/125,591    Lightweight
Munition 04/08/2015    14/681,138    LONG LIFE STORABLE SOLID PROPELLANT
06/29/2015    15/312,720    TURBOPUMP WITH AXIALLY CURVED VANE 06/30/2015   
15/580,051    Dual stage thermally isolated injection element for long life
hydrazine thrusters 07/15/2015    15/518,161    POWERTRAIN FOR SOLAR ELECTRIC
PROPULSION APPLICATIONS 09/10/2015    15/506,480    Additive Manufactured
Energetic Grain with Surface Features 09/10/2015    15/506,447    Additive
Manufacturing Using Pressurized Slurry Feed 10/19/2015    15/762,176   
PROPULSION SYSTEM WITH DIFFERENTIAL THROTTLING OF ELECTRIC THRUSTERS 11/05/2015
   15/524,103    Oxidizer Boost Pump 11/17/2015    15/526,791    Pressure
Regulator 01/26/2016    15/548,431    Valve Spring Preload Adjustment 03/11/2016
   15/554,344    Axial Brace 03/11/2016    15/569,474    Rocket Engine Ignition
System 04/12/2016    15/560,732    Titanium Latch Valve 04/12/2016    15/569,548
   Latching Throttle Valve 06/28/2016    15/194,685    Preformed Fragment
Winding and Encapsulation Process 07/01/2016    15/580,070    Constant
fueldraulic fuel flow with vary downstream actuation load flow. 07/07/2016   
15/204,205    Nozzle Throat Area Control 07/26/2016    15/571,270    METHOD OF
SOLID PROPELLANT ROCKET MOTOR GRAIN DESIGN RESULTING IN IMPROVED COMBUSTION
EFFICIENCY 07/27/2016    15/572,829    Solid Rocket Motor propellant life
enhancement 07/28/2016    15/221,638    Concentric Energetic Formulations for
Shock and Impact Mitigation 08/02/2016    15/747,387    SHORT CIRCUIT PROTECTION
FOR SWITCHING POWER CONVERTERS 08/03/2016    15/227,091    FRAGMENTING NOZZLE
SYSTEM 08/04/2016    15/572,814    Means of Marking Surfaces for Direct Strain
Imaging 08/04/2016    15/572,548    Smart Weather Seal for Strategic Solid
Rocket Motors 08/25/2016    15/572,535    Microvoid filled with high burnrate
with particulate or conglomerate solid rocket fuel 09/14/2016    15/762,711   
Solar Array Deployment to Minimize Drag 09/15/2016    15/762,181    Propellant
Advanced Ingredients



--------------------------------------------------------------------------------

09/30/2016    15/762,745   

Low glass transition (Tg) propellant technology

10/04/2016    15/762,722   

Articulated Flow Liner for Scissor Ducts Bellows

10/19/2016    15/762,735   

Fragmenting Nozzle for VFDR Booster Nozzle.

11/15/2016    15/762,785   

Metallic Compound Additive for Ammonium Perchlorate Decomposition

11/15/2016    15/762,761   

Dimer Diol for HTPB Binders

04/25/2017   

PCT/US2017/029318

  

Temperature Compensating Nozzle

05/08/2017   

PCT/US2017/031523

  

Dynamic Seal for Torsion between Bellows Rings

05/31/2017   

PCT/US2017/035160

  

Hypervelocity Cannon

06/15/2017   

PCT/US2017/037657

  

Condensate Cooled Carbon Nozzle for Liquid Propellant Rocket Engine

06/29/2017   

PCT/US2017/039938

  

Coaxial Tri-propellant Injector Element

07/11/2017   

PCT/US2017/041436

  

Ground Hydraulic System Powered Hypergolic Slug Injection

07/20/2017   

PCT/US2017/042986

  

BOOST TURBO-PUMP WITH AXIALLY FED TURBINE

07/26/2017   

PCT/US2017/043866

  

Stepped Slinger

07/26/2017   

PCT/US2017/043895

  

Fuel Drain for Liquid Propellant Rocket Engine

12/04/2017   

PCT/US2017/064452

  

Plasma Discharge Impedance Tester and Measurement Method

12/19/2017   

PCT/US2017/067237

  

Hall Current Thruster with Ring-Shaped Cathode

4/11/2018   

PCT/US2018/27085

  

High-Voltage Power Converter with Recirculating Snubber



--------------------------------------------------------------------------------

Arde, Inc.

(New Jersey Corporation)

U.S. Patents

Issued Patents

 

Grant Date

   Patent No.   

Title

03/03/2009    7,497,919    Method for Making a Multilayer composite Pressure
Vessel 07/09/2013    8,481,136    MULTILAYER COMPOSITE PRESSURE VESSEL AND
METHOD FOR MAKING THE SAME 09/02/2014    8,821,667    MULTILAYER COMPOSITE
PRESSURE VESSEL AND METHOD FOR MAKING THE SAME



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

(Ohio Corporation)

U.S. Trademarks

Trademark Registrations

 

Mark

   Reg. No.      Reg. Date  

ROCKETDYNE

     2364319        07/04/00  

ARCITE

     0699654        06/21/60  

AEROJET

     0426781        01/14/47  

AEROJET ROCKETDYNE (stylized)

     5446769        04/17/18  

AEROJET ROCKETDYNE

     5446709        04/17/18  

Trademark Applications

 

Mark

   Appl. No.      Appl. Date  

ESR-19

     87/812,308        02/27/18  

ESR-73

     87/812,265        02/27/18  



--------------------------------------------------------------------------------

In-Licensed Patents

 

Licensee

  

Owner

  

Status

   Application Dt      Application No      Grant Date      Patent No     

Title

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      11/21/2001        09/989,540        2/3/2004       
6,686,077      Liquid Heterointerface Fuel Cell Device

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      3/3/1986        06/835,665        12/5/2006       
7,145,836      UNDERWATER ACOUSTIC GENERATOR USING PULSE ENGINGINE AND GAS
DISPERSER

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      9/30/1996        08/723,703        2/22/1999       
5,865,905      Rolled Film Solar Concentrator

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      6/30/1998        09/107343        6/13/2000       
6,075,321      HALL FIELD PLASMA ACCELERATOR WITH AN INNER AND OUTER ANODE

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      8/31/1998        09/144,375        5/7/2002       
6,381,949      Rocket Engine having a Transition Attachment between a Combustion
Chamber and an Injector

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      8/31/1998        09/144,376        8/7/2001       
6,269,630      Rocket Engine with Internal Chamber Step Structure

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      8/31/1998        09/144,377        6/26/2001       
6,249,967      Fabrication of a Rocket Engine with a Transition Structure
between the Combustion Chamber and the Injector

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      4/13/1999        09/290,450        10/24/2000       
6,136,237      Method of Fabricating a Fiber-Reinforced Ceramic Matrix Composite
Part

Aerojet Rocketdyne of DE, Inc.

   Boeing    Granted      3/24/2000        09/535,391        6/12/2001       
6,246,219      String Switching Apparatus and Associated Method for controllably
connecting the output of a solar array string to a respective power bus



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     5/4/2001        09/848,519        11/8/2011        8,055,531      Method
and computer program product for assessing a process of an organization

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/10/2001        09/928,042        11/15/2005        6,966,053     
Architecture for automated analysis and design with read only structure

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/8/2002        10/072,789        2/7/2006        6,994,916      Friction
stir grain refinement of structural members

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/8/2002        10/094,444        5/17/2005        6,893,184      Positive
lock pin

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/29/2002        10/134,932        6/1/2004        6,742,697      Joining
of Structural Members by Friction Plug Welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/9/2002        10/237,506        6/21/2005        6,908,690      Method
and Apparatus for Friction Stir Welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/2/2002        10/263,135        6/7/2005        6,902,699      Method
for Preparing Cryomilled Aluminum Alloys and Components Extruded and Forged
Therefrom

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/24/2002        10/279,780        9/6/2005        6,939,508      Method
of Manufacturing Net-Shaped Bimetallic Parts

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     11/1/2002        10/286,489        8/9/2005        6,926,970      Apparatus
and Method for Forming Weld Joints having Compressive Residual Stress Patterns

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     11/26/2002        10/304,470        5/11/2004        6,734,975     

Surfs for Hydrogen

Sensor Contamination Monitoring

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     12/30/2002        10/331,672        7/5/2005        6,912,885      Method
of Preparing Ultra- Fine Grain Metallic Articles and Metallic Articles Prepared
Thereby

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/9/2003        10/339,449        1/4/2005        6,839,607      Rapid
Manufacture of Replacement Parts



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/21/2003        10/348,663        7/26/2005        6,921,048      Method
and apparatus for minimizing solar array sun tracking disturbance by North and
South Solar Array Wing Cancellation

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/22/2003        10/348,841        10/14/2008        7,435,306      Method
For Preparing Rivets From Cryomilled Aluminum Alloys and Rivets Produced Thereby

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/12/2003        10/388,059        3/18/2008        7,344,675      Method
for Preparing Nanostructure Aluminum Alloys having Increased Nitride Content

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/11/2003        10/411,705        6/26/2007        7,237,223     
Apparatus and Method for Real- Time Caution and Warning and System Health
Management

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     7/22/2003        10/624,905        2/19/2008        7,332,116      Method
for Forming Non-Oxide Selectively Porous Materials

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/12/2003        10/639,033        11/11/2008        7,448,528      Stir
Forming Apparatus and Method

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/16/2003        10/688,285        11/29/2005        6,969,987      Hybrid
Inductive Sensor

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     11/21/2003        10/718,961        6/2/2009        7,540,996      Laser
Sintered Titanium Alloy and Direct Metal Fabrication Method of Making the Same

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     12/5/2003        10/729,595        10/10/2006        7,117,674     
Catalytic combustor and method for substantially eliminating various emissions

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/25/2004        10/787,027        1/2/2007        7,156,011      Depth
Limiting Safeguard for Channel Machining

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     5/3/2004        10/838,048        10/2/2007        7,275,550      Combined
Pressure Test and Clean System

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     6/29/2004        10/881,275        3/27/2007        7,195,056      Thermal
Control Covers



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     7/28/2004        10/901,837        12/5/2006        7,143,813      Foam
bumper and radiator for a lightweight heat rejection system

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     7/30/2004        10/909,015        6/19/2007        7,232,273      METHOD
AND APPARATUS FOR APPLYING SEALANT TO FASTENERS

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/18/2004        10/967,508        5/27/2008        7,377,217      Decoy
Device and System for Anti-Missile Protection and Associated Method

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/28/2004        10/977,188        12/16/2008        7,465,500     
Lightweight Protector Against Micrometeoroids and Orbital Debris (MMOD) Impact
Using Foam Substances

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/3/2005        11/071,403        4/12/2011        7,922,841      Method
for preparing high-temperature nanophase aluminum-alloy sheets and
aluminum-alloy sheets prepared thereby

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/20/2005        11/110,551        3/20/2012        8,137,755      Method
for Preparing Pre-Coated, Ultra-Fine Grain High-Temperature Aluminum and
Aluminum-Alloy Articles and Articles Prepared Thereby

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/22/2005        11/209.009        2/10/2009        7,487,900     
Apparatus for diffusion bonding, brazing and joining

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/27/2005        11/236,025        9/22/2009        7,592,073      Rhenium
composite alloys and a method of preparing same

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/22/2001           12/9/2002        6,660,106      Methods of Manufacture
of Spin-Forming Blanks, Particularly for Fabrication of Rocket Domes

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     7/5/2001           1/13/2004        6,676,116      Elastomeric suspension
and mounting system

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     5/7/2001           10/5/2002        6,464,127      Tooling Innovations for
Circumferential Friction Stir Welding



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/27/2003           2/1/2005        6,848,163      Nanophase composite duct
assembly

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/4/2000           4/2/2002        6,364,197      Friction Stir Welding of
Containers from the Interior

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/28/2001           12/3/2002        6,488,237      Propellant Cross-Feed
System and Method

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/1/2000           9/17/2002        6,450,395      Method and Apparatus for
Friction Stir Welding Tubular Members

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/13/2002           9/28/2004        6,796,408     

Method for Vibration

Damping Using Superelastic

Alloys

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     10/29/2007           8/2/2011        7,988,447      Formed sheet heat
exchanger

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     12/7/1999           7/10/2001        6,257,479      Tooling Innovations for
Circumferential Friction Stir Welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/5/2004           4/8/2008        7,354,490      Cryomilled aluminum
alloys and components extruded and forged therefrom

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/27/1996           12/16/1997        5,697,511      Tank and Method for
Fabrication

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     7/22/2003           10/31/2006        7,128,532      Transpiration Cooling
System

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/28/1995           4/15/1997        5,620,537      Method of Superplastic
Extrusion

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/8/2002           6/22/2004        6,752,562      Quick Install Positive
Lock Pin

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/28/1990           2/6/2001        6,184,578      Graphite Composite Heat
Pipe

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/21/1989           4/21/1998        5,741,596      Coating for Oxidation
Protection of Metal Surfaces



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/8/2002           9/7/2004        6,786,669      Positive Lock, Quick
Release Pin

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/18/2005           8/18/2009        7,575,708      Direct manufacture of
aerospace parts

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     11/18/2004           12/9/2008        7,461,769      Method and apparatus
for friction stir welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     5/18/1992           10/24/2000        6,134,785      Method of Fabricating
an Article of Manufacture such as a Heat Exchanger

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/29/2000           5/29/2001        6,237,835      Method and Apparatus
for Backing Up a Friction Stir Weld Joint

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     3/29/1991           3/2/1999        5,876,850      Coating for Carbon-
Composites and Method for Producing Same

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     11/18/2004           12/16/2008        7,464,852      Method and apparatus
for friction stir welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/4/2008           11/15/2011        8,057,880      Non-oxide selectively
porous materials

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     6/7/2000           6/4/2002        6,398,883      Friction-Stir Grain
Refinement of Structural Members

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     6/25/1998           10/31/2000        6,138,895      Manual Adjustable
Probe Tool for Friction Stir Welding

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/14/2001           11/26/2002        6,484,924      Method and Apparatus
for Backing Up a Friction Stir Weld Joint

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/14/2001           10/29/2002        6,470,926      Zero Gravity
Liquid-Vapor Separation System

Aerojet Rocketdyne, Inc.

  

Busek Company, Inc.

  

Granted

     06/30/1998        09/107343        06/13/2000        6,075,321      HALL
FIELD PLASMA ACCELERATOR WITH AN INNER AND OUTER ANODE

Aerojet Rocketdyne, Inc.

  

Busek Company, Inc.

  

Granted

     12/17/1998        09/215598        11/21/2000        6,150,764      TANDEM
HALL FIELD PLASMA ACCELERATOR



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

   PROPELLANT FRACTURING & STIMULATION, LLC   

Granted

     04/08/2010        12/756,695        09/03/2013        8,522,863     
PROPELLANT FRACTURING SYSTEM FOR WELLS

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/12/2002        10/242,715        8/17/2004        6,775,987     
Low-emission, Staged-combustion Power Generation

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     2/6/2003        10/360,016        5/24/2005        6,895,756      Compact
Swirl Augmented Afterburners for Gas Turbine Engines

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     2/6/2003        10/360,168        6/21/2005        6,907,724      Combined
cycle engines incorporating swirl augmented combustion for reduced volume and
weight and improved performance

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     11/26/2003        10/724,555        8/8/2006        7,086,235      Cascade
Ignition of Catalytic Combustors

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/5/2003        10/729,679        11/28/2006        7,140,184      Fuel
injection method and apparatus for a combustor

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/31/2005        11/095,646        1/30/2007        7,168,236      Compact
Lightweight Ramjet Engines Incorporating Swirl Augmented Combustion With
Improved Performance

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/19/2005        11/311,835        4/14/2009        7,516,607      Method
and Apparatus for Mixing Substances

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/13/2006        11/451,644        1/22/2013        8,356,467     
Combustion wave ignition for combustors

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/5/2006        11/515,959        9/6/2011        8,011,187      Fuel
injection method and apparatus for a combustor

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     1/12/2007        11/652,840        4/30/2013        8,430,154     
Nano-particle wave heat pipe

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/22/2008        12/053,591        3/26/2013        8,402,744      VALVE
SYSTEM FOR A GAS TURBINE ENGINE



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/22/2008        12/053,595        8/14/2012        8,240,126      VALVE
SYSTEM FOR A GAS TURBINE ENGINE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/2/2008        12/061,021        4/2/2028        8,286,416      VALVE
SYSTEM FOR A GAS TURBINE ENGINE

Aerojet Rocketdyne, Inc.

  

UTC

  

Filed

     7/27/2010        12/844,026            INFRARED LED SOURCE FOR THERMAL
IMAGING

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/28/2010        13/001,646        1/14/2014        8,627,881      HEAT
EXCHANGER FIN INCLUDING LOUVERS

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     2/7/2011        13/022,285        11/11/2014        8,884,578      METHOD
AND SYSTEM FOR OPERATING A FLOW BATTERY SYSTEM BASED ON ENERGY COSTS

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/21/2011        13/052,859        9/6/2016        9,435,204     
Structurally efficient cooled engine housing for rotary engines

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/11/2011        13/084,156        9/1/2015        9123962      Flow
battery having electrodes with a plurality of different pore sizes and or
different layers

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/14/2011        13/160,193        7/14/2015        9083019      SYSTEM AND
METHOD FOR OPERATING A FLOW BATTERY SYSTEM AT AN ELEVATED TEMPERATURE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/20/2011        13/164,059        3/11/2014        8,668,997      SYSTEM
AND METHOD FOR SENSING AND MITIGATING HYDROGEN EVOLUTION WITHIN A FLOW BATTERY

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/27/2011        13/169,337        5/2/2017        9,637,232     
DISTRIBUTED EXHAUST SYSTEM

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/27/2011        13/169,401        3/10/2015        8,973,552      INTEGRAL
OIL SYSTEM

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/28/2011        13/170,433        10/6/2015        9151170      Damper for
an Integrally Bladed Rotor



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     7/22/2011        13/188,961        8/26/2016        8814958      NANO-SIZE
CRACKING CATALYST DISPERSED IN JET FUEL FOR ENDOTHERM ENHANCEMENT

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     8/31/2011        13/222,614        9/1/2015        9120580     
EJECTOR-DRIVEN FUEL STABILIZATION SYSTEM

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/2/2011        13/224,533        2/3/2015        8,946,494      METHOD FOR
PROCESSING BIOMASS

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/21/2011        13/238,921        9/26/2017        9,774,044      FLOW
BATTERY STACK WITH AN INTEGRATED HEAT EXCHANGER

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/24/2011        13/279,473        2/10/2015        8,951,013      Turbine
Rail Blade Damper

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/20/2011        13/331,407        1/5/2016        9231268      FLOW
BATTERY SYSTEM WITH STANDBY MODE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/22/2011        13/335,425        5/26/2015        9,038,473      ENERGY
ABSORBENT ULTRASONIC INSPECTION SYSTEM WITH LASER POINTER

Aerojet Rocketdyne, Inc.

  

UTC

  

Filed

     1/31/2012        13/362,322            Laser Configuration for Additive
Manufacturing

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/31/2003           1/8/2008        7,318,007      Real Time Gearbox
Health Management System and Method of Using the Same

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/20/2006           7/22/2008        7,402,045     

ELECTRICAL INTERCONNECTION HAVING MAGNETIC

CONDUCTIVE ELEMENTS

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/21/2009           6/7/2011        7,955,054      INTERNALLY DAMPED BLADE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/2/2009           8/16/2011        7,997,058      APPARATUS FOR MIXING
SUBSTANCES

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           9/13/2011        8,017,072      Dispersion strengthened
L1.sub.2 aluminum alloys



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/5/2006           7/27/2010        7,762,077      SINGLE-STAGE HYPERSONIC
VEHICLE FEATURING ADVANCED SWIRL COMBUSTION

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           1/25/2011        7,875,131      L1.sub.2 strengthened
amorphous aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     5/31/2005           1/25/2011        7,875,132      High temperature
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           1/25/2011        7,875,133      Heat treatable L1.sub.2
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           2/1/2011        7,879,162      High strength aluminum
alloys with L1.sub.2 precipitates

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/19/2005           1/29/2008        7,322,195      Acoustic dampers

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     11/7/2003           1/31/2006        6,991,235      GAS-BUFFERED SEAL
ASSEMBLY AND METHOD THEREFOR

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/20/2006           10/26/2010        7,820,238      Cold Sprayed Metal
Matrix Composites

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/31/2005           11/21/2006        7,137,255      Compact Swirl
Augmented Afterburners for Gas Turbine Engines

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/4/1996           11/2/1999        5,976,280      Method for making a
hydrogen embrittlement resistant g' strengthened nickel base superalloy material

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/11/1995           9/15/1998        5,806,301      Ramjet/scramjet inlet
isolator unstart prevention

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/2/2004           3/6/2007        7,186,304      Carbo-nitrided case
hardened martensitic stainless steels

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     1/8/2007        11/650,825        10/12/2010        7,810,311      COOLING
EXCHANGER DUCTS



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     12/19/2001           5/20/2003        6,565,312      FLUID-COOLED TURBINE
BLADES

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/24/2003           5/16/2006        7,044,324      COMPOSITE MATERIAL

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/10/2003           3/28/2006        7,017,329      METHOD AND APPARATUS
FOR MIXING SUBSTANCES

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           10/12/2010        7,811,395      High Strength L12
Aluminum Alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           1/18/2011        7,871,477      High strength L1.sub.2
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/5/2010           11/29/2011        8,066,479      Non-Integral Platform
and Damper for an Airfoil

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/26/2003           3/7/2006        7,007,486      APPARATUS AND METHOD FOR
SELECTING A FLOW MIXTURE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/10/2003           12/30/2008        7,469,544      METHOD AND APPARATUS
FOR INJECTING A FUEL INTO A COMBUSTOR ASSEMBLY

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     11/4/2010           2/8/2011        7,883,590      Heat treatable L1.sub.2
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     11/21/2005           1/19/2010        7,648,593      ALUMINUM BASED ALLOY

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/12/1996           1/26/1999        5,864,663      SELECTIVELY ENABLED
WATCHDOG TIMER CIRCUIT (LIC HOLD)

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     11/7/2003           12/20/2005        6,976,679      INTER-FLUID SEAL
ASSEMBLY AND METHOD THEREFOR

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/4/1995           10/13/1998        5,820,700      Nickel base superalloy
columnar grain and equiaxed materials with improved performance in hydrogen and
air



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/30/2002           7/1/2008        7,392,713      Monitoring System for
Turbomachinery

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/28/2003           6/9/2009        7,543,764      Cold spray nozzle design

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/28/2003           8/22/2006        7,093,787      LIGHTNING STRIKE
MITIGATION SYSTEM

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     2/26/2004           10/31/2006        7,127,899      NON-SWIRL DRY LOW NOX
(DLN) COMBUSTOR

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/18/2008           8/23/2011        8,002,912      High strength L12
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     10/7/2010           3/22/2011        7,909,947      High strength L1.sub.2
aluminum alloys

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     8/23/2004           11/20/2007        7,296,965      Cryogenic bearings

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     4/1/2003           3/31/2009        7,510,995      APPLICATION OF A MIXED
METAL OXIDE CATALYST TO A METALLIC SUBSTRATE

Aerojet Rocketdyne of DE, Inc.

  

Woodward

  

Granted

     8/27/2008        12/199,376        8/12/2014        8,800,895      Piloted
Variable Area Fuel Injector

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     2/7/2006        90/007,915        8/5/2009        6,246,219      STRING
SWITCHING APPARATUS AND ASSOCIATED METHOD FOR CONTROLLABLY CONNECTING THE OUTPUT
OF A SOLAR ARRAY STRING TO A REPSECTIVE POWER BUS

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     8/18/2008        12/193,253        7/5/2011        7,971,463      STIR
FORMING APPARATUS



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/25/2008        12/019,758        11/2/2010        7,824,507      METHOD
FOR PREPARING NANOSTRUCTURED METAL ALLOYS HAVING INCREASED NITRIDE CONTENT

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     9/8/2003        10/658,598        9/8/2003        7,201,811      LARGE
DIAMETER DOMES AND METHODS OF MANUFACTURING SAME

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     4/26/2005        11/114,457        7/18/2006        7,077,755      METHOD
OF PREPARING ULTRA-FINE GRAIN METALLIC ARTICLES AND METALLIC ARTICLES PREPARED
THEREBY

Aerojet Rocketdyne of DE, Inc.

  

Boeing

  

Granted

     1/29/2004        10/707,969        5/24/2005        6,895,825      AN
ULTRASONIC TRANSDUCER ASSEMBLY FOR MONITORING A FLUID FLOWING THROUGH A DUCT

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     1/22/2014        14/161,219        5/31/2016        9,356,303      SYSTEM
AND METHOD FOR SENSING AND MITIGATING HYDROGEN EVOLUTION WITHIN A FLOW BATTERY
SYSTEM

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     8/30/2010        12/871,024        11/12/2013        8,578,716      VALVE
SYSTEM FOR A GAS TURBINE ENGINE

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     6/22/2010        12/820,335        4/24/2012        8,161,726      COOLING
EXCHANGER DUCT

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     7/6/2006        11/481,550        8/3/2010        7,765,788      COOLING
EXCHANGER DUCT

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/26/2004        10/811,203        2/22/2005        6,857,274      Fluid
Injector and Injection Method

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     9/12/2002        10/242,341        10/12/2004        6,802,178      FLUID
INJECTOR AND INJECTION METHOD



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     3/31/2003        10/405,000        7/27/2004        6,768,781      METHODS
AND APPARATUSES FOR REMOVING THERMAL ENERGY FROM A NUCLEAR REACTOR

Aerojet Rocketdyne, Inc.

  

UTC

  

Filed

     8/31/2015        14/840,389            DAMPER FOR AN INTEGRALLY BLADED
ROTOR

Aerojet Rocketdyne, Inc.

  

UTC

  

Granted

     7/23/2015        14/807,590        5/9/2017        9,647,273      FLOW
BATTERY HAVING ELECTRODES WITH A PLURALITY OF DIFFERENT PORE SIZES AND OR
DIFFERENT LAYERS

Aerojet Rocketdyne, Inc.

  

UTC

  

Filed

     10/8/2014        14/509,685            METHOD AND SYSTEM FOR OPERATING A
FLOW BATTERY SYSTEM BASED ON ENERGY COSTS

Out-Licensed Patents

 

Owner

   Status    Appl. Date      Appl. No.      Grant Date      Patent No.     

Title

   License
to U.S.
Govt.      License
to
Boeing      License
to UTC  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/21/1997        08/896,737        02/09/2016        9,255,549  
   Laser Ignition for Liquid Propellant Rocket Engine Injectors         x       
x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/07/1999        09/348,402        07/03/2001        6,253,539  
   Convective and Turbulent Shear Mixing Injector         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/10/1999        09/438,089        11/20/2001        6,318,896  
   Annular Bearing With Diffuser and Inlet Flow Guide         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/03/2000        09/497,578        08/20/2002        6,435,829  
   High Suction Performance and Low Cost Inducer Design Blade Geometry         x
       x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/08/2000        09/590,624        11/06/2001        6,311,476  
   Integral Propulsion and Power Radiant Cavity Receiver         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/08/2000        09/590,548        07/22/2003        6,595,751  
   COMPOSITE ROTOR HAVING RECESSED RADIAL SPLINES FOR HIGH TORQUE APPLICATIONS
     x        x        x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      06/13/2000        09/592,724        07/23/2002        6,421,998  
   Thruster Device Responsive to Solar Radiation         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      08/10/2000        09/636,536        04/23/2002        6,375,428  
   Turbine Blisk Rim Friction Finger Damper         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/05/2001        09/799,248        11/19/2002        6,482,533  
   Article Having Imbedded Cavity         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/03/2001        09/898,336        04/15/2003        6,547,526  
   Article Having Dampening Member Installed Into An Imbedded Cavity         x  
     x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/21/2001        09/957,859        07/15/2003        6,591,867  
   Variable-Gravity Anti-Vortex And Vapor-Ingestion-Suppression Device      x  
     x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/05/2001        10/007,403        05/06/2003        6,557,804  
   Rotating Solar Concentrator      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/15/2002        10/047,776        07/22/2003        6,594,984  
   Combined Thrust and Power Generator for a Satellite         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/15/2002        10/098,955        05/15/2007        7,216,477  
   Method and Apparatus for a Rocket Engine Power Cycle         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      04/11/2002        10/120,584        01/13/2004        6,676,380  
   Turbine Blade Assembly with Pin Dampers         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      04/26/2002        10/133,057        02/03/2004        6,685,435  
   Turbine Blade Assembly with Stranded Wire Cable Dampers         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/20/2002        10/175,633        02/24/2004        6,695,579  
   Diffuser Having a Variable Blade Height         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/16/2002        10/195,977        02/10/2004        6,688,100  
   Combustion Chamber Having a Multiple-piece Liner and Associated Assembly
Method         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/13/2002        10/243,961        11/23/2004        6,820,411  
   Compact, Lightweight High-Performance Lift Thruster Incorporating
Swirl-Augmented Oxidizer/Fuel Injection, Mixing and Combustion         x       
x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/08/2002        10/290,723        12/11/2007        7,306,710  
   Apparatus and Method for Electroplating a Metallic Film on a Rocket Engine
Combustion Chamber Component         x        x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      11/19/2002        10/299,423        12/14/2004        6,829,884  
   Rocket Engine Combustion Chamber Having Multiple Conformal Throat Supports   
     x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/04/2002        10/309,833        10/24/2006        7,124,574  
   Method and Apparatus for a Substantially Coaxial Injector Element      x     
  x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/06/2003        10/360,469        11/29/2005        6,968,695  
   Compact Lightweight Ramjet Engines Incorporating Swirl Augmented Combustion
With Improved Performance         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/26/2003        10/397,881        10/10/2006        7,117,676  
   An Apparatus for Mixing Fluids         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      04/01/2003        10/404,934        12/28/2004        6,834,494  
   Design and Assembly of a Catalyst Bed Gas Generator for the Catalytic
Decomposition of High Concentration Hydrogen Peroxide Propellants and the
Catalytic Combustion of HydrocarbonAir Mixtures      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/02/2003        10/428,693        06/13/2006        7,061,607  
   Engine Spectrometer Probe and Method of Use      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/08/2003        10/434,311        12/27/2005        6,979,911  
   Method and Apparatus for Solar Power Conversion         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/15/2003        10/438,690        01/11/2005        6,840,275  
   Variable-Gravity Anti-Vortex And Vapor-Ingestion-Suppression Device      x  
     x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/19/2003        10/440,854        07/19/2005        6,918,243  
   Bi-Propellant Injection with Flame-Holding Zone Igniter         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/19/2003        10/441,459        07/24/2012        8,225,481  
   Diffusion Bonded Composite Material and Method Therefor         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/26/2003        10/606,564        03/15/2005        6,865,919  
   Method and Apparatus for Producing a Refined Grain Structure         x       
x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/15/2003        10/662,751        09/29/2009        7,594,760  
   Bearing Cup Rotational Lock Assembly         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/03/2003        10/726,953        11/22/2005        6,966,176  
   System and Fabrication Method for Actively Cooling High Performance
Components         x        x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      12/16/2003        10/737,585        08/29/2006        7,097,414  
   Inducer Tip Vortex Suppressor         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/06/2004        10/751,850        03/13/2007        7,188,417  
   Advanced L-Channel Welded Nozzle Design         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/09/2004        10/754,267        09/25/2007        7,273,352  
   Inlet Partial Blades for Structural Integrity and Performance         x     
  x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/23/2004        10/763,764        09/26/2006        7,111,463  
   Combustion Wave Ignition for Combustors         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/26/2004        10/787,914        07/04/2006        7,070,388  
   Inducer with Shrouded Rotor for High Speed Applications         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/04/2004        10/793,506        07/05/2005        6,912,857  
   Torch Igniter         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/26/2004        10/811,359        06/27/2006        7,066,714  
   High Speed Rotor Assembly Shroud      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/04/2004        10/838,282        12/05/2006        7,144,049  
   Spherical Flange Assembly         x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/07/2004        10/841,652        07/31/2007        7,249,768  
   Shaft Seal Assembly and Method      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      08/27/2004        10/929,070        11/21/2006        7,138,960  
   Deployable Electromagnetic Concentrator      x        x        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/17/2005        11/282,038        04/11/2006        7,026,722  
   Method and Apparatus for Solar Power Conversion            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/17/2006        11/333,691        07/28/2009        7,565,795  
   Piezo-Resonance Igniter and Ignition Method for Propellant Liquid Rocket
Engine            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/26/2006        11/340,202        08/01/2006        7,084,518  
   Method and Apparatus for Solar Power Conversion            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/22/2007        11/625,440        02/26/2008        7,334,396  
   Method and Apparatus for a Rocket Engine Power Cycle            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/30/2007        11/699,945        11/24/2009        7,623,974  
   System and Method for Detecting Onset of Structural Failure            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/27/2007        11/711,379        06/29/2010        7,744,133  
   JOINTED HEAD WITH TEMPORARY CLAMP FOR STIRLING MACHINE      x           x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      04/17/2007        11/787,585        07/27/2010        7,762,058  
   Ultra-Compact, High Performance Aerovorical Rocket Thruster            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      04/27/2007        11/741,197        06/09/2009        7,544,068  
   FULLY SHIELDED BACK SHELL FOR ELECTRICAL CONNECTOR      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/04/2007        11/744,229        11/02/2010        7,826,054  
   FUEL CELL INSTRUMENTATION SYSTEM      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/14/2007        11/762,923        04/12/2011        7,922,433  
   Locking Fastening Apparatus            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      08/15/2007        11/838,912        10/20/2009        7,604,259  
   Device for Damping Bellows Vibration Utilizing Particle Damping            x
 

Aerojet Rocketdyne of DE, Inc.

   Issued      10/01/2007        11/865,111        12/11/2012        8,331,525  
   Characteristic X-Ray Computed Laminography System For Home Made Explosives
(HME) Detection            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      10/29/2007        11/926,557        03/30/2010        7,689,385  
   METHOD OF ANIMATING STRUCTURAL VIBRATION UNDER OPERATIONAL CONDITIONS      x
          x  

Aerojet Rocketdyne of DE, Inc.

   Issued      10/30/2007        11/928,204        08/16/2011        7,997,060  
   Rocket Engine Power Cycle            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/14/2008        12/120,345        11/02/2010        7,823,510  
   Extended range projectile            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/14/2008        12/120,355        02/22/2011        7,891,298  
   Guided Projectile            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/02/2008        12/131,840        08/26/2014        8,814,562  
   IGNITER/THRUSTER WITH CATALYTIC DECOMPOSITION CHAMBER            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/01/2008        12/165,703        05/20/2014        8,731,745  
   Sequence Diagram System            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      08/18/2008        12/193,679        08/02/2016        9.404.441  
   Low Velocity Injector Manifold for Hypergolic Rocket Engine            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/30/2008        12/286,480        10/14/2014        8,859,882  
   Solid State Heat Pipe (SSHP) Heat Rejection System for Space Power Systems   
        x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      11/16/2008        12/271,920        03/06/2012        8,127,443  
   Method of Fabricating a Rocket Engine Nozzle Using Pressure Brazing         
  x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/28/2008        12/344,570        08/31/2010        7,786,839  
   PASSIVE ELECTRICAL COMPONENTS WITH INORGANIC DIELECTRIC COATING LAYER      
     x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/13/2009        12/370,887        01/10/2012        RE43,080  
   Spherical Flange Assembly            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/19/2009        12/407,002        12/08/2015        9,206,495  
   SUPERALLOY POWDER, METHOD OF PROCESSING, AND ARTICLE FABRICATED THEREFROM   
        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/26/2009        12/472,326        05/14/2013        8,438,831  
   Piezo-Resonance Igniter and Ignition Method for Propellant Liquid Rocket
Engine            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/28/2009        12/510,425        11/19/2013        8,584,735  
   Cooling Device and Method with Synthetic Jet Actuator            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/30/2009        12/512,531        11/13/2012        8,308,111  
   PANEL ASSEMBLY FOR A SPACE-BASED POWER GENERATION SYSTEM            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      08/17/2009        12/542,241        07/03/2012        8,214,317  
   Failure Detection System Risk Reduction Assessment      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/10/2009        12/556,606        07/26/2016        9,399,258  
   METHOD OF PROCESSING A BIMETALLIC PART            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/06/2009        12/613,605        03/27/2012        8,141,339  
   Injector Assembly Having Multiple Manifolds for Propellant Delivery         
  x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/13/2009        13/203,027        11/11/2014        8,883,007  
   Fluid Separation System with Reduced Fouling            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/18/2009        13/392,149        06/02/2015        9,046,058  
   System and Method of Combustion for Sustaining a Continuous Detonation Wave
with Transient Plasma            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/25/2010        12/823,408        06/17/2014        8,755,483  
   Nuclear Fuel            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/06/2010        12/830,604        09/23/2014        8,839,761  
   Augmenter for Compound Compression Engine            x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      10/28/2010        12/913,839        05/24/2016        9,346,114  
   SUBSTRATE HAVING LASER SINTERED UNDERPLATE            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      10/28/2010        12/913,841        10/08/2013        8,552,356  
   Optical Power Converter            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/15/2010        12/946,296        08/20/2013        8,512,667  
   High-temperature Stable Nanocrystalline SiGe Thermoelectric Material      x  
        x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/15/2010        12/968,830        09/16/2014        8,836,169  
   Center-Tapped Solar Array and Power Distribution System for Same            x
 

Aerojet Rocketdyne of DE, Inc.

   Issued      02/04/2011        13/021,146        10/06/2015        9,151,246  
   THRUST CHAMBER AND ROCKET ENGINE SYSTEM            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/04/2011        13/021,249        10/14/2014        8,858,869  
   ADDMFG—METHOD FOR TREATING A POROUS ARTICLE            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/07/2011        13/022,097        04/30/2013        8,431,061  
   METHOD FOR MANUFACTURING A CERAMIC COMPOSITE ARTICLE            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      02/16/2011        13/028,779        12/09/2014        8,904,752  
   Injector Assembly for a Rocket Engine            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      04/01/2011        13/078,567        01/31/2012        8,105,039  
   Airfoil Tip Shroud Damper            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/05/2011        13/101,742        03/24/2015        8,987,579  
   Power Converter            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/05/2011        13/101,767        07/22/2014        8,787,516  
   Thermoelectric Power Converter Support Structure            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/02/2011        13/151,694        08/26/2014        8,816,639  
   Charge Balancing Topology            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/07/2011        13/154,873        05/20/2014        8,727,283  
   Launch Abort and Orbital Maneuver System            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/10/2011        13/157,970        09/16/2014        8,835,762  
   Apparatus For Electrical Isolation of Metallic Hardware      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/14/2011        13/183,128        10/16/2012        8,286,335  
   Thermal Expansion Compensator            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      07/15/2011        13/183,494        04/15/2014        8,696,033  
   Scissor Duct Flex Joint Damper            x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne of DE, Inc.

   Issued      09/01/2011        13/223,355        03/31/2015        8,992,149  
   Self Retaining Anti-Rotation Key      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      11/29/2011        13/306,002        03/07/2017        9,586,702  
   Nitrous oxide system for producing breathing air            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      12/14/2011        13/325,538        02/23/2016        9,269,940  
   System for Bypassing and Isolating Electrical Power Cells            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      01/04/2012        13/343,026        05/05/2015        9,022,742  
   Blade Shroud for Fluid Element      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/09/2012        13/416,440        11/24/2015        9,194,335  
   EXIT MANIFOLD FLOW GUIDE      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/14/2012        13/420,021        09/22/2015        9,140,215  
   ROCKET ENGINE PRESSURE SENSE LINE            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/16/2012        13/472,905        11/04/2014        8,875,510  
   Solar Receiver      x           x  

Aerojet Rocketdyne of DE, Inc.

   Issued      05/31/2012        13/484,595        10/01/2013        8,544,597  
   Tuned Damper Member            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      06/18/2012        13/526,135        04/15/2014        8,695,540  
   FUEL-CRACKING DIESEL ENGINE SYSTEM            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      09/14/2012        13/617,775        10/06/2015        9,149,870  
   Additive Manufacturing Chamber with Reduced Load            x  

Aerojet Rocketdyne of DE, Inc.

   Issued      03/14/2013        14/646,777        02/21/2017        9,574,668  
   Adjustable Valve Sleeve            x  

Aerojet Rocketdyne of DE, Inc.

   Pending      08/01/2007        11/832,086            IMPINGEMENT/CONVECTIVE
COOLED COMBUSTION CHAMBER            x  

Aerojet Rocketdyne of DE, Inc.

   Pending      09/25/2012        13/626,239            FUNCTIONALLY GRADED
ADDITIVE MANUFACTURING WITH IN SITU HEAT TREATMENT            x  

Aerojet Rocketdyne of DE, Inc.

   Pending      05/31/2013        14/761,743            ADDITIVE MANUFACTURING
FOR ELEVATED-TEMPERATURE DUCTILITY AND STRESS RUPTURE LIFE            x  

Aerojet Rocketdyne, Inc.

   Issued      12/10/1997        08/988,059        05/24/2016        9,347,399  
   LASER IGNITION FOR LIQUID PROPELLANT ROCKET ENGINE INJECTORS         x       
x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

   Issued      12/18/1997        08/993,811        06/25/2002        6,408,760  
   METHOD OF MANUFACTURING SOLID ROCKET MOTORS         x        x  

Aerojet Rocketdyne, Inc.

   Issued      11/10/1998        09/189,335        04/25/2000        6,053,636  
   HYDROSTATIC BEARING WITH COMPENSATORY FLUID INJECTION         x        x  

Aerojet Rocketdyne, Inc.

   Issued      06/29/2001        09/896,608        03/18/2003        6,532,741  
   GAS GENERATOR FOR PRODUCING ADJUSTABLE FLOW         x        x  

Aerojet Rocketdyne, Inc.

   Issued      06/29/2001        09/896,355        11/25/2003        6,652,248  
   CATALYST BED         x        x  

Aerojet Rocketdyne, Inc.

   Issued      07/16/2001        09/906,198        09/30/2003        6,627,126  
   PREPARATION METHOD FOR COMPOSITES CONTAINING REFRACTORY CARBIDES SUITABLE FOR
PROPULSION APPLICATIONS         x        x  

Aerojet Rocketdyne, Inc.

   Issued      04/15/2003        10/414,321        12/14/2010        7,849,670  
   PROPULSION SYSTEM WITH INTEGRATED ROCKET ACCELERATOR         x        x  

Aerojet Rocketdyne, Inc.

   Issued      06/10/2003        10/458,123        05/08/2007        7,213,392  
   ROCKET ENGINE COMBUSTION CHAMBER         x        x  

Aerojet Rocketdyne, Inc.

   Issued      12/02/2003        10/726,398        04/18/2006        7,030,576  
   MULTICHANNEL HALL EFFECT THRUSTER         x        x  

Aerojet Rocketdyne, Inc.

   Issued      02/12/2004        10/777,435        05/20/2008        7,373,774  
   ENHANCED PERFORMANCE TORROIDAL COOLANT-COLLECTION MANIFOLD         x        x
 

Aerojet Rocketdyne, Inc.

   Issued      04/15/2004        10/825,254        03/06/2007        7,185,675  
   REDUCED GAIN THRUST CONTROL VALVE         x        x  

Aerojet Rocketdyne, Inc.

   Issued      04/21/2004        10/830,272        03/13/2007        7,188,477  
   HIGH TEMPERATURE DYNAMIC SEAL FOR SCRAMJET VARIABLE GEOMETRY      x        x
       x  

Aerojet Rocketdyne, Inc.

   Issued      04/22/2004        10/829,890        10/10/2006        7,117,680  
   COOLING SCHEME FOR SCRAMJET VARIABLE GEOMETRY HARDWARE      x        x       
x  

Aerojet Rocketdyne, Inc.

   Issued      07/21/2004        10/895,777        07/24/2007        7,246,483  
   ENERGETIC DETONATION PROPULSION         x        x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

   Issued      07/21/2004        10/895,775        04/17/2007        7,204,078  
   STAGED EMITTER-ATTRACTOR ION DRIVE         x        x  

Aerojet Rocketdyne, Inc.

   Issued      08/27/2004        10/927,978        10/02/2007        7,276,290  
   CRYOGENIC INSULATION      x        x        x  

Aerojet Rocketdyne, Inc.

   Issued      11/10/2004        10/985,273        11/27/2007        7,299,551  
   A method of assembling a rocket engine with a transition zone between the
combustion chamber and the coolant system         x        x  

Aerojet Rocketdyne, Inc.

   Issued      11/29/2004        10/999,602        02/12/2008        7,328,571  
   SEMI-AXISYMMETRIC SCRAMJET FLOWPATH WITH CONFORMAL NOZZLE         x        x
 

Aerojet Rocketdyne, Inc.

   Issued      07/06/2005        11/175,671        06/24/2008        7,389,636  
   BOOSTER ROCKET ENGINE USING GASEOUS HYDROCARBON IN CATALYTICALLY ENHANCED GAS
GENERATOR CYCLE         x        x  

Aerojet Rocketdyne, Inc.

   Issued      12/07/2005        11/296,961        03/25/2008        7,347,041  
   ROCKET ENGINE COMBUSTION CHAMBER            x  

Aerojet Rocketdyne, Inc.

   Issued      04/28/2006        11/414,605        02/28/2012        8,122,703  
   COAXIAL IGNITION ASSEMBLY            x  

Aerojet Rocketdyne, Inc.

   Issued      09/06/2006        11/516,417        03/30/2010        7,685,807  
   Three Component Injector for Kerosene-Oxygen Rocket Engine            x  

Aerojet Rocketdyne, Inc.

   Issued      06/13/2008        12/138,710        08/07/2012        8,236,190  
   Recast Removal Method            x  

Aerojet Rocketdyne, Inc.

   Issued      08/11/2008        12/189,587        10/09/2012        8,281,603  
   FASTENER ASSEMBLY FOR CONNECTING ROCKET ENGINE NOZZLES      x           x  

Aerojet Rocketdyne, Inc.

   Issued      09/18/2008        12/212,975        08/14/2012        8,242,375  
   Conductive Emissions Protection            x  

Aerojet Rocketdyne, Inc.

   Issued      09/22/2008        12/234,851        04/30/2013        8,429,894  
   Nano-grained Aluminum Alloy Bellows            x  

Aerojet Rocketdyne, Inc.

   Issued      11/20/2008        12/274,578        08/16/2011        8,000,431  
   Method and Composition for Moderated Nuclear Fuel            x  

Aerojet Rocketdyne, Inc.

   Issued      06/01/2012        13/486,490        03/17/2015        8,981,232  
   Conductive Emissions Protection            x  



--------------------------------------------------------------------------------

Aerojet Rocketdyne, Inc.

   Issued      03/19/2014      14/219,041      10/10/2017        9,788,459     
THERMAL STAND-OFF WITH TORTUOUS SOLID-WALL THERMAL CONDUCTION PATH      x     
  

Aerojet Rocketdyne, Inc.

   Pending      11/25/2014      15/518,191          IMPROVED VALVE OPENING SPEED
USING PULSE WIDTH MODULATION FREQUENCY POWER CONTROL      x        

Aerojet Rocketdyne, Inc.

   Pending      06/29/2015      15/312,720          TURBOPUMP WITH AXIALLY
CURVED VANE      x        

Aerojet Rocketdyne, Inc.

   Pending      06/29/2017      PCT/US2017/039938          Coaxial
Tri-propellant Injector Element      x        

Aerojet Rocketdyne, Inc.

   Pending      07/26/2017      PCT/US2017/043866          Stepped Slinger     
x        

Aerojet Rocketdyne, Inc.

   Pending      07/26/2017      PCT/US2017/043895          Fuel Drain for Liquid
Propellant Rocket Engine      x        

Aerojet Rocketdyne, Inc.

   Pending      12/04/2017      PCT/US2017/064452          Plasma Discharge
Impedance Tester and Measurement Method      x        

Aerojet Rocketdyne, Inc.

   Pending      12/21/2017      PCT/US17/67813          High-Voltage Power
Converter with Recirculating Snubber      x        

ARDE, Inc.

   Issued      09/21/2005      11/232,463      03/03/2009        7,497,919     
Method for Making a Multilayer composite Pressure Vessel            x  

ARDE, Inc.

   Issued      11/04/2008      12/290,819      07/09/2013        8,481,136     
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME            x
 

ARDE, Inc.

   Issued      06/11/2013      13/914,689      09/02/2014        8,821,667     
MULTILAYER COMPOSITE PRESSURE VESSEL AND METHOD FOR MAKING THE SAME            x
 



--------------------------------------------------------------------------------

Schedule 5.19(c)

Owned and Leased Property

OWNED PROPERTIES

 

Street

   City   County      State    Zip Code

Aerojet Rocketdyne Holdings, Inc.

    

McDermont Ranch

   Chino Hills     San Bernardino      CA    91709

11260 Pyrites Way

   Gold River     Sacramento      CA    95670

70 General Street

   Lawrence     Essex      MA    01842

Aerojet Rocketdyne, Inc.

    

Range 15W, Township 12S

Section 32, QTR1 SW

   (east of) Camden     Calhoun      AR    71707

Route 4, Box 454E Woodview Road

   Chino Hills     San Bernardino      CA    91709

Highway 50 and Aerojet Road

   Rancho Cordova     Sacramento      CA    95742

Garfield Flats

       Mineral County      NV    89415

7499 Pine Stake Road

72 existing buildings and 8 under construction

   Culpeper     Orange      VA    22701

11441 Willows NE

21 buildings

   Redmond     King      WA    98052

Aerojet Rocketdyne of DE, Inc.

    

8900 De Soto Avenue

9 buildings

   Los Angeles     Los Angeles      CA    91304

Aerojet Ordnance Tennessee

    

1367 Old State Route 34

   Jonesborough     Washington      TN    37659



--------------------------------------------------------------------------------

LEASED PROPERTIES

 

Street

   City     County      State      Zip Code  

Aerojet Rocketdyne Holdings, Inc.

          

222 N. Pacific Coast Hwy, 5th Floor

     El Segundo       Los Angeles        CA        90245  

Aerojet Rocketdyne, Inc.

          

950 Explorer Blvd

     Huntsville       Madison        AL        35806  

7800 Pulaski Pike NW

     Huntsville       Madison        AL        35810  

Highland Industrial Park

     (east of) Camden       Calhoun        AR        71707  

143 Sunbelt Drive

     Camden       Ouachita        AR        71701  

1180 Iron Point Road, Suite 350

     Folsom       Sacramento        CA        95630  

604 Spring Street (and other non-mailing properties)

     Socorro       Socorro        NM        87801  

Commonwealth Tower 1300 Wilson Blvd, Suite 1000

     Arlington       Arlington        VA        22209-2307  

5731 Wellington Road, Building 300

     Gainesville       Prince William        VA        20155  

8050 Piney Branch Road, Building 450

     Gainesville       Prince William        VA        20155  

Aerojet Rocketdyne of DE, Inc.

          

9425 Canoga Avenue

     Chatsworth       Los Angeles        CA        91311  

15270 Endeavor Drive

     Jupiter       Palm Beach        FL        33478  

17900 Beeline Highway

     Jupiter       Palm Beach        FL        33478  

Leonard Kimball Road, Building 9101

     Stennis Space Center       Hancock        MS        39529  

ARDE, Inc.

          

875 Washington Avenue

     Carlstadt       Bergen        NJ        07072  

401 Washington Avenue

(storage warehouse, month-to-month lease)

     Carlstadt       Bergen        NJ       
07072
 




--------------------------------------------------------------------------------

Schedule 5.22

Labor Matters

 

Location

  

Union

  

Exp. Date

  

BU EEs

Sacramento

[Rancho Cordova, CA]

  

International Union of Operating Engineers

[“Welders”]

   8-25-20    2

Sacramento

[Rancho Cordova, CA]

   International Association of Machinists & Aerospace Workers (“IAM”)
[“Machinists”]    6-19-20    301

ARDE

[Carlstadt, NJ]

  

International Brotherhood of Teamsters (“IBT”)

[“Teamsters”]

   6-26-20    29

De Soto

[Canoga Park, CA]

  

United Automobile Workers

[“Auto Workers”]

   9-29-18    246

De Soto

[Canoga Park, CA]

  

International Brotherhood of Electrical Workers

[“Electricians”]

   10-27-18    6

De Soto

[Canoga Park, CA]

  

IBT

[“Teamsters”]

   10-27-18    5

De Soto

[Canoga Park, CA]

  

Sheetmetal, Airline, Rail & Transportation Workers

[“Welders”]

   10-27-18    6

West Palm Beach, FL

  

IAM

[“Machinists”]

   7-27-19    97



--------------------------------------------------------------------------------

Schedule 5.23

Material Contracts

Indenture, dated as of December 14, 2016, between Aerojet Rocketdyne Holdings,
Inc. and The Bank of New York Mellon Trust Company, N.A., as trustee, relating
to Aerojet Rocketdyne Holdings, Inc.’s 2.25% Convertible Senior Notes due 2023



--------------------------------------------------------------------------------

Schedule 7.01

Liens Existing as of the First Amendment Effective Date

 

  1.

Those Liens and other encumbrances contained in that certain Agreement Granting
Right to Mine Aggregates by and between Aerojet Rocketdyne, Inc. (“Aerojet”) and
Granite Construction Company (“Granite”) dated on or about November 19, 2004, as
amended from time to time pursuant to which Aerojet granted Granite the
exclusive rights to mine and remove certain rock, sand, gravel, gold and silver
from certain real property of Aerojet’s located in the County of Sacramento,
California, including the non-exclusive right to occupy and use certain portions
of the real property for such purposes subject to the terms of such agreement.

 

  2.

Liens on all money and property transferred, delivered and deposited from time
to time by or for the account of Aerojet Rocketdyne, Inc. to and with Regions
Bank, as Trustee, pursuant to that certain BPOU Trust Agreement evidenced by
that certain UCC financing statement #OH00210936340 (5/5/2017) filed with the
Ohio Secretary of State with Regions Bank, as Trustee, as secured party.



--------------------------------------------------------------------------------

Schedule 7.02

Indebtedness Existing as of the First Amendment Effective Date

Indebtedness in an aggregate principal amount equal to $24,000,000 in respect of
Capitalized Leases relating to the Borrower’s leased property located at 950
Explorer Blvd., Huntsville, Alabama

Indebtedness in an aggregate principal amount equal to $2,500,000 in respect of
Capitalized Leases relating to equipment leased by Aerojet Rocketdyne, Inc. from
CGI Federal, Inc.



--------------------------------------------------------------------------------

Schedule 7.03

Investments Existing as of the First Amendment Effective Date

Unified Nexsys - In January 2013, Aerojet Rocketdyne, Inc. (formerly
Aerojet-General Corporation) purchased 2,272,727 shares of Series A Preferred
Stock and 454,545 shares of common stock from Unified Nexsys, Inc. representing
an approximate 27% interest in Unified Nexsys. The Company wrote down its
approximately $0.5 million investment in Unified Nexsys to zero in 2014.

ABGL LLC - As of May, 2015, Aerojet Rocketdyne, Inc. owns 25% interest in ABGL
LLC, which is an entity whose members are signatories to a Limited Cost Sharing,
Joint Defense and Confidentiality Agreement for the Ontario Airport Site,
Ontario California, for the purpose of constructing and operating groundwater
monitoring wells in or near Ontario, California. Other interest holders include
The Boeing Company, Lockheed Martin Corporation and General Electric Company.

Investments existing as of the First Amendment Effective Date consisting of the
ownership of the Equity Interests of the Subsidiaries set forth on Schedule 5.18
of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other Loan Documents in the amount[s] and equal to the percentage
interest[s] identified below of all the outstanding rights and obligations under
the respective facilities identified below (including, without limitation, the
[Letters of Credit and the Swingline Loans] included in such facilities5) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other Loan Documents or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (a) and (b) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

 

 

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.



--------------------------------------------------------------------------------

3.

Borrower: Aerojet Rocketdyne Holdings, Inc., a Delaware corporation

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: Fourth Amended and Restated Credit Agreement, dated as of
June 17, 2016 among the Borrower, the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent, an L/C Issuer, and Swingline Lender

 

6.

Assigned Interest:

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment/
Loans
for all
Lenders9      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number            $        $          %               $        $          %     
         $        $          %     

 

[7.

Trade Date:__________________]11

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving A
Commitment”, “Revolving B Commitment”, “Term Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Name:  

 

Title:  

 

[Consented to:]13 By:  

 

Name:  

 

Title:  

 

 

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuers) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Standard Terms and Conditions for Assignment and Assumption

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Compliance Certificate

☐ Check for distribution to Public Lenders and private side Lenders

☐ Check for distribution to private side Lenders only

Financial Statement Date: [________, ____]

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swingline Lender (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement)

 

DATE:

[Date]

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________________] of the Borrower, and that, as such,
[he/she] is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower and the other Loan Parties,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such Consolidated financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under [his/her] supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

 

 

1 

This Compliance Certificate should be from the chief executive officer, chief
financial officer, treasurer or controller of the Borrower.



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of the
other Loan Parties performed and observed all its obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each of the
Loan Parties performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

--or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The financial covenant analyses and information and the Available Amount
calculation set forth on Schedule A attached hereto are true and accurate on and
as of the date of this Compliance Certificate.

[5. Attached hereto as Schedule B is a listing of (a) all applications by any
Loan Party, if any, for any Intellectual Property made since the date of the
prior Compliance Certificate delivered by the Borrower (or, in the case of the
first Compliance Certificate, since the Closing Date), (b) all issuances of
registrations or letters on existing applications by any Loan Party for any
Intellectual Property received since the date of the prior Compliance
Certificate delivered by the Borrower (or, in the case of the first Compliance
Certificate, since the Closing Date), and (c) all licenses relating to any
Intellectual Property entered into by any Loan Party since the date of the prior
Compliance Certificate delivered by the Borrower (or, in the case of the first
Compliance Certificate, since the Closing Date).2]

[6. Attached hereto as Schedule C is any updated insurance binder or other
evidence of insurance for any insurance coverage of any Loan Party that was
renewed, replaced or modified during the period covered by this Compliance
Certificate.3]

[7]. Attached hereto as Schedule D is a management report setting forth
customary information with respect to contract backlog during the period covered
by this Compliance Certificate.

[8. Attached hereto as Schedule E are the unaudited consolidating financial
statements for the fiscal period of the Borrower as of the above date,
reflecting true and complete adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries from the Consolidated financial statements for such
fiscal period.]

Delivery of an executed counterpart of a signature page of this Compliance
Certificate by fax transmission or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Compliance Certificate.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2 

To be included with Compliance Certificates delivered in connection with fiscal
year-end financial statements. If no such updates are applicable, Schedule B
should reflect “None”.

3 

To be included with Compliance Certificates delivered in connection with fiscal
year-end financial statements. If no such updates are applicable, Schedule C
should reflect “None”.



--------------------------------------------------------------------------------

AEROJET ROCKETDYNE HOLDINGS, INC.,

a Delaware corporation

By:  

                                                                          

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A

Financial Statement Date: [________, ____] (“Statement Date”)

Computation of Financial Covenants and Available Amount

Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement. In the event of conflict between the provisions and formulas
set forth in this Schedule A and the provisions and formulas set forth in the
Credit Agreement, the provisions and formulas of the Credit Agreement shall
prevail.

 

1.

Consolidated Net Leverage Ratio

 

  (a)

Consolidated Funded Indebtedness:

 

  (i)

Funded Indebtedness of the Borrower and its Restricted Subsidiaries on a
Consolidated basis determined in accordance with GAAP:1

 

(A)  all obligations of such Person for borrowed money (including the
Obligations)

   $__________

(B)  all obligations of such Person evidenced by bonds (other than TAB
Indebtedness), debentures, notes or similar instruments, or upon which interest
payments are customarily made

   $__________

(C)  the maximum amount of Earn Out Obligations to the extent such Earn Out
Obligations appear as liabilities on a balance sheet of such Person

   $__________

(D)  all Attributable Indebtedness

   $__________

(E)  all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends

   $__________

 

 

1 

Funded Indebtedness shall not include (i) Indebtedness permitted under Sections
7.02(j) and (m) of the Credit Agreement (the aggregate amount of which is $[TBD]
as of the Statement Date), (ii) any Indebtedness of the Loan Parties backed by
Earmarked Cash (the aggregate amount of which is $[TBD] as of the Statement
Date), or (iii) other Indebtedness to the extent the proceeds of such
Indebtedness are held in a blocked account with the Administrative Agent or a
separate account with an escrow agent, in each case, for purposes of funding a
Permitted Acquisition (the aggregate amount of which is $[TBD] as of the
Statement Date).



--------------------------------------------------------------------------------

(F)  all Indebtedness of others of the types described in Items 1(a)(i)(A)
through 1(a)(i)(E) hereof secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed

   $__________

(G)  all Guarantees with respect to Funded Indebtedness of the types specified
in Items 1(a)(i)(A) through 1(a)(i)(F) hereof of another Person

   $__________

(H)  all Indebtedness of the types described in Items 1(a)(i)(A) through
1(a)(i)(G) hereof of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer (to the extent that such
Person is liable therefore) calculated based on the percentage of such
Indebtedness for which such Person is liable

   $__________

(ii)   Consolidated Funded Indebtedness
[(a)(i)(A) + (a)(i)(B) + (a)(i)(C) + (a)(i)(D) + (a)(i)(E) + (a)(i)(F) +
(a)(i)(G) + (a)(i)(H)]

   $__________

(iii)   Designated Cash (in an aggregate amount not to exceed $265,000,000)

   $__________

 

  (b)

Consolidated EBITDAP for the Measurement Period ended on the Statement Date:

 

(i) Consolidated Net Income

  

(A)  the net income (or loss) of the Borrower and its Restricted Subsidiaries on
a Consolidated basis determined in accordance with GAAP and before any reduction
in respect of preferred stock dividends

   $__________

(B)  any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with (x) any Disposition outside the
ordinary course of business, or (y) the Disposition of any Equity Interest or
the extinguishment of any Indebtedness

   $__________



--------------------------------------------------------------------------------

(C)  any restructuring charges or reserves (which shall include retention,
severance, systems establishment cost, excess pension charges, contract
termination costs, including future lease commitments, costs related to start
up, closure, relocation or consolidation of facilities, costs to relocate
employees, consulting fees, one time information technology costs, one time
branding costs and losses on the sale of assets and from closures) in an
aggregate amount for all cash charges not to exceed $20,000,000 in such period

   $__________

(D)  any extraordinary gain (or loss) or non-recurring or unusual items,
together with any related provision for taxes on such gain (or loss), or item
including (x) Acquisition-related pension or employee benefit expenses, and
(y) fees and expenses related to the issuance of Equity Interests or
Indebtedness, Permitted Acquisitions or Investments permitted pursuant to
Section 7.03 of the Credit Agreement; provided, that, any cash payment made in
connection with a non-cash charge (other than any non-cash charge under Item
1((b)(i)(C) above) excluded from Consolidated Net Income in a prior period shall
be deducted from the calculation of Consolidated Net Income in the period such
payment is actually made

   $__________

(E)  any net income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period)

   $__________

(F)  any gain (or loss), together with any related provision for taxes on such
gain (or loss), attributable to the early repurchase, extinguishment or
conversion of Indebtedness, hedging obligations or other derivative instruments
(including any premiums paid) and the write-off of any issuance costs incurred
by such Person in connection with the refinancing or repayment of any
Indebtedness

   $__________

(G)  any after-tax effect of income (or loss) from the early extinguishment or
conversion of Indebtedness or obligations under Swap Contracts or other
derivative instruments

   $__________



--------------------------------------------------------------------------------

(H)  any non-cash charge, expense or other impact or adjustment attributable to
application of the purchase method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase
accounting adjustments)

   $__________

(I)   any non-cash asset impairment charge, including with respect to goodwill
or other intangible assets and equity method investments and any write-ups,
write-downs or write-offs of assets (including intangible assets, goodwill and
deferred financing costs but excluding accounts receivable)

   $__________

(J)   any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees;
provided, that, such shares, options or other rights can be redeemed at the
option of the holder only for Equity Interests of any Loan Party (other than
Disqualified Capital Stock)

   $__________

(K)  any non-cash gains or losses, together with any related provision for taxes
on such gains or losses, related to retirement benefit plans and any non-cash
employee-related benefit expenses

   $__________

(L)  any unrealized foreign currency translation or transaction gains or losses
in respect of Indebtedness or other obligations denominated in a currency other
than the functional currency of such Person

   $__________

(M)  the non-cash portion of “straight-line” rent expense

   $__________

(N)  non-cash charges for deferred tax asset allowances

   $__________

(O)  the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interest of third parties in any non-wholly
owned Subsidiary

   $__________



--------------------------------------------------------------------------------

(P)  charges related to legal matters involving the Borrower and its
Subsidiaries with respect to the Specified Legal Claims in an amount not to
exceed $30,000,000 in the aggregate after the Closing Date

   $__________

(Q)  earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments

   $__________

(R)  the cumulative effect of a change in accounting principles

   $__________

(S)  interest income arising from TAB Indebtedness permitted pursuant to
Section 7.02(r) of the Credit Agreement

   $__________

(T)  Consolidated Net Income2

[(b)(i)(A) – (b)(i)(B) – (b)(i)(C) – (b)(i)(D) – (b)(i)(E) – (b)(i)(F) –
(b)(i)(G) – (b)(i)(H) – (b)(i)(I) – (b)(i)(J) – (b)(i)(K) – (b)(i)(L) –
(b)(i)(M) – (b)(i)(N) – (b)(i)(O) – (b)(i)(P) – (b)(i)(Q) – (b)(i)(R) –
(b)(i)(S)]

   $__________

plus the following to the extent deducted in calculating such Consolidated Net
Income (without duplication):

  

(ii)   Consolidated Interest Charges for such period

   $__________

(iii)   tax expense (including, without limitation, any federal, state, local
and foreign income (or equivalent) taxes) of the Borrower and its Restricted
Subsidiaries for such period

   $__________

 

 

2 

To the extent not already included in the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Permitted Acquisition,
Investment or any Disposition of assets permitted under the Credit Agreement.



--------------------------------------------------------------------------------

(iv)  depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses or charges (excluding
amortization of a prepaid cash expense that was paid in a prior period, and
provided that if any such other non-cash charges represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge in the current period and (B) to the extent
the Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAP to such extent) of the Borrower and its Restricted Subsidiaries for such
period

   $__________

(v)    the amount of net cost savings and synergies projected by the Borrower,
as determined by the chief financial officer of the Borrower, to be realized as
a result of specified actions taken or reasonably expected to be taken within
twelve (12) months after the date of determination to take such action, in the
reasonable judgment of the chief financial officer of the Borrower (calculated
on a Pro Forma Basis as though such cost savings or synergies had been realized
on the first day of such period and as if such cost savings and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) such
cost savings or synergies are reasonably identifiable and factually supportable
and (B) the aggregate amount added back pursuant to this Item 1(b)(v) for any
period shall not exceed twenty percent (20%) of Consolidated EBITDAP (calculated
without giving effect to the add backs permitted pursuant to this Item 1(b)(v))
for such period

  

$__________

minus the following to the extent included in calculating such Consolidated Net
Income (without duplication):

  

(vi)  all non-cash income or gains for such period

   $__________

(vii)  federal, state, local and foreign income tax credits of the Borrower and
its Restricted Subsidiaries during such period

   $__________

(viii)   Consolidated EBITDAP

[((b)(i)(T)) + ((b)(ii) + (b)(iii) + (b)(iv) + (b)(v) – (b)(vi) – (b)(vii))]3

   $__________

 

 

3 

Notwithstanding anything to the contrary set forth herein, subject to
Section 1.03(d) of the Credit Agreement, “Consolidated EBITDAP” for (w) the
fiscal quarter ended September 30, 2017 shall be equal to $14,200,000, (x) the
fiscal quarter ended December 31, 2017 shall be equal to $61,200,000, (y) the
fiscal quarter ended March 31, 2018 shall be equal to $47,700,000, and (z) for
the fiscal quarter ended June 30, 2018 shall be equal to $82,000,000.



--------------------------------------------------------------------------------

(c)    Consolidated Net Leverage Ratio
[((a)(ii) – (a)(iii)) / (b)(viii)]

   __________:1.0 Compliance with Section 7.11(a) of the Credit Agreement:    Y
☐    N ☐


 



--------------------------------------------------------------------------------

2.

Consolidated Interest Coverage Ratio

 

(a)   Consolidated EBITDAP for the Measurement Period ended on the Statement
Date [Item 1(b)(viii)]

   $__________

(b)   Consolidated Interest Charges (net of interest income) for the Measurement
Period ended on the Statement Date

   $__________

(c)   Consolidated Interest Coverage Ratio
[(a)/(b)]

   __________:1.0 Compliance with Section 7.11(b) of the Credit Agreement:    Y
☐    N ☐


 

3.

Available Amount

 

  (a)

The sum, without duplication, of:

(i)  $25,000,000

   $__________

(ii)   an amount, not less than zero in the aggregate, equal to fifty percent
(50%) of the cumulative Consolidated Net Income of the Borrower for the period
(taken as one accounting period) commencing from the first day of the first full
fiscal quarter following the Closing Date to the Statement Date

   $__________

(iii)   one hundred percent (100%) of the net cash proceeds received by the
Borrower prior to the Statement Date from issuances after the Closing Date of
Qualified Capital Stock of the Borrower (solely to the extent such net cash
proceeds are Not Otherwise Applied)

   $__________

(iv)  the amount of any Investment made following the Closing Date in reliance
on the Available Amount to the extent that such amount is returned in cash prior
to the Statement Date from the return of or return on principal of such
Investment (other than a sale to a Loan Party or Restricted Subsidiary), or from
a dividend or interest received with respect to such Investment

   $__________



--------------------------------------------------------------------------------

(v)    the amount by which Indebtedness of the Borrower or its Restricted
Subsidiaries is reduced on the Borrower’s Consolidated balance sheet prior to
the Statement Date upon the conversion or exchange of such Indebtedness for
Qualified Capital Stock of the Borrower (less the amount of any cash or the Fair
Market Value of other property distributed by the Borrower or any Restricted
Subsidiary upon such conversion or exchange, other than in connection with a
restructuring)

   $__________

(vi)  in the event that the Borrower re-designates any Unrestricted Subsidiary
(other than any Subsidiary that was an Excluded Subsidiary on the Closing Date,
any Excluded Subsidiary or any other Unrestricted Subsidiary to which any
Subsidiary that was an Excluded Subsidiary on the Closing Date or any other
Excluded Subsidiary transfers all or any significant portion of its assets after
the Closing Date) as a Restricted Subsidiary after the Closing Date but prior to
the Statement Date, the Fair Market Value (as determined in good faith by the
Borrower (such determination to be subject to the approval of the Administrative
Agent (not to be unreasonably withheld or delayed))) of the Borrower’s
Investment in such Unrestricted Subsidiary at the time of such re-designation

   $__________

 

  (b)

The sum of:

(i)  the cumulative aggregate amount of all Investments made in reliance on the
Available Amount pursuant to Section 7.03(m) of the Credit Agreement

   $__________

(ii)   the cumulative aggregate amount of all Restricted Payments made in
reliance on the Available Amount pursuant to Section 7.06(g) of the Credit
Agreement

   $__________

(iii)   the cumulative aggregate amount of all Junior Debt Payments made in
reliance on the Available Amount pursuant to Section 7.14(b) of the Credit
Agreement

   $__________

 

  (c)

Available Amount

[(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) – (b)(i) – (b)(ii) –
(b)(iii)]    $__________



--------------------------------------------------------------------------------

[Schedule B

Intellectual Property]



--------------------------------------------------------------------------------

[Schedule C

Insurance]



--------------------------------------------------------------------------------

Schedule D

Contract Backlog



--------------------------------------------------------------------------------

[Schedule E

Adjustments for Unrestricted Subsidiaries]



--------------------------------------------------------------------------------

EXHIBIT G

[Form of]

Loan Notice

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The undersigned hereby requests (select one):

 

  ☐

A Borrowing of [Revolving A][Revolving B][Term][Incremental Term] Loans

 

  ☐

A [conversion] or [continuation] of [Revolving A][Revolving B][Term][Incremental
Term] Loans

---

 

  1.

On ________________ (the “Credit Extension Date”).

 

  2.

In the amount of [$]                         [in the following currency:
_______].

 

  3.

Comprised of: ☐ Base Rate Loans

                         ☐ Eurocurrency Rate Loans

 

  4.

For Eurocurrency Rate Loans: with an Interest Period of __ months.

With respect to such Borrowing, conversion or continuation, the undersigned
Borrower hereby represents and warrants that [(i) such request complies with the
requirements of [Section 2.01(a)][Section 2.01(b)(i)][Section
2.01(b)(ii)][Section 2.01(c)] of the Credit Agreement and (ii)] each of the
conditions set forth in Section 4.03 of the Credit Agreement have been satisfied
on and as of the Credit Extension Date.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

AEROJET ROCKETDYNE HOLDINGS, INC.,

a Delaware corporation

By:    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

[Form of]

Notice of Additional L/C Issuer

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

[Insert Name of additional L/C Issuer] (the “Lender”), a Lender under the Credit
Agreement and the Borrower hereby provide notice to the Administrative Agent and
the L/C Issuer(s) pursuant to the terms of Section 2.03(l) that the Lender
wishes to become an L/C Issuer under the Credit Agreement.

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement and an L/C Commitment of $[__].

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

AEROJET ROCKETDYNE HOLDINGS, INC.,

a Delaware corporation

By:  

                                                                   

Name: Title: [ADDITIONAL L/C ISSUER’S NAME] By:  

                                                                   

Name: Title:

Acknowledged and Agreed:

BANK OF AMERICA, N.A.

as Administrative Agent

By:  

                                                                   

Name: Title: BANK OF AMERICA, N.A., as L/C Issuer By:  

                                                                   

Name: Title: [[INSERT OTHER L/C ISSUERS], as L/C Issuer By:  

                                                                   

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

Notice of Loan Prepayment

 

TO:

Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE:

Fourth Amended and Restated Credit Agreement, dated as of June 17, 2016, by and
among Aerojet Rocketdyne Holdings, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swingline Lender (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:

[Date]

 

 

The Borrower hereby notifies the Administrative Agent that on _____________20
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

  ☐

Optional prepayment of [Revolving A Loans][Revolving B Loans][Term
Loans][Incremental Term Loans] in the following

      

amount(s):

 

  ☐

Base Rate Loans: $____________21

 

  ☐

Eurocurrency Rate Loans: $_____________22

In the following Alternative Currency: _________

Applicable Interest Period: ___________________

 

  ☐

Optional prepayment of Swingline Loans in the following amount:

  $___________________23 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

20 

Specify date of such prepayment.

21 

Any prepayment of Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

22 

Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

23 

Any prepayment of Swingline Loans shall be in a principal amount of $100,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).



--------------------------------------------------------------------------------

AEROJET ROCKETDYNE HOLDINGS, INC.,

a Delaware corporation

By:  

                                                                      

Name:   Title:  